 

Exhibit 10.1

 

SIXTH AMENDMENT TO CREDIT AGREEMENT

 

THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of January 6, 2017, by and among BIOSCRIP, INC., a Delaware corporation
(the “Borrower”), each of the Subsidiaries of the Borrower identified on the
signature pages hereto as a “Guarantor” (each, a “Guarantor” and, collectively,
the “Guarantors”; the Borrower and the Guarantors, each, a “Loan Party” and,
collectively, the “Loan Parties”), the Lenders party hereto, and SUNTRUST BANK,
in its capacity as administrative agent for itself and the Lenders (in such
capacity, the “Administrative Agent”).

 

WITNESSETH :

 

WHEREAS, the Borrower, the banks and other financial institutions and lenders
party thereto (collectively, the “Lenders”), and the Administrative Agent have
executed and delivered that certain Credit Agreement dated as of July 31, 2013
(as amended by that certain First Amendment to Credit Agreement dated as of
December 23, 2013, that certain Second Amendment to Credit Agreement dated as of
January 31, 2014, that certain Third Amendment to Credit Agreement dated as of
March 1, 2015, that certain Fourth Amendment to Credit Agreement dated as of
August 6, 2015, and that certain Fifth Amendment to Credit Agreement dated as of
October 9, 2015 (the Credit Agreement as amended prior to the effectiveness of
this Amendment is referred to herein as the “Original Credit Agreement”) and as
the same may be further amended, amended and restated, restated, supplemented,
or otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, the Borrower is now in default of their obligations to the
Administrative Agent and the Lenders for a breach of the covenant set forth in
Section 7.1(a)(xiii) of the Original Credit Agreement (the “Existing Default”);
and

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to waive the Existing Default and amend certain provisions of the
Credit Agreement as set forth herein, and the Administrative Agent and the
Lenders party hereto have agreed to such waiver and amendments, in each case,
subject to the terms and conditions set forth below.

 

NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:

 

SECTION 1.    Definitions. Unless otherwise specifically defined herein, each
term used herein (and in the recitals above) which is defined in the Credit
Agreement (as amended hereby) shall have the meaning assigned to such term in
the Credit Agreement (as amended hereby). Each reference to “hereof,”
“hereunder,” “herein,” and “hereby” and each other similar reference and each
reference to “the Agreement” and each other similar reference contained in the
Credit Agreement shall from and after the date hereof refer to the Credit
Agreement as amended hereby.

 

 

 

 

SECTION 2.    Waiver and Amendments to Credit Agreement.

 

(a)          Waiver. Subject to the terms and conditions of this Amendment, the
Administrative Agent and the undersigned Lenders (which constitute the Required
Lenders) hereby waive the Existing Default as of the Sixth Amendment Effective
Date. This waiver is limited to the Existing Default and shall not operate as a
waiver of any other Default or Event of Default which may now exist or be
hereafter arising, shall not constitute a continuing waiver of any provision of
the Credit Agreement, or otherwise impair any right, power or remedy of the
Administrative Agent or any Lender under the Credit Agreement or any other Loan
Document with respect to any Defaults or Events of Default other than the
Existing Default, all of which are hereby expressly reserved.

 

(b)           Amendments to Credit Agreement. Effective as of the Sixth
Amendment Effective Date,

 

(i)    the Credit Agreement is hereby amended to delete the red stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the blue bold, underlined text (indicated textually in the same
manner as the following example: bold, underlined text) as set forth in the
pages of the Credit Agreement attached hereto as Exhibit A (the Credit Agreement
as so modified, supplemented, amended, amended or restated, the “Amended Credit
Agreement”);

 

(ii)    where applicable, the original schedules to the Credit Agreement shall
be deemed to be supplemented and/or amended or replaced by the supplementary
schedules attached as Exhibit B hereto; and

 

(iii)    Revolving Commitment with respect to each Revolving Lender after giving
effect to this Amendment is set forth on Schedule A attached hereto.

 

SECTION 3.   Representations and Warranties. Each Loan Party hereby represents
and warrants to the Administrative Agent and the Lenders as follows:

 

(a)          Both immediately before and immediately after giving effect to this
Amendment, all representations and warranties of each Loan Party set forth in
the Loan Documents are true and correct in all material respects (other than
those representations and warranties (i) that are expressly qualified by a
Material Adverse Effect or other materiality, in which case such representations
and warranties are true and correct in all respects or (ii) that expressly
relate to an earlier date, in which case such representations and warranties are
true and correct in all material respect as of such earlier date).

 

(b)          On the date hereof, after giving effect hereto, including the
waiver of the Existing Default, no Default or Event of Default has occurred and
is continuing or would result from giving effect to the terms hereof.

 

(c)          The execution, delivery and performance by each Loan Party of this
Amendment are within such Loan Party’s organizational powers and have been duly
authorized by all necessary organizational and, if required, shareholder,
partner or member action.

 

(d)          This Amendment has been duly executed and delivered by each Loan
Party and constitutes valid and binding obligations of such Loan Party,
enforceable against it in accordance with its terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.

 

 2 

 

 

SECTION 4.    Conditions Precedent. This Amendment shall become effective on the
date (the “Sixth Amendment Effective Date”) on which all of the following
conditions precedent have been satisfied:

 

(a)           the execution and delivery of this Amendment by each Loan Party,
the Administrative Agent, each of the Required Lenders and each Lender holding
Revolving Commitments or Revolving Credit Exposure;

 

(b)          the execution and delivery of the Priming/Existing Lien
Intercreditor Agreement, substantially in the form attached hereto as Exhibit C,
by the parties party thereto;

 

(c)           the execution and delivery of the ABDC Intercreditor Agreement,
substantially in the form attached hereto as Exhibit D, by the parties party
thereto;

 

(d)          the Borrower has delivered to Administrative Agent a complete and
correct copy of the Priming Credit Agreement and the other Priming Loan
Documents (including all schedules, exhibits, amendments, supplements,
modifications, assignments and all other documents delivered pursuant thereto or
in connection therewith) duly executed by the parties party thereto;

 

(e)           substantially concurrently with the effectiveness of this
Amendment, the Borrower has repaid (i) Revolving Loans held by SunTrust Bank in
the principal amount of $700,000 and (ii) Revolving Loans held by JFIN REVOLVER
CLO 2015 LTD and JFIN REVOLVER CLO LTD in the aggregate principal amount of
$300,000 and all accrued and unpaid interest thereon;

 

(f)           substantially concurrently with the effective of this Amendment,
the Borrower shall deposit in the LC Cash Collateral Account $4,881,818.55 in
accordance with Section 2.22(k) of the Credit Agreement from the proceeds of the
Priming Revolving Loans;

 

(g)           the Borrower shall have paid to the Administrative Agent, for the
account of each Lender that irrevocably and unconditionally submits an executed
signature page to this Amendment to the Administrative Agent (or its counsel) at
or prior to 2:00 p.m., New York City time, on January 5, 2017, a consent fee in
an amount equal to 0.75% of the sum of such Lender’s Revolving Commitment and
outstanding Term B Loans, on the Sixth Amendment Effective Date immediately
prior to giving effect to this Amendment, which fee shall be paid in kind and
added to the outstanding principal amount of the applicable Lender’s Loans; and

 

(h)          the Borrower shall have paid all reasonable and documented costs
and expenses owed by the Borrower to the Administrative Agent, including,
without limitation, reasonable attorneys’ fees and expenses to the extent
invoiced to the Borrower at least one day prior to the date of this Amendment.

 

 3 

 

 

SECTION 5.    Post-Closing Covenant. Within 60 days of the date hereof (or such
longer period as may be agreed by the Administrative Agent in writing), with
respect to the leased property of the Loan Parties located at 1600 Broadway,
Suite 700, Denver, CO 80202, Borrower shall have delivered or cause to be
delivered to the Administrative Agent a copy of the underlying lease and a
Collateral Access Agreement from the landlord of such leased property; provided
that if such Loan Party is unable to deliver any such Collateral Access
Agreement after using its commercially reasonable efforts to do so, the
Administrative Agent shall waive the foregoing requirement in its reasonable
discretion.

 

SECTION 6.    Release of Claims. The Loan Parties hereby acknowledge and agree
that, through the date hereof, each of the Administrative Agent and the Lenders
has acted in good faith and has conducted itself in a commercially reasonable
manner in its relationships with the Loan Parties in connection with the
Obligations, the Credit Agreement, and the other Loan Documents, and the Loan
Parties hereby waive and release any claims to the contrary. The Loan Parties
hereby release, acquit and forever discharge the Administrative Agent and each
of the Lenders, their respective Affiliates, and their respective officers,
directors, employees, agents, attorneys, advisors, successors and assigns, both
present and former (collectively, the “Released Parties”), from any and all
claims and defenses arising for or because of any matter or things done, omitted
or suffered to be done by any of the Released Parties prior to and including the
date of the execution hereof, known or unknown as of the date hereof, with
respect to the Obligations, this Amendment, the Credit Agreement, the other Loan
Documents and the transactions contemplated hereby and thereby.

 

SECTION 7.    Miscellaneous Terms.

 

(a)           Loan Document. For avoidance of doubt, the Borrower, the Lenders
party hereto, and the Administrative Agent hereby acknowledge and agree that
this Amendment is a Loan Document.

 

(b)           Effect of Amendment. Except as set forth expressly hereinabove or
in the other Loan Documents entered into in connection herewith, all terms of
the Credit Agreement and the other Loan Documents shall be and remain in full
force and effect, and shall constitute the legal and binding obligation of the
Borrower, enforceable against such Borrower Party in accordance with their
respective terms. Except to the extent otherwise expressly set forth herein, the
amendments set forth herein shall have prospective application only from and
after the date of this Amendment.

 

 4 

 

 

(c)            No Novation or Mutual Departure. The Loan Parties expressly
acknowledge and agree that (i) there has not been, and this Amendment does not
constitute or establish, a novation with respect to the Credit Agreement or any
of the other Loan Documents, or a mutual departure from the strict terms,
provisions, and conditions thereof, other than with respect to the amendments
contained in Section 2 above and (ii) nothing in this Amendment shall affect or
limit the Administrative Agent’s or any Lender’s right to demand payment of
liabilities owing from any Loan Party to the Administrative Agent or any Lender
under, or to demand strict performance of the terms, provisions, and conditions
of, the Credit Agreement and the other Loan Documents, to exercise any and all
rights, powers, and remedies under the Credit Agreement or the other Loan
Documents or at law or in equity, or to do any and all of the foregoing,
immediately at any time after the occurrence of a Default or an Event of Default
under the Credit Agreement or the other Loan Documents. Notwithstanding anything
herein to the contrary or in any other Loan Document, after giving effect to
this Amendment the benefits, guarantees or security interest provided to the
Lenders and/or the Administrative Agent pursuant to this Amendment, any Loan
Document or any other document and the exercise of any right or remedy by any
Lender and/or the Administrative Agent hereunder or under any other Loan
Document and all other provisions hereunder and under the other Loan Documents
and other documents related thereto shall be subject to the provisions of each
intercreditor agreement entered into by the Administrative Agent with respect to
the Obligations (including, without limitation, the Priming/Existing Lien
Intercreditor Agreement). In the event of any conflict between the terms of such
intercreditor agreements, the other Loan Documents and any other document, the
terms of such intercreditor agreements shall govern and control and any
representations, warranties, covenants or other obligations (including with
respect to the priority of liens and security interests) shall be read in a
manner which is consistent with the obligations and the respective priorities
with respect to the Collateral as set forth in such intercreditor agreements.

 

(d)           Ratification. The Borrower hereby restates, ratifies, and
reaffirms each and every term, covenant, and condition set forth in the Credit
Agreement and the other Loan Documents to which it is a party (as such terms,
covenants, and conditions are amended, waived, modified and/or supplemented by
Section 2 above and the other Loan Documents entered into in connection with
this Amendment, including the Priming/Existing Intercreditor Agreement)
effective as of the date hereof.

 

(e)           No Offset. To induce the Administrative Agent and the Lenders to
enter into this Amendment and to continue to make advances pursuant to the
Credit Agreement (subject to the terms and conditions thereof), each Loan Party
hereby acknowledges and agrees that, as of the date hereof, and after giving
effect to the terms hereof, there exists no right of offset, defense,
counterclaim, claim, or objection in favor of any Loan Party or arising out of
or with respect to any of the Loans or other obligations of any Loan Party owed
to the Administrative Agent or any Lender under the Credit Agreement or any
other Loan Document.

 

(f)            Counterparts. This Amendment may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed and delivered shall be deemed to be an original and all of
which counterparts, taken together, shall constitute but one and the same
instrument.

 

(g)           Fax or Other Transmission. Delivery by one or more parties hereto
of an executed counterpart of this Amendment via facsimile, telecopy, or other
electronic method of transmission pursuant to which the signature of such party
can be seen (including, without limitation, Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by facsimile or other electronic method
of transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability, or binding
effect of this Amendment.

 

(h)          Recitals Incorporated Herein. The preamble and the recitals to this
Amendment are hereby incorporated herein by this reference.

 

 5 

 

 

(i)           Section References. Section titles and references used in this
Amendment shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreements among the parties hereto evidenced hereby.

 

(j)            Further Assurances. The Borrower agrees to take, at the
Borrower’s expense, such further actions as the Administrative Agent shall
reasonably request from time to time to evidence the amendments set forth herein
and the transactions contemplated hereby.

 

(k)            Governing Law. This Amendment shall be governed by and construed
and interpreted in accordance with the internal laws of the State of New York
but excluding any principles of conflicts of law or other rule of law that would
cause the application of the law of any jurisdiction other than the laws of the
State of New York.

 

(l)            Severability. Any provision of this Amendment which is prohibited
or unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

 

(m)          Reaffirmation of Guarantors. Each Guarantor (i) consents to the
execution and delivery of this Amendment, (ii) reaffirms all of its obligations
and covenants under the Guaranty and Security Agreement and the other Loan
Documents (except as otherwise expressly amended by this Amendment and by the
Priming/Existing Lien Intercreditor Agreement) to which it is a party, and (iii)
agrees that none of its respective obligations and covenants shall be reduced or
limited by the execution and delivery of this Amendment.

 

(n)          Additional Acknowledgment. Solely for purposes of determining
withholding Taxes imposed under FATCA, from and after the date hereof, the
Borrower and the Administrative Agent shall treat (and the Required Lenders
hereby authorize the Administrative Agent to treat) the Loan Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471- 2(b)(2)(i).

 

[SIGNATURES ON FOLLOWING PAGES]

 

 6 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  BIOSCRIP, INC.,   as the Borrower         By:

/s/ Jeffrey M. Kreger

    Name: Jeffrey M. Kreger     Title: Senior Vice President,    

 Chief Financial Officer and Treasurer

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

 

  APPLIED HEALTH CARE, LLC,   BIOSCRIP INFUSION MANAGEMENT, LLC,   BIOSCRIP
INFUSION SERVICES, INC.,   BIOSCRIP INFUSION SERVICES, LLC,   BIOSCRIP MEDICAL
SUPPLY SERVICES, LLC,   BIOSCRIP NURSING SERVICES, LLC,   BIOSCRIP PBM SERVICES,
LLC,   BIOSCRIP PHARMACY (NY), INC.,   BIOSCRIP PHARMACY (PUERTO RICO), INC.,  
BIOSCRIP PHARMACY SERVICES, INC.   BIOSCRIP PHARMACY, INC.,   BRADHURST
SPECIALTY PHARMACY, INC.,   CHRONIMED, LLC,   CHS HOLDINGS, INC.,   CRITICAL
HOMECARE SOLUTIONS, INC.,   DEACONESS ENTERPRISES, LLC,   DEACONESS HOMECARE,
LLC,   EAST GOSHEN PHARMACY, INC.,   HOMECHOICE PARTNERS, INC.,   INFUCENTERS,
LLC,   INFUSAL PARTNERS,   INFUSCIENCE HHA, LLC,   INFUSCIENCE, INC.,  
INFUSCIENCE SOUTH CAROLINA, LLC,   INFUSCIENCE SUB, INC.,   INFUSION PARTNERS,
LLC,   INFUSION PARTNERS OF BRUNSWICK, LLC, and   INFUSION PARTNERS OF
MELBOURNE, LLC,   each, as a Guarantor

 

  By: /s/ Jeffrey M. Kreger     Name: Jeffrey M. Kreger     Title: Senior Vice
President,      Chief Financial Officer and Treasurer

  

 

 

 

  INFUSION SOLUTIONS, INC.,   INFUSION THERAPY SPECIALISTS, INC.,   KNOXVILLE
HOME THERAPIES, LLC,   NATIONAL HEALTH INFUSION, INC.,   NATURAL LIVING, INC.,  
NEW ENGLAND HOME THERAPIES, INC.,   NUTRI USA INC.,   OPTION HEALTH, LTD.,  
PHCS ACQUISITION CO, INC.,   PROFESSIONAL HOME CARE SERVICES, INC.,   REGIONAL
AMBULATORY DIAGNOSTICS, INC.,   SCOTT-WILSON, INC.,   SPECIALTY PHARMA, INC.,
and   WILCOX MEDICAL, INC.,   each, as a Guarantor

 

  By: /s/ Jeffrey M. Kreger     Name: Jeffrey M. Kreger     Title: Senior Vice
President,      Chief Financial Officer and Treasurer

  

 

 

 



  SUNTRUST BANK,   as Administrative Agent, with the consent of the Required
Lenders, and as a Lender       By: /s/ Juan De Jesus-Caballero     Name:  Juan
De Jesus-Caballero     Title:    SVP

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

 

  JFIN REVOLVER CLO LTD.       By: Jefferies Finance LLC, as Portfolio Manager  
      By: /s/ J.R. Young   Name: J.R. Young   Title: Senior Vice President      
  JFIN REVOLVER CLO 2015 LTD.       By: Jefferies Finance LLC, as Portfolio
Manager         By: /s/ J.R. Young   Name: J.R. Young   Title: Senior Vice
President

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

  

  Stichting Pensioenfonds Hoogovens, as a Lender       By: DDJ Capital
Management, LLC, on  behalf of Stichting Pensioenfonds Hoogovens,  in its
capacity as Manager         By: /s/ David J. Breazzano   Name: David J.
Breazzano   Title: President         Stichting Bewaarder Syntrus Achmea Global
High Yield Pool, as a Lender       By: Achmea Investment Management, as asset
manager       By: DDJ Capital Management, LLC, as subadvisor         By: /s/
David J. Breazzano   Name: David J. Breazzano   Title: President       Stichting
Pensioenfonds voor Fysiotherapeuten, as a Lender       By: DDJ Capital
Management, LLC, in its capacity as investment manager         By: /s/ David J.
Breazzano   Name: David J. Breazzano   Title: President

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

 

  Caterpillar Inc. Master Retirement Trust, as a Lender       By: DDJ Capital
Management, LLC, on  behalf of Caterpillar Inc. Master Retirement Trust, in  its
capacity as investment manager         By: /s/ David J. Breazzano   Name: David
J. Breazzano   Title: President         Houston Municipal Employees Pension
System, as a Lender       By: DDJ Capital Management, LLC, in its capacity as
Manager         By: /s/ David J. Breazzano   Name: David J. Breazzano   Title:
President       DDJ Capital Management Group Trust - High Yield Investment Fund,
as a Lender       By: DDJ Capital Management, LLC, in its capacity as Investment
Manager         By: /s/ David J. Breazzano   Name: David J. Breazzano   Title:
President

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

  

  The 1199SEIU Health Care Employees Pension Fund, as a Lender       By: DDJ
Capital Management, LLC, in its capacity as Manager         By: /s/ David J.
Breazzano   Name: David J. Breazzano   Title: President         National
Railroad Retirement Investment Trust as a Lender       By: DDJ Capital
Management, LLC, in its capacity as Manager         By: /s/ David J. Breazzano  
Name: David J. Breazzano   Title: President       Principal Funds, Inc. – Global
Diversified Income Fund, as a Lender       By: DDJ Capital Management, LLC, in
its capacity as Sub-Advisor         By: /s/ David J. Breazzano   Name: David J.
Breazzano   Title: President

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

 

  Russell Investments Global High Income Bond Pool, as a Lender       By: DDJ
Capital Management, LLC, in its capacity as Manager         By: /s/ David J.
Breazzano   Name: David J. Breazzano   Title: President         Russell
Investments Institutional Funds, LLC - High Yield Bond Fund, as a Lender      
By: DDJ Capital Management, LLC, in its capacity as Money Manager         By:
/s/ David J. Breazzano   Name: David J. Breazzano   Title: President      
District of Columbia Retirement Board, as a Lender       By: DDJ Capital
Management, LLC, in its capacity as Investment Manager         By: /s/ David J.
Breazzano   Name: David J. Breazzano   Title: President       State-Boston
Retirement System, as a Lender       By: DDJ Capital Management, LLC in its
capacity as investment manager         By: /s/ David J. Breazzano   Name: David
J. Breazzano   Title: President

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

 

  Caterpillar Investment Trust, as a Lender       By: DDJ Capital Management,
LLC, on behalf of Caterpillar Investment Trust, in its capacity as investment
manager         By: /s/ David J. Breazzano   Name: David J. Breazzano   Title:
President         Mercer QIF Fund plc - Mercer Investment Fund 1, as a Lender  
    By: DDJ Capital Management, LLC, in its capacity as Sub-Investment Manager
of, and on behalf of, Mercer Investment Fund 1, a sub-fund of Mercer QIF Fund
plc         By: /s/ David J. Breazzano   Name: David J. Breazzano   Title:
President       DDJ Opportunistic High Yield Fund, as a Lender       By: DDJ
Capital Management, LLC, in its capacity as Investment Advisor         By: /s/
David J. Breazzano   Name: David J. Breazzano   Title: President

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

  

  Northern Multi-Manager High Yield Opportunity Fund, as a Lender       By: DDJ
Capital Management, LLC, in its capacity as Sub-Adviser         By: /s/ David J.
Breazzano   Name: David J. Breazzano   Title: President         Russell
Investment Company - Russell Multi- Strategy Income Fund, as a Lender       By:
DDJ Capital Management, LLC, in its capacity as Money Manager         By: /s/
David J. Breazzano   Name: David J. Breazzano   Title: President       Russell
Investment Company - Russell Global Opportunistic Credit Fund, as a Lender      
By: DDJ Capital Management, LLC, in its capacity as Money Manager         By:
/s/ David J. Breazzano   Name: David J. Breazzano   Title: President

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

  

  DDJ High Yield Fund, as a Lender       By: DDJ Capital Management, LLC, its
attorney- in-fact*         By: /s/ David J. Breazzano   Name:  David J.
Breazzano   Title:    President       * The execution of this agreement shall
not bind the Trustee, Manager or any Unit Holder of DDJ High Yield Fund and
recourse shall be limited to the Trust Property (each such term as defined in
the trust agreement governing the DDJ High Yield Fund).       J.C. Penney
Corporation, Inc. Pension Plan Trust, as a Lender       By: DDJ Capital
Management, LLC, on behalf of J.C. Penney Corporation, Inc.   Pension Plan
Trust, in its capacity as investment manager         By: /s/ David J. Breazzano
  Name: David J. Breazzano   Title: President       Sears Canada Inc. Registered
Retirement Plan, as a Lender       By: DDJ Capital Management, LLC, in its
capacity as Investment Manager         By: /s/ David J. Breazzano   Name: David
J. Breazzano   Title: President

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

 

  Sears Holdings Pension Trust, as a Lender       By: DDJ Capital Management,
LLC, in its capacity as Investment Manager         By: /s/ David J. Breazzano  
Name: David J. Breazzano   Title:   President

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

 

  UAW Retiree Medical Benefits Trust, as a Lender       By: State Street Bank
and Trust company, solely its capacity as Trustee for UAW Retiree Medical
Benefits Trust, as directed by DDJ Capital Management, LLC, and not in its
individual capacity         By: /s/ Janet Fennessy   Name: Janet Fennessy  
Title:   Vice President

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

 

  Birch Grove Credit Strategies Master Fund LP,   as a Lender         By: /s/
Todd A. Berry   Name: Todd A. Berry   Title:   COO of its general partner, Birch
Grove Advisors LLC

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

 

  Lenders       HillMark Funding, Ltd.       By: HillMark Capital Management,
L.P.,     as Collateral Manager , as a Lender         By: /s/ Mark Gold   Name:
 Mark Gold   Title:    CEO

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

  

  Lenders       Stoney Lane Funding I, Ltd.,   By: HillMark Capital Management,
L.P.,     as Collateral Manager , as a Lender         By: /s/ Mark Gold   Name:
Mark Gold   Title:   CEO

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

 

  Name of Lender:       NewMark Capital Funding 2013-1 CLO, Ltd.   By: NewMark
Capital LLC.,     its Collateral Manager         By: /s/ Mark Gold   Name: Mark
Gold   Title:   CEO

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

 

  Name of Lender:       NewMark Capital Funding 2014-2 CLO, Ltd.   By: NewMark
Capital LLC.,     its Collateral Manager         By: /s/ Mark Gold   Name: Mark
Gold   Title:   CEO

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

  

  BlueMountain CLO 2012-2 LTD   By: BLUEMOUNTAIN CAPITAL   MANAGEMENT, LLC,  
Its Collateral Manager,   as a Lender       By: /s/ Meghan Fornshell     Name:
Meghan Fornshell     Title: Operations Analyst

 



[Signature Page to Sixth Amendment to Credit Agreement]



 

 

 

 

  BlueMountain CLO 2013-2 LTD   By: BLUEMOUNTAIN CAPITAL   MANAGEMENT, LLC,  
Its Collateral Manager,   as a Lender       By: /s/ Meghan Fornshell     Name:
Meghan Fornshell     Title: Operations Analyst

 



[Signature Page to Sixth Amendment to Credit Agreement]



 

 

 

 

  BlueMountain CLO 2013-3 LTD   By: BLUEMOUNTAIN CAPITAL   MANAGEMENT, LLC,  
Its Collateral Manager,   as a Lender       By: /s/ Meghan Fornshell     Name:
Meghan Fornshell     Title: Operations Analyst

 



[Signature Page to Sixth Amendment to Credit Agreement]



 

 

 

 

  BlueMountain CLO 2015-1 LTD   By: BLUEMOUNTAIN CAPITAL   MANAGEMENT, LLC,  
Its Collateral Manager,   as a Lender       By: /s/ Meghan Fornshell     Name:
Meghan Fornshell     Title: Operations Analyst

 



[Signature Page to Sixth Amendment to Credit Agreement]



 

 

 

 

  BlueMountain CLO 2015-2 LTD   By: BLUEMOUNTAIN CAPITAL   MANAGEMENT, LLC,  
Its Collateral Manager,   as a Lender       By: /s/ Meghan Fornshell     Name:
Meghan Fornshell     Title: Operations Analyst

 



[Signature Page to Sixth Amendment to Credit Agreement]



 

 

 

 

  Pioneer High Yield VCT Portfolio   Pioneer Multi-Asset Income Fund   VY
Pioneer High Yield Portfolio   Pioneer Institutional Solutions - Credit
Opportunities   Pioneer Diversified High Income Trust   Pioneer Dynamic Credit
Fund   Pioneer Multi-Asset Ultrashort Income Fund   Pioneer Floating Rate Trust
  Pioneer Global High Yield Fund   Pioneer Investments Diversified Loans Fund  
Pioneer Floating Rate Fund   Pioneer High Yield Fund   Pioneer Strategic Income
Fund,   Each as a Lender       By:   Pioneer Investment Management, Inc.,   As
investment adviser to each   Lender above       By: /s/ Margaret C. Begley    
Name: Margaret C. Begley     Title: Secretary and Associate   General Counsel  
    The Doctors Company an Interinsurance Exchange   Pioneer Institutional
Multi-Sector Fixed Income Portfolio   Ascension Health Master Pension Trust  
Pioneer Multi-Sector Fixed Income Trust   Ascension Alpha Fund, LLC   Stichting
Pensioenfonds Medische Specialisten   Each as a Lender       By:   Pioneer
Institutional Asset Management, Inc.,   As investment adviser to each Lender
above       By: /s/ Margaret C. Begley     Name: Margaret C. Begley     Title:
Secretary and Associate     General Counsel

 



[Signature Page to Sixth Amendment to Credit Agreement]



 

 

 

 



  Pioneer High Yield VCT Portfolio   Pioneer Multi-Asset Income Fund   VY
Pioneer High Yield Portfolio   Pioneer Institutional Solutions - Credit
Opportunities   Pioneer Diversified High Income Trust   Pioneer Dynamic Credit
Fund   Pioneer Multi-Asset Ultrashort Income Fund   Pioneer Floating Rate Trust
  Pioneer Global High Yield Fund   Pioneer Investments Diversified Loans Fund  
Pioneer Floating Rate Fund   Pioneer High Yield Fund   Pioneer Strategic Income
Fund,   Each as a Lender       By:   Pioneer Investment Management, Inc.,   As
investment adviser to each   Lender above       By: /s/ Margaret C. Begley    
Name: Margaret C. Begley     Title: Secretary and Associate     General Counsel
      The Doctors Company an Interinsurance Exchange   Pioneer Institutional
Multi-Sector Fixed Income Portfolio   Ascension Health Master Pension Trust  
Pioneer Multi-Sector Fixed Income Trust   Ascension Alpha Fund, LLC   Stichting
Pensioenfonds Medische Specialisten   Each as a Lender       By:   Pioneer
Institutional Asset Management, Inc.,   As investment adviser to each Lender
above       By: /s/ Margaret C. Begley     Name: Margaret C. Begley     Title:
Secretary and Associate     General Counsel

 



[Signature Page to Sixth Amendment to Credit Agreement]



 

 

 



 

  DEERFIELD PARTNERS, L.P.,   as a Lender   By: Deerfield Mgmt, L.P.     General
Partner     By: J.E. Flynn Capital, LLC       General Partner       By: /s/
David J. Clark     Name: David J. Clark     Title: Authorized Signatory

 



[Signature Page to Sixth Amendment to Credit Agreement]



 

 

 

  

  DEERFIELD INTERNATIONAL MASTER FUND, L.P.,   as a Lender   By: Deerfield Mgmt,
L.P.     General Partner     By: J.E. Flynn Capital, LLC       General Partner  
      By: /s/ David J. Clark       Name: David J. Clark       Title:  Authorized
Signatory

 

[Signature Page to Sixth Amendment to Credit Agreement]

  

 

 

  

  BABSON CLO LTD. 2012-II   BABSON CLO LTD. 2013-I   BABSON CLO LTD. 2013-II  
BABSON CLO LTD. 2014-II   BABSON CLO LTD. 2015-I,   each as a Lender   By:
Barings LLC as Collateral Manager         By: /s/ Michael Fey     Name: Michael
Fey     Title:  Director

 

[Signature Page to Sixth Amendment to Credit Agreement]

   

 

 

  

  BLT 19 LLC,   as a Lender         By: /s/ Michael Wotanowski     Name: Michael
Wotanowski     Title:  Authorized Signatory

 

[Signature Page to Sixth Amendment to Credit Agreement]

   

 

 

 

  JOSHUA TREE FUNDING ULC,   as a Lender         By: /s/ Madonna Sequeira    
Name: Madonna Sequeira     Title: Authorized Signatory         By:       Name:  
  Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

 

  1199 SEIU Health Care Employees Pension Fund,   as a Lender         By: /s/
Jed R. Villareal     Name: Jed R. Villareal     Title: Bank Loan Team        
By:       Name:     Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

 

  California State Teachers' Retirement System,   as a Lender   BY: Western
Asset Management Company as Investment Manager and Agent         By: /s/ Jed R.
Villareal     Name: Jed R. Villareal     Title: Bank Loan Team         By:      
Name:     Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

 

  Employees' Retirement System of the State of Rhode Island,   as a Lender   BY:
Western Asset Management Company as Investment Manager and Agent         By: /s/
Jed R. Villareal     Name: Jed R. Villareal     Title: Bank Loan Team        
By:       Name:     Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

 

  John Hancock Fund II Floating Rate Income Fund,   as a Lender   BY: Western
Asset Management Company as Investment Manager and Agent         By: /s/ Jed R.
Villareal     Name: Jed R. Villareal     Title: Bank Loan Team         By:      
Name:     Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

 

  Mountain Hawk I CLO, LTD.,   as a Lender   BY: Western Asset Management
Company as Investment Manager and Agent         By: /s/ Jed R. Villareal    
Name: Jed R. Villareal     Title: Bank Loan Team         By:       Name:    
Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

 

  Mountain Hawk III CLO, Ltd.,   as a Lender         By: /s/ Jed R. Villareal  
  Name: Jed R. Villareal     Title: Bank Loan Team         By:       Name:    
Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

 

  MultiMix Wholesale Diversified Fixed Interest Trust,   as a Lender   BY:
Western Asset Management Company as Investment Manager and Agent         By: /s/
Jed R. Villareal     Name: Jed R. Villareal     Title: Bank Loan Team        
By:       Name:     Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

 

  Western Asset Bank Loan (Multi-Currency) Master Fund,   as a Lender   BY:
Western Asset Management Company as Investment Manager and Agent         By: /s/
Jed R. Villareal     Name: Jed R. Villareal     Title: Bank Loan Team        
By:       Name:     Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

 

  Western Asset Bank Loan (Offshore) Fund,   as a Lender         By: /s/ Jed R.
Villareal     Name: Jed R. Villareal     Title: Bank Loan Team         By:      
Name:     Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

 

  Western Asset Corporate Loan Fund Inc.,   as a Lender   BY: Western Asset
Management Company as Investment Manager and Agent         By: /s/ Jed R.
Villareal     Name: Jed R. Villareal     Title: Bank Loan Team         By:      
Name:     Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

 

  Western Asset Floating Rate High Income Fund, LLC,   as a Lender   BY: Western
Asset Management Company as Investment Manager and Agent         By: /s/ Jed R.
Villareal     Name: Jed R. Villareal     Title: Bank Loan Team         By:      
Name:     Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

 

  Western Asset U.S. Bank Loan (Offshore) Fund,   as a Lender         By: /s/
Jed R. Villareal     Name: Jed R. Villareal     Title: Bank Loan Team        
By:       Name:     Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

 

  ARES XXIX CLO LTD.,   as a Lender   By: Ares CLO Management XXIX, L.P., its
Asset Manager   By: Ares CLO GP XXIX, LLC, its General Partner         By: /s/
Daniel Hayward     Name: Daniel Hayward     Title: Authorized Signatory        
By:       Name:     Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

 

  ARES XXVI CLO LTD.,   as a Lender   BY: Ares CLO Management XXVI, L.P., its
Collateral Manager   By: Ares CLO GP XXVI, LLC, its General Partner         By:
/s/ Daniel Hayward     Name: Daniel Hayward     Title: Authorized Signatory    
    By:       Name:     Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

 

  ARES XXVII CLO LTD.,   as a Lender   By: Ares CLO Management XXVII, L.P., its
Asset Manager   By: Ares CLO GP XXVII, LLC, its General Partner         By: /s/
Daniel Hayward     Name: Daniel Hayward     Title: Authorized Signatory        
By:       Name:     Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

 

  ARES XXVIII CLO LTD.,   as a Lender   By: Ares CLO Management XXVIII, L.P.,
its Asset Manager   By: Ares CLO GP XXVIII, LLC, its General Partner         By:
/s/ Daniel Hayward     Name: Daniel Hayward     Title: Authorized Signatory    
    By:       Name:     Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

 

  Ares XXXI CLO Ltd.,   as a Lender   By: Ares CLO Management XXXI, L.P., its
Portfolio Manager   By: Ares Management LLC, its General Partner         By: /s/
Daniel Hayward     Name: Daniel Hayward     Title: Authorized Signatory        
By:       Name:     Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

 

  Ares XXXII CLO Ltd.,   as a Lender   By: Ares CLO Management XXXII, L.P., its
Asset Manager         By: /s/ Daniel Hayward     Name: Daniel Hayward     Title:
Authorized Signatory         By:       Name:     Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

 

  Ares XXXIII CLO Ltd.,   as a Lender   By: Ares CLO Management XXXIII, L.P.,
its Asset Manager         By: /s/ Daniel Hayward     Name: Daniel Hayward    
Title: Authorized Signatory         By:       Name:     Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

 

  Ares XXXIV CLO Ltd.,   as a Lender   By: Ares CLO Management LLC, its
collateral manager         By: /s/ Daniel Hayward     Name: Daniel Hayward    
Title: Authorized Signatory         By:       Name:     Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

 

  Ares XXXIX CLO Ltd.,   as a Lender   By: Ares CLO Management II LLC, its asset
  manager         By: /s/ Daniel Hayward     Name: Daniel Hayward     Title:
Authorized Signatory         By:     Name:     Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 





  Ares XXXV CLO Ltd.,   as a Lender   By: Ares CLO Management LLC, its asset
manager         By: /s/ Daniel Hayward   Name: Daniel Hayward     Title:
Authorized Signatory         By:       Name:     Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 



  Ares XXXVII CLO Ltd.,   as a Lender   By: Ares CLO Management LLC, its asset
manager         By: /s/ Daniel Hayward     Name: Daniel Hayward     Title:
Authorized Signatory         By:       Name:     Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 



  Ares XXXVIII CLO Ltd.,   as a Lender   By: Ares CLO Management II LLC, its
asset   manager         By: /s/ Daniel Hayward     Name: Daniel Hayward    
Title: Authorized Signatory         By:       Name:     Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 



  BSG Fund Management B.V. on behalf of the Stichting Blue Sky Active Fixed
Income US   Leveraged Loan Fund,   as a Lender   By THL Credit Senior Loan  
Strategies LLC, as Manager         By: /s/ James R. Fellows     Name: James R.
Fellows     Title: Managing Director/Co-Head         By:       Name:     Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 



  ILLINOIS STATE BOARD OF INVESTMENT,   as a Lender   BY: THL Credit Senior Loan
Strategies LLC, as   Investment Manager         By: /s/ James R. Fellows    
Name: James R. Fellows     Title: Managing Director/Co-Head         By:      
Name:     Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 



  Russell Institutional Funds, LLC - Russell Multi-Asset Core Plus Fund,   as a
Lender   BY: THL Credit Advisors LLC, as Investment   Manager         By: /s/
James R. Fellows     Name: James R. Fellows     Title: Managing Director/Co-Head
        By:       Name:     Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 



  Russell Investment Company Russell Global Opportunistic Credit Fund,   as a
Lender   BY: THL Credit Advisors LLC, as Investment   Manager         By: /s/
James R. Fellows     Name: James R. Fellows     Title: Managing Director/Co-Head
        By:       Name:     Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 



  Russell Investment Company Russell Multi-Strategy Income Fund,   as a Lender  
THL Credit Advisors LLC, as Investment Manager         By: /s/ James R. Fellows
    Name: James R. Fellows     Title: Managing Director/Co-Head         By:    
  Name:     Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 



  Russell Investment Company Russell Short Duration Bond Fund,   as a Lender  
BY: THL Credit Advisors LLC, as Investment   Manager         By: /s/ James R.
Fellows     Name: James R. Fellows     Title: Managing Director/Co-Head        
By:       Name:     Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 



  Russell Investment Company Unconstrained Total Return Fund,   as a Lender   by
THL Credit Advisors LLC, as Investment   Manager         By: /s/ James R.
Fellows     Name: James R. Fellows     Title: Managing Director/Co-Head        
By:       Name:     Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 



  Russell Investments Ireland Limited on behalf of the Russell Floating Rate
Fund, a subfund of Russell Qualifying Investor Alternative Investment Funds  
plc,   as a Lender   BY: THL Credit Advisors LLC, as Investment   Manager      
  By: /s/ James R. Fellows     Name: James R. Fellows     Title: Managing
Director/Co-Head         By:       Name:     Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 



  Smithfield Foods Master Trust,   as a Lender   by THL Credit Advisors LLC,  
as Investment Manager         By: /s/ James R. Fellows     Name: James R.
Fellows     Title: Managing Director/Co-Head         By:       Name:     Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 



  THL Credit Bank Loan Select Master Fund, a Class of The THL Credit Bank Loan
Select Series Trust I,   as a Lender   BY: THL Credit Senior Loan Strategies
LLC, as   Investment Manager         By: /s/ James R. Fellows     Name: James R.
Fellows     Title: Managing Director/Co-Head         By:       Name:     Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

 

  THL Credit Logan JV SPV I LLC,   as a Lender   By: THL Credit Logan JV LLC,
its Designated Manager         By: /s/ Chris Flynn     Name: Chris Flynn    
Title: Director         By:       Name:     Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

 

  THL CREDIT SENIOR LOAN FUND,   as a Lender   By THL Credit Advisors LLC, as
Subadviser         By: /s/ James R. Fellows     Name: James R. Fellows    
Title: Managing Director/Co-Head         By:       Name:     Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

 

  THL Credit Wind River 2012-1 CLO Ltd.,   as a Lender   BY: THL Credit Senior
Loan Strategies LLC, as Investment Manager         By: /s/ James R. Fellows    
Name: James R. Fellows     Title: Managing Director/Co-Head         By:      
Name:     Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

 

  THL CREDIT WIND RIVER 2013-1 CLO LTD.,   as a Lender   BY: THL Credit Senior
Loan Strategies LLC, as Investment Manager         By: /s/ James R. Fellows    
Name: James R. Fellows     Title: Managing Director/Co-Head         By:      
Name:     Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

 

  THL Credit Wind River 2014-1 CLO Ltd.,   as a Lender   By THL Credit Advisors
LLC, as Investment Manager         By: /s/ James R. Fellows     Name: James R.
Fellows     Title: Managing Director/Co-Head         By:       Name:     Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

 

  THL Credit Wind River 2014-3 CLO Ltd.,   as a Lender   By THL Credit Senior
Loan Strategies LLC, as Manager         By: /s/ James R. Fellows     Name: James
R. Fellows     Title: Managing Director/Co-Head         By:       Name:    
Title:

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

 

  Fifth Street Opportunities Fund, L.P.,   as a Lender         By: /s/ Alexander
C. Frank     Name: Alexander C. Frank     Title: Chief Operating Officer

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 

 

  

SCHEDULE A

 

SCHEDULE II

 

Commitment Amounts

 

[On file with the Administrative Agent]

 

 

 



 

EXHIBIT A

 

Amended Credit Agreement

 

 

 

 

  EXHIBIT A to the Sixth Amendment to Credit Agreement       CUSIP: 09071FAD3  
CUSIP: 09071FAE1 (Revolver)   CUSIP: 09071FAF8 (Initial Term B)   CUSIP:
09071FAG6 (Delayed Draw Term B)





 

CREDIT AGREEMENT

 

dated as of July 31, 2013

as amended as of December 23, 2013,

as further amended as of January 31, 2014,

as further amended as of March 1, 2015,

as further amended as of August 6, 2015,

as further amended as of October 9, 2015, and

as further amended as of January 6, 2017

among

 

BIOSCRIP, INC.,

as Borrower,

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

 

and

 

SUNTRUST BANK,

as Administrative Agent

 



 



 

with

 

SUNTRUST ROBINSON HUMPHREY, INC.
and
JEFFERIES FINANCE LLC,
as Joint Lead Arrangers and Joint Bookrunners,

 

JEFFERIES FINANCE LLC,
as Syndication Agent,

 

 

 

 

Table of Contents

 

  Page       ARTICLE I DEFINITIONS; CONSTRUCTION 1 Section 1.1 Definitions 1
Section 1.2 Classifications of Loans and Borrowings 38 Section 1.3 Accounting
Terms and Determination 39 Section 1.4 Terms Generally 39       ARTICLE II
AMOUNT AND TERMS OF THE COMMITMENTS 40 Section 2.1 General Description of
Facilities 40 Section 2.2 Revolving Loans 40 Section 2.3 Procedure for Revolving
Borrowings 40 Section 2.4 Swingline Commitment 41 Section 2.5 Term B Loan
Commitments 42 Section 2.6 Funding of Borrowings 42 Section 2.7 Interest
Elections 43 Section 2.8 Reduction and Termination of Commitments 44 Section 2.9
Repayment of Loans 45 Section 2.10 Evidence of Indebtedness 45 Section 2.11
Optional Prepayments; Prepayment Premium 46 Section 2.12 Mandatory Prepayments
46 Section 2.13 Interest on Loans 47 Section 2.14 Fees 48 Section 2.15
Computation of Interest and Fees 49 Section 2.16 Inability to Determine Interest
Rates 49 Section 2.17 Illegality 50 Section 2.18 Increased Costs 50 Section 2.19
Funding Indemnity 51 Section 2.20 Taxes 51 Section 2.21 Payments Generally; Pro
Rata Treatment; Sharing of Set-offs 54 Section 2.22 Letters of Credit 56 Section
2.23 Incremental Commitments; Additional Lenders 59 Section 2.24 Mitigation of
Obligations 62 Section 2.25 Replacement of Lenders 62 Section 2.26 Defaulting
Lenders 62       ARTICLE III CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
65 Section 3.1 Conditions to Effectiveness 65 Section 3.2 Conditions to DDT
Loans 69 Section 3.3 Conditions to Each Credit Event 72 Section 3.4 Delivery of
Documents 73       ARTICLE IV REPRESENTATIONS AND WARRANTIES 73 Section 4.1
Existence; Power 73 Section 4.2 Organizational Power; Authorization 73 Section
4.3 Governmental Approvals; No Conflicts. 73 Section 4.4 Financial Statements;
Material Adverse Effect 74 Section 4.5 Litigation and Environmental Matters 74
Section 4.6 Compliance with Laws and Agreements 74 Section 4.7 Investment
Company Act 74

 

 -i- 

 

 

Table of Contents

(continued)

 

    Page       Section 4.8 Taxes 75 Section 4.9 Margin Regulations 75 Section
4.10 ERISA 75 Section 4.11 Ownership of Property; Insurance 76 Section 4.12
Disclosure 76 Section 4.13 Labor Relations 76 Section 4.14 Subsidiaries 77
Section 4.15 Solvency 77 Section 4.16 Deposit and Disbursement Accounts 77
Section 4.17 Collateral Documents 77 Section 4.18 Material Agreements 78 Section
4.19 Sanctions and Anti-Corruption Laws 78 Section 4.20 Patriot Act 78 Section
4.21 Compliance with Healthcare Laws 79 Section 4.22 HIPAA/HITECH Compliance 81
Section 4.23 Reimbursement 82 Section 4.24 Fraud and Abuse 82 Section 4.25 EEA
Financial Institutions; Other Regulations 83       ARTICLE V AFFIRMATIVE
COVENANTS 83 Section 5.1 Financial Statements and Other Information 83 Section
5.2 Notices of Material Events 85 Section 5.3 Existence; Conduct of Business 87
Section 5.4 Compliance with Laws 87 Section 5.5 Payment of Obligations 87
Section 5.6 Books and Records 87 Section 5.7 Visitation and Inspection 87
Section 5.8 Maintenance of Properties; Insurance; Credit Ratings 88 Section 5.9
Use of Proceeds; Margin Regulations 88 Section 5.10 Casualty and Condemnation 88
Section 5.11 Cash Management 89 Section 5.12 Additional Subsidiaries and
Collateral 90 Section 5.13 Additional Real Estate; Leased Locations 91 Section
5.14 Further Assurances 91 Section 5.15 Healthcare Matters 91 Section 5.16
Post-Closing Covenants 91 Section 5.17 Priming Credit Enhancements 92 Section
5.18 Priming Loan Documents 92       ARTICLE VI FINANCIAL COVENANTS 92      
ARTICLE VII NEGATIVE COVENANTS 94 Section 7.1 Indebtedness and Disqualified
Capital Stock 94 Section 7.2 Liens 97 Section 7.3 Fundamental Changes 98 Section
7.4 Investments, Loans 98 Section 7.5 Restricted Payments 99 Section 7.6 Sale of
Assets 100

 

 -ii- 

 

 

Table of Contents

(continued)

 

    Page       Section 7.7 Transactions with Affiliates 101 Section 7.8
Restrictive Agreements 102 Section 7.9 Sale and Leaseback Transactions 102
Section 7.10 Hedging Transactions 102 Section 7.11 Amendment to Material
Documents 102 Section 7.12 Accounting Changes 103 Section 7.13 Government
Regulation 103 Section 7.14 Health Care Matters 103 Section 7.15 ERISA 103
Section 7.16 Anti-Layering 103 Section 7.17 Anti-Cash Hoarding 103       ARTICLE
VIII EVENTS OF DEFAULT 104 Section 8.1 Events of Default 104 Section 8.2
Application of Proceeds from Collateral 107       ARTICLE IX THE ADMINISTRATIVE
AGENT 108 Section 9.1 Appointment of the Administrative Agent 108 Section 9.2
Nature of Duties of the Administrative Agent 109 Section 9.3 Lack of Reliance on
the Administrative Agent 109 Section 9.4 Certain Rights of the Administrative
Agent 110 Section 9.5 Reliance by the Administrative Agent 110 Section 9.6 The
Administrative Agent in its Individual Capacity 110 Section 9.7 Successor
Administrative Agent 110 Section 9.8 Withholding Tax 111 Section 9.9 The
Administrative Agent May File Proofs of Claim 111 Section 9.10 Authorization to
Execute Other Loan Documents 112 Section 9.11 Collateral and Guaranty Matters
112 Section 9.12 Syndication Agent 112 Section 9.13 Right to Realize on
Collateral and Enforce Guarantee 113 Section 9.14 Secured Bank Product
Obligations and Hedging Obligations 113 Section 9.15 ABDC INTERCREDITOR
AGREEMENT 113 Section 9.16 PRIMING/EXISTING LIEN INTERCREDITOR AGREEMENT 113    
  ARTICLE X MISCELLANEOUS 114 Section 10.1 Notices 114 Section 10.2 Waiver;
Amendments 116 Section 10.3 Expenses; Indemnification 119 Section 10.4
Successors and Assigns 120 Section 10.5 Governing Law; Jurisdiction; Consent to
Service of Process 124 Section 10.6 WAIVER OF JURY TRIAL 125 Section 10.7 Right
of Set-off 125 Section 10.8 Counterparts; Integration 125 Section 10.9 Survival
126 Section 10.10 Severability 126 Section 10.11 Confidentiality 126 Section
10.12 Interest Rate Limitation 127 Section 10.13 Waiver of Effect of Corporate
Seal 127

 

 -iii- 

 

 

Table of Contents

(continued)

 

    Page       Section 10.14 Patriot Act 127 Section 10.15 No Advisory or
Fiduciary Responsibility 127 Section 10.16 Priming/Existing Lien Intercreditor
Agreement 128 Section 10.17 Priming Agent as Bailee 128 Section 10.18
Acknowledgement and Consent to Bail-In of EEA Financial Institutions 129

 

 -iv- 

 

 

Table of Contents

(continued)

 

      Page         Schedules               Schedule I - Commitment Amounts  
Schedule II - Competitors   Schedule 1.1 - Existing Letters of Credit   Schedule
4.11(a) - Real Estate   Schedule 4.11(c) - Insurance   Schedule 4.14 -
Subsidiaries   Schedule 4.16 - Permitted Third Party Banks; Deposit and
Disbursement Accounts   Schedule 4.18 - Material Agreements   Schedule 4.21(a) -
Healthcare Matters   Schedule 4.21(g) - Health Care Audits   Schedule 4.23(a) -
Company Reimbursement Approval Compliance   Schedule 5.16 - Post-Closing
Covenants   Schedule 7.1 - Existing Indebtedness   Schedule 7.2 - Existing Liens
  Schedule 7.4 - Existing Investments   Schedule 7.7 - Existing Transactions
with Affiliates           Exhibits               Exhibit A - Form of Assignment
and Assumption   Exhibit B - Form of Guaranty and Security Agreement   Exhibit C
- Form of ABDC Intercreditor Agreement   Exhibit 2.3 - Form of Notice of
Borrowing   Exhibit 2.4 - Form of Notice of Swingline Borrowing   Exhibit 2.7 -
Form of Notice of Conversion/Continuation   Exhibit 3.1(b)(ii) - Form of
Secretary’s Certificate   Exhibit 3.1(b)(v) - Form of Closing Date Certificate  
Exhibit 3.2 - Form of DDTL Date Certificate   Exhibit 5.1(c) - Form of
Compliance Certificate  

 

 -v- 

 

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”) is made and entered into as of July 31,
2013, by and among BIOSCRIP, INC., a Delaware corporation (the “Borrower”), the
several banks and other financial institutions and lenders from time to time
party hereto (the “Lenders”), and SUNTRUST BANK, in its capacity as
administrative agent for itself and the Lenders (the “Administrative Agent”), as
issuing bank (the “Issuing Bank”) and as swingline lender (the “Swingline
Lender”).

 

WITNESSETH:

 

WHEREAS, the Borrower has requested that the Lenders (a) establish a $75,000,000
revolving credit facility in favor of the Borrower, (b) make term b loans in an
aggregate principal amount equal to $250,000,000 to the Borrower, and (c)
establish a $150,000,000 delayed draw term loan b facility in favor of the
Borrower;

 

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the
Issuing Bank and the Swingline Lender, to the extent of their respective
Commitments as defined herein, are willing severally to (a) establish the
revolving credit facility in favor of the Borrower, (b) make the term b loans to
the Borrower, and (c) establish the delayed draw term loan b facility in favor
of the Borrower;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree as follows:

 

ARTICLE I

 

DEFINITIONS; CONSTRUCTION

 

Section 1.1           Definitions. In addition to the other terms defined
herein, the following terms used herein shall have the meanings herein specified
(to be equally applicable to both the singular and plural forms of the terms
defined):

 

“ABDC” shall mean AmerisourceBergen Drug Corporation, a Delaware corporation.

 

“ABDC Obligations” shall mean all obligations of the Loan Parties or any of
their Subsidiaries owing to ABDC under the ABDC Prime Vendor Agreement and any
other agreement, instrument, certificate or other document pursuant to which any
Loan Party or any Subsidiary of a Loan Party grants (or purports to grant) in
favor of ABDC a security interest in or a Lien on any property of such Loan
Party or such Subsidiary now or at any time hereafter to secure such
obligations.

 

“ABDC Intercreditor Agreement” shall mean that certain Amended and Restated
Intercreditor Agreement dated as of the Sixth Amendment Effective Date by and
between the Administrative Agent, the Priming Agent and ABDC, substantially in
the form attached to the Sixth Amendment, as amended, restated, supplemented or
otherwise modified from time to time in accordance therewith and herewith.

 

“ABDC Lien” shall mean the Lien of ABDC on the Inventory and Accounts of
Borrower and its Subsidiaries and the products and proceeds thereof, as
described more particularly and defined in the definition of “Second Priority
Collateral” (as defined in the ABDC Intercreditor Agreement) and, in all events,
subject to the provisions of the ABDC Intercreditor Agreement.

 

 

 

 

“ABDC Prime Vendor Agreement” shall mean that certain Prime Vendor Agreement
dated as of July 1, 2009 by and among the Borrower and ABDC, as amended by that
certain First Amendment dated as of March 25, 2010, that certain Second
Amendment dated as of June 1, 2010, that certain Third Amendment dated as of
August 1, 2010, that certain Fourth Amendment dated as of May 1, 2011, that
certain Fifth Amendment dated as of January 1, 2012, that certain Sixth
Amendment dated as of September 1, 2012, that certain Seventh Amendment dated as
of December 1, 2012, and that certain Eighth Amendment dated as of April 1,
2013, and as the same may be further amended, restated, supplemented, waived,
extended, refinanced, replaced or otherwise modified from time to time in a
manner not prohibited by the ABDC Intercreditor Agreement.

 

“Accepting Lenders” shall have the meaning set forth in Section 10.2(c).

 

“Account Control Agreement” shall mean any agreement by and among a Loan Party,
the Administrative Agent and a depositary bank or securities intermediary at
which such Loan Party maintains a Controlled Account, that, in each case,
complies with all Requirements of Law and is otherwise in form and substance
reasonably satisfactory to the Administrative Agent.

 

“Accreditation” shall mean, collectively, all accreditations, approvals or other
rights issued by any health care accrediting agency including the Joint
Commission, Accreditation Commission for Health Care, National Quality Forum and
Community Health Accreditation Program.

 

“Acquisition” shall mean (a) any Investment by the Borrower or any of its
Subsidiaries in any other Person organized in the United States (with
substantially all of the assets of such Person and its Subsidiaries located in
the United States), pursuant to which such Person shall become a Subsidiary of
the Borrower or any of its Subsidiaries or shall be merged with the Borrower or
any of its Subsidiaries or (b) any acquisition by the Borrower or any of its
Subsidiaries of the assets of any Person (other than a Subsidiary of the
Borrower) that constitute all or substantially all of the assets of such Person
or a division or business unit of such Person, whether through purchase, merger
or other business combination or transaction (and substantially all of such
assets, division or business unit are located in the United States). With
respect to a determination of the amount of an Acquisition, such amount shall
include all consideration (including any deferred payments, but excluding any
earn-out or other contingent consideration that is based upon the achievement of
future financial or operational criteria and that has not yet been earned in
accordance with the terms of the applicable agreements governing such
Acquisition) set forth in the applicable agreements governing such Acquisition
as well as the principal amount of any Indebtedness assumed by any Loan Party in
connection therewith.

 

“Acquired Business” shall have the meaning set forth in the definition of
CarePoint Acquisition.

 

“Additional Lender” shall have the meaning set forth in Section 2.23.

 

“Adjusted LIBO Rate” shall mean, (a) with respect to each Interest Period for a
Eurodollar Borrowing under the Term B Loan Commitments, the greater of (i) the
rate per annum obtained by dividing (x) LIBOR for such Interest Period by (y) a
percentage equal to 1.00 minus the Eurodollar Reserve Percentage and (ii) 1.25%
and (b) with respect to each Interest Period for a Eurodollar Borrowing under
any other Commitment, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.

 

“Administrative Agent” shall have the meaning set forth in the introductory
paragraph hereof.

 

 2 

 

 

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

 

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, to direct or cause the
direction of the management and policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. For purposes of
Section 7.7, “Control” shall also include the power, directly or indirectly, to
vote 10% or more of the securities having ordinary voting power for the election
of directors (or persons performing similar functions) of a Person. The terms
“Controlled by” and “under common Control with” have the meanings correlative
thereto.

 

“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. On the Sixth
Amendment Effective Date, the Aggregate Revolving Commitment Amount is
$58,949,351.

 

“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.

 

“Anti-Terrorism Order” shall mean Executive Order 13224, signed by President
George W. Bush on September 23, 2001.

 

“Applicable DDTL Ticking Fee Rate” shall mean, as of any date, a percentage per
annum equal to the Applicable Margin for Eurodollar Loans that are Term B Loans.

 

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or such Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

 

“Applicable Margin” shall mean, as of any date, with respect to all Loans
outstanding on such date, 7.00% per annum with respect to Base Rate Loans and
8.00% per annum with respect to Eurodollar Loans.

 

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent.

 

“Assignment of Deposit” shall mean that certain Assignment of Deposit dated on
or about the Sixth Amendment Effective Date between the Borrower and the
Administrative Agent.

 

“Availability Period” shall mean the period from and including the Closing Date
to but excluding the Revolving Commitment Termination Date.

 

 3 

 

 

“Available Amount” shall mean, at any time (the “Reference Date”) an amount, not
less than zero, equal to the sum of (a) the cumulative portion of Excess Cash
Flow for the period commencing on the Closing Date and ending on the Reference
Date which has not been and is not required to be used to prepay the Obligations
pursuant to Section 2.12(c) minus (b) the aggregate amount of any cash
dividends, distributions, and share repurchases made by the Borrower pursuant to
Section 7.5(g) after the Closing Date and prior to the Reference Date.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Bank Product Obligations” shall mean, collectively, all monetary obligations
and other liabilities of any Loan Party to any Bank Product Provider arising
with respect to any Bank Products.

 

“Bank Product Provider” shall mean any Person that, at the time it provides any
Bank Product to any Loan Party, (i) is a Lender or an Affiliate of a Lender and
(ii) except when the Bank Product Provider is SunTrust Bank and its Affiliates,
has provided prior written notice to the Administrative Agent which has been
acknowledged by the Borrower of (x) the existence of such Bank Product, (y) the
maximum dollar amount of obligations arising thereunder (the “Bank Product
Amount”) and (z) the methodology to be used by such parties in determining the
obligations under such Bank Product from time to time. In no event shall any
Bank Product Provider acting in such capacity be deemed a Lender for purposes
hereof to the extent of and as to Bank Products except that each reference to
the term “Lender” in Article IX and Section 10.3(b) shall be deemed to include
such Bank Product Provider and in no event shall the approval of any such person
in its capacity as Bank Product Provider be required in connection with the
release or termination of any security interest or Lien of the Administrative
Agent. The Bank Product Amount may be changed from time to time upon written
notice to the Administrative Agent by the applicable Bank Product Provider. No
Bank Product Amount may be established at any time that a Default or Event of
Default exists.

 

“Bank Products” shall mean any of the following services provided to any Loan
Party by any Bank Product Provider: (a) any treasury or other cash management
services, including deposit accounts, automated clearing house (ACH) origination
and other funds transfer, depository (including cash vault and check deposit),
zero balance accounts and sweeps, return items processing, controlled
disbursement accounts, positive pay, lockboxes and lockbox accounts, account
reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (b) card services, including credit cards (including purchasing cards and
commercial cards), prepaid cards, including payroll, stored value and gift
cards, merchant services processing, and debit card services.

 

“Base Rate” shall mean the highest of (i) the rate which the Administrative
Agent announces from time to time as its prime lending rate, as in effect from
time to time, (ii) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%) per annum and (iii) the Adjusted LIBO Rate
determined on a daily basis for an Interest Period of one (1) month, plus one
percent (1.00%) per annum (any changes in such rates to be effective as of the
date of any change in such rate). The Administrative Agent’s prime lending rate
is a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Administrative Agent may make commercial
loans or other loans at rates of interest at, above, or below the Administrative
Agent’s prime lending rate.

 

 4 

 

 

“Beneficial Owner” shall mean, with respect to any amount paid hereunder or
under any other Loan Document, the Person that is the beneficial owner, for U.S.
federal income tax purposes, of such payment.

 

“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.

 

“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.

 

“Business Day” shall mean any day other than (i) a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia are authorized or required by law
to close and (ii) if such day relates to a Borrowing of, a payment or prepayment
of principal or interest on, a conversion of or into, or an Interest Period for,
a Eurodollar Loan or a notice with respect to any of the foregoing, any day on
which banks are not open for dealings in Dollar deposits in the London interbank
market.

 

“Capital Expenditures” shall mean, for any period, without duplication, (i) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its Subsidiaries that are (or would be) set forth on a consolidated
statement of cash flows of the Borrower for such period prepared in accordance
with GAAP and (ii) Capital Lease Obligations incurred by the Borrower and its
Subsidiaries during such period.

 

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

“Capital Stock” shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Exchange Act).

 

“CarePoint” shall mean CarePoint Partners Holdings LLC, a Delaware limited
liability company.

 

“CarePoint Acquisition” shall mean the acquisition by the Borrower of
substantially all of the assets of CarePoint and its Subsidiaries (such assets,
the “Acquired Business”) pursuant to and in accordance with the terms and
conditions of the CarePoint Acquisition Agreement.

 

“CarePoint Acquisition Agreement” shall mean that certain Asset Purchase
Agreement dated as of June 16, 2013, by and among CarePoint, the direct and
indirect Subsidiaries of CarePoint set forth on the signature pages thereto
under the heading “Subsidiaries” (CarePoint, together with such Subsidiaries,
collectively, the “Seller”), the members of CarePoint set forth on the signature
pages thereto under the heading “Owners”, and the Borrower, together with the
Company Disclosure Letter to Asset Purchase Agreement delivered in connection
therewith and all other schedules and exhibits delivered in connection
therewith.

 

“CarePoint Certain Funds Provision” shall have the meaning set forth in Section
3.2.

 

 5 

 

 

“CarePoint Collateral” shall have the meaning set forth in Section 3.2.

 

“CarePoint Material Adverse Effect” shall mean any event, circumstance,
development, condition, occurrence, state of facts, change or effect that, when
considered individually or in the aggregate (i) is, or would reasonably be
expected to be, materially adverse to the condition (financial or otherwise),
business, assets, liabilities, operations or results of operations of CarePoint
and its Subsidiaries, taken as a whole, or (ii) materially impairs the ability
of CarePoint to consummate the transactions contemplated by the CarePoint
Acquisition Agreement, in either case, other than any event, circumstance,
development, condition, occurrence, state of facts, change or effect arising out
of: (a) general business or economic conditions affecting the industry in which
CarePoint and its Subsidiaries operate, (b) national or international political
or social conditions, including the engagement by the United States in
hostilities or the escalation thereof, whether or not pursuant to the
declaration of a national emergency or war, or the occurrence or the escalation
of any military or terrorist attack upon the United States, or any of its
territories, possessions or diplomatic or consular offices or upon any military
installation, equipment or personnel of the United States, (c) financial,
banking or securities markets (including any disruption thereof and any decline
in the price of any security or any market index), (d) changes in GAAP, (e)
changes in applicable law, (f) the taking of any action contemplated by the
CarePoint Acquisition Agreement or the other agreements contemplated thereby or
the announcement of the CarePoint Acquisition Agreement, the other agreements
contemplated thereby or the transactions contemplated thereby, or (g) any
adverse change in or effect on the business of CarePoint and its Subsidiaries
that is cured by or on behalf of CarePoint before the earlier of the date that
the CarePoint Acquisition is consummated and the date on which the CarePoint
Acquisition Agreement is terminated pursuant to Article 7 of the CarePoint
Acquisition Agreement.

 

“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars with the Administrative Agent pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent (and “Cash Collateralized” and “Cash Collateralization”
have the corresponding meanings).

 

“Cash Equivalents” shall mean (i) direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (ii)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of one year or less from the date of acquisition
issued by any commercial bank organized under the laws of the United States or
any state thereof having combined capital and surplus of not less than
$500,000,000; (iii) commercial paper of an issuer rated at least A-1 by S&P or
P-1 by Moody’s, or carrying an equivalent rating by a nationally recognized
rating agency if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and maturing within one year from the
date of acquisition; (iv) fully collateralized repurchase obligations of any
commercial bank satisfying the requirements of clause (ii) of this definition,
having a term of not more than thirty days with respect to securities issued or
fully guaranteed or insured by the United States government; (v) marketable
securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory, the securities of which state, commonwealth,
territory, political subdivision or taxing authority (as the case may be) are
rated at least A-1 by S&P or P-1 by Moody’s; (vi) securities with maturities of
one year or less from the date of acquisition backed by standby letters of
credit issued by any Lender or any commercial bank satisfying the requirements
of clause (ii) of this definition; (vii) shares of money market mutual or
similar funds which invest exclusively in assets satisfying the requirements of
any of clauses (i) through (vi) of this definition; and (viii) other short-term
investments utilized by Foreign Subsidiaries in accordance with the normal
investment practices for cash management in investments of a type analogous to
the foregoing.

 

 6 

 

 

“CFC Subsidiary” shall mean any Subsidiary of the Borrower that is organized
under the laws of the United States or any state or district thereof and
substantially all of the assets of which consist (directly, or indirectly
through one or more disregarded entities) of Capital Stock of one or more
Subsidiaries of the Borrower organized under the laws of a jurisdiction other
than the United States or any state or district thereof.

 

“Change in Control” shall mean the occurrence of one or more of the following
events: (i) the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person or “group” (within the meaning of the Exchange Act
and the rules of the Securities and Exchange Commission thereunder as in effect
on the date hereof, but excluding any employee benefit plan of such person or
its subsidiaries, or any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of such plan) of 35% or more of the
outstanding shares of the voting equity interests (with equivalent economic
interests) of the Borrower; (ii) during any period of 24 consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of the Borrower cease to be composed of individuals who are Continuing
Directors; (iii) the acquisition by contract or otherwise by any Person or two
or more Persons acting in concert, or the entering into of a contract or
arrangement by any Person or two or more Persons acting in concert that, upon
consummation thereof, will result in its or their acquisition of the power to
exercise, directly or indirectly, beneficially or of record, a controlling
influence over the management or policies of the Borrower, or control over 35%
or more of the outstanding shares of the voting equity interests (with
equivalent economic interests) of the Borrower, (iv) the Borrower shall cease to
directly or indirectly own, free and clear of all Liens (except those created
under the Collateral Documents, the Priming Collateral Documents and
non-consensual Liens that arise by operation of law), 100% of the outstanding
Capital Stock of each of its Subsidiaries (whether acquired or formed before or
after the Closing Date), and all voting rights and economic interests with
respect thereto, other than pursuant to a transaction that is not prohibited
hereunder, or (v) the occurrence of a “Change in Control” (or any comparable
term) under, and as defined in, any document or agreement evidencing any
Material Indebtedness.

 

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation, implementation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its Applicable Lending Office)
or the Issuing Bank (or, for purposes of Section 2.18(b), by the Parent Company
of such Lender or the Issuing Bank, if applicable) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that for
purposes of this Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Term B Loans and when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Commitment, a Swingline Commitment or a
Term B Loan Commitment.

 

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 have been satisfied or waived in accordance with Section 10.2 and
the initial Loans are funded to the Borrower hereunder.

 

 7 

 

 

“CMS” shall mean the Centers for Medicare and Medicaid Services, formerly known
as the Health Care Financing Administration or HCFA, and any successor thereto.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time, any successor statute, and the regulations promulgated and
rulings issued thereunder.

 

“Collateral” shall mean all “Collateral” as defined in any Collateral Document
and shall include the Mortgaged Properties, but shall exclude any Excluded
Property.

 

“Collateral Access Agreement” shall mean each landlord waiver or bailee
agreement granted to, and in form and substance reasonably acceptable to, the
Administrative Agent.

 

“Collateral Documents” shall mean, collectively, the Guaranty and Security
Agreement, any Real Estate Documents, the Account Control Agreements, the
Government Receivables Account Agreements, the Assignment of Deposit, the
Information and Collateral Disclosure Certificate, all Copyright Security
Agreements, all Patent Security Agreements, all Trademark Security Agreements,
all Collateral Access Agreements, all assignments of key man life insurance
policies and all other instruments and agreements now or hereafter securing or
perfecting the Liens securing the whole or any part of the Obligations or any
Guarantee thereof, all UCC financing statements, fixture filings and stock
powers, and all other documents, instruments, agreements and certificates
executed and delivered by any Loan Party to the Administrative Agent and the
Lenders in connection with the foregoing.

 

“Commitment” shall mean a Revolving Commitment, a Swingline Commitment or a Term
B Loan Commitment or any combination thereof (as the context shall permit or
require).

 

“Commitment Letter” shall mean that certain commitment letter dated as of May
22, 2013, executed by the Lead Arrangers and SunTrust Bank and accepted by the
Borrower.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company Accreditation” shall have the meaning set forth in Section 4.22(c).

 

“Company Certain Funds Provision” shall have the meaning set forth in Section
3.1.

 

“Company Reimbursement Approval” shall have the meaning set forth in Section
4.23(a).

 

“Company Regulatory Filings” shall have the meaning set forth in Section
4.22(e).

 

“Competitor” shall mean any Person set forth on Schedule II.

 

“Compliance Certificate” shall mean a certificate from a Responsible Officer of
the Borrower in substantially the form of, and containing the certifications set
forth in, the certificate attached hereto as Exhibit 5.1(c).

 

 8 

 

 

“Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum of (i) Consolidated Net Income for such
period plus (ii) to the extent deducted in determining Consolidated Net Income
for such period, and in each case without duplication and as determined in
accordance with GAAP, (a) Consolidated Interest Expense, (b) income tax expense
(including any franchise taxes imposed in lieu of income taxes and taxes based
on profit or capital) determined on a consolidated basis, (c) depreciation and
amortization (including amortization of intangibles and goodwill) determined on
a consolidated basis, (d) fees, out of pocket costs and expenses incurred in
connection with dispositions, Investments, issuances of Indebtedness (including
the Priming Obligations) or Capital Stock and Capital Expenditures (whether or
not successfully consummated) to the extent not prohibited hereunder, (e)
extraordinary or non-recurring charges, (f) severance costs, retention bonuses
and other similar compensation payments made to employees of any Loan Party, (g)
non-cash charges (including deferred compensation, stock option or employee
benefits-based and other equity-based compensation expenses, in each case, made
to employees, consultants and advisors of any Loan Party), (h) transaction
expenses incurred in connection with this Agreement and the transactions
contemplated hereby, (i) restructuring charges, (j) integration and relocation
expenses determined and calculated in each case on a basis not inconsistent with
historical practice, (k) prepayment expense, including fees and premiums,
incurred in connection with the retirement of existing indebtedness of the
Borrower and its Subsidiaries, (l) fees and expenses paid to the Administrative
Agent, the Lead Arrangers and the Lenders hereunder and to the Priming Agent and
the Priming Lenders under the Priming Credit Agreement (in each case, to the
extent not otherwise included in the calculation of Consolidated Interest
Expense), (m) transaction expenses and integration expenses incurred in
connection with the Acquisition of Home Infusion Solutions, LLC, (n) losses and
expenses from discontinued operations, divested joint ventures and other
divested Investments or incurred in connection with the disposal of discontinued
operations or the divestiture of joint ventures and other Investments, (o)
expenses incurred in connection with the settlement of any litigation or claim
involving any Loan Party (so long as, with respect to each such litigation or
claim, such expenses exceed $100,000); provided, however, any such amount added
back pursuant to this clause (o) shall not exceed $6,300,000 in the aggregate
(including related legal fees not to exceed $500,000) over the term of this
Agreement and (p) the cumulative effect of a change in accounting principles.

 

“Consolidated Senior Secured Net Leverage Ratio” shall mean, as of any date, the
ratio of (i) Consolidated Total Net Debt (other than any Consolidated Junior
Indebtedness, any Subordinated Debt and any unsecured Indebtedness, in each
case, not prohibited hereunder) as of such date to (ii) Consolidated EBITDA for
the four consecutive Fiscal Quarters ending on (A) with respect to calculations
of the Consolidated Senior Secured Net Leverage Ratio required by Article VI,
such date and (B) with respect to all other calculations of the Consolidated
Senior Secured Net Leverage Ratio, the last day of the most recent Fiscal
Quarter prior to such date for which financial statements have been delivered
(or were required to be delivered) pursuant to Section 5.1(a) or 5.1(b), as
applicable.

 

“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period, determined on a consolidated basis in accordance
with GAAP, the sum of (i) total interest expense, (including, without limitation
and without duplication, (a) the interest component of any payments in respect
of Capital Lease Obligations, capitalized or expensed during such period
(whether or not actually paid during such period), (b) any premium or penalty
payable in connection with the payment of make-whole amounts or other prepayment
premiums payable in connection with any Indebtedness of the Borrower or any of
its Subsidiaries, (c) all commissions, discounts and other fees and charges owed
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP, (d) any interest accrued during such period in
respect of Indebtedness of the Borrower or any Subsidiary that is required to be
capitalized rather than paid in cash, (e) interest paid or payable with respect
to discontinued operations and (f) the interest portion of any deferred payment
obligations) plus (ii) the net amount payable (or minus the net amount
receivable) with respect to Hedging Transactions during such period (whether or
not actually paid or received during such period).

 

“Consolidated Junior Indebtedness” shall mean, as of any date, the aggregate
stated principal amount of all Indebtedness of the Borrower and its
Subsidiaries, measured on a consolidated basis as of such date, secured by Liens
that are junior in priority to the Liens securing the Obligations.

 

 9 

 

 

“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period, the net income (or loss) of the Borrower and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP, but
excluding therefrom (to the extent otherwise included therein) (i) any
extraordinary gains or losses, (ii) any gains or losses attributable to
write-ups or write-downs of assets (including any reappraisal or revaluation of
assets (including intangibles, goodwill and deferring financing costs)), or the
sale of assets (other than the sale of assets in the ordinary course of
business), (iii) any interest of the Borrower or any Subsidiary of the Borrower
in the unremitted or undistributed earnings of any Person in which the Borrower
or any Subsidiary of the Borrower has an equity interest but that is not a
Subsidiary, (iv) any income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with the Borrower or any
Subsidiary or the date that such Person’s assets are acquired by the Borrower or
any Subsidiary, (v) any income (or loss) for such period attributable to the
early extinguishment of Indebtedness, (vi) any interest of the Borrower or any
Subsidiary of the Borrower in the unremitted or undistributed earnings of any
Subsidiary of the Borrower or another Subsidiary of the Borrower to the extent
that such remittance or distribution of earnings is not prohibited by the
organizational documents of such Subsidiary, contractual restrictions applicable
to such Subsidiary, or by applicable Requirements of Law, and (vii) any
unrealized income (or loss) in respect of Hedging Obligations.

 

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and its Subsidiaries set forth on the consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the most recently ended Fiscal
Quarter for which financial statements have been delivered (or were required to
be delivered) pursuant to Section 5.1(a) or 5.1(b), as applicable, determined on
a consolidated basis in conformity with GAAP.

 

“Consolidated Total Debt” shall mean, as of any date, the aggregate stated
principal amount of all Indebtedness of the Borrower and its Subsidiaries
measured on a consolidated basis as of such date, but excluding (i) Indebtedness
of the type described in subsection (xi) of the definition thereof, (ii)
Indebtedness of the type described in Section 7.1(a)(xiii), (iii) the portion of
any earn-out or other deferred or contingent purchase consideration that is
based upon the achievement of future financial or operational criteria and that
has not yet been earned in accordance with the terms of the applicable
agreements, and (iv) Indebtedness of the type described in subsection (vi) of
the definition thereof (except to the extent of any unreimbursed drawings
thereunder).

 

“Consolidated Total Net Debt” shall mean, as of any date, the sum of (i)
Consolidated Total Debt minus (ii) the aggregate amount of cash and Cash
Equivalents included in the consolidated balance sheet of the Borrower and its
Subsidiaries as of such date (other than (a) Restricted Cash and (b) for
purposes of calculating the Consolidated Total Net Leverage Ratio or the
Consolidated Senior Secured Net Leverage Ratio, as applicable, the aggregate
principal amount of any Indebtedness incurred on the date on which such ratio is
calculated, including any Indebtedness incurred pursuant to Section 2.23(a)(i),
and Section 7.1(a)(xiv)).

 

“Consolidated Total Net Leverage Ratio” shall mean, as of any date, the ratio of
(i) Consolidated Total Net Debt as of such date to (ii) Consolidated EBITDA for
the four consecutive Fiscal Quarters ending on the last day of the most recent
Fiscal Quarter prior to such date for which financial statements have been
delivered (or were required to be delivered) pursuant to Section 5.1(a) or
5.1(b), as applicable.

 

“Continuing Director” shall mean, with respect to any period, any individuals
(A) who were members of the board of directors or other equivalent governing
body of the Borrower on the first day of such period, (B) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (A) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (C) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (A) and (B)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 

 10 

 

 

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

 

“Controlled Account” shall have the meaning set forth in Section 5.11.

 

“Copyright” shall have the meaning assigned to such term in the Guaranty and
Security Agreement.

 

“Copyright Security Agreement” shall mean any Copyright Security Agreement
executed by a Loan Party owning registered Copyrights or applications for
Copyrights in favor of the Administrative Agent for the benefit of the Secured
Parties, both on the Closing Date and thereafter.

 

“DDTL Commitment” shall mean, with respect to each Lender, the obligation of
such Lender to make a DDT Loan hereunder, in a principal amount not exceeding
the amount set forth with respect to such Lender on Schedule I. The aggregate
principal amount of all Lenders’ DDTL Commitments is $0 as of the Sixth
Amendment Effective Date.

 

“DDTL Commitment Termination Date” shall mean the earliest to occur of (a)
October 31, 2013, (b) the DDTL Date, and (c) the date on which the DDTL
Commitments are terminated pursuant to Section 2.8.

 

“DDTL Date” shall mean the date on which the CarePoint Acquisition is
consummated, which date shall be (a) after the Closing Date and on or prior to
October 31, 2013, and (b) the date on which the conditions precedent set forth
in Section 3.2 have been satisfied or waived in accordance with Section 10.2 and
the DDT Loans are funded to the Borrower hereunder.

 

“DDT Loans” shall mean the term b loans made by a Lender with a DDTL Commitment
to the Borrower on the DDTL Date pursuant to Section 2.5(b); provided, that, for
the avoidance of doubt, all DDT Loans are Term B Loans hereunder.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Default Interest” shall have the meaning set forth in Section 2.13(c).

 

 11 

 

 

“Defaulting Lender” shall mean, subject to Section 2.26, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Issuing
Bank, any Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two (2) Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent or any Issuing Bank or
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect Parent Company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect Parent Company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent and the Borrower that a
Lender is a Defaulting Lender under clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.26) upon delivery by the
Administrative Agent of written notice of such determination to the Borrower,
each Issuing Bank, each Swingline Lender and each Lender.

 

“Disqualified Capital Stock” shall mean, with respect to any Person, any Capital
Stock that by its terms (or by the terms of any other Capital Stock into which
it is convertible or exchangeable) or otherwise (i) matures (other than as a
result of a voluntary redemption or repurchase by the issuer of such Capital
Stock) or is subject to mandatory redemption or repurchase (other than solely
for Capital Stock that is not Disqualified Capital Stock) pursuant to a sinking
fund obligation or otherwise (except as a result of a change of control or asset
sale so long as any rights of the holder thereof upon the occurrence of a change
of control or asset sale event shall be subject to the prior payment in full in
cash of the Obligations (other than any Obligations which expressly survive
termination, Hedging Obligations owed by any Loan Party to any Lender-Related
Hedge Provider, Bank Product Obligations and indemnities and other contingent
obligations not then due and payable and as to which no claim has been made) and
termination of the Commitments); or (ii) is convertible into or exchangeable or
exercisable for Indebtedness or any Disqualified Capital Stock at the option of
the holder thereof; or (iii) may be required to be redeemed or repurchased at
the option of the holder thereof (other than solely for Capital Stock that is
not Disqualified Capital Stock), in whole or in part, in each case specified in
(i), (ii) or (iii) above on or prior to the date that is ninety one days after
the Maturity Date; or (d) provides for scheduled payments of dividends to be
made in cash.

 

“Disqualified Institution” shall mean (a) any Disqualified Lender and (b) any
Competitor.

 

“Disqualified Lender” shall mean each Person previously identified in writing to
the Lead Arrangers and set forth in that certain letter agreement dated as of
the date hereof delivered by the Borrower to the Administrative Agent, and each
of such Person’s Affiliates.

 

 12 

 

 

“Dollar(s)” and the sign “$” shall mean lawful money of the United States.

 

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States or any state or district thereof
and which is not a CFC Subsidiary.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Yield” means, as to any Indebtedness, the effective yield on such
Indebtedness in the reasonable determination of the Administrative Agent in
consultation with the Borrower and consistent with generally accepted financial
practices, taking into account the applicable interest rate margins, any
interest rate floors (the effect of which floors shall be determined in a manner
set forth in the proviso below) or similar devices and all fees, including
upfront or similar fees or original issue discount (converted to yield assuming
a four-year Weighted Average Life to Maturity (or remaining life to maturity)
and without any present value discount) payable generally to Lenders or other
institutions providing such Indebtedness, but excluding any arrangement,
structuring, ticking or other similar fees payable in connection therewith that
are not generally shared with the relevant Lenders and, if applicable, consent
fees for an amendment paid generally to consenting Lenders; provided that with
respect to any Indebtedness that includes a “LIBOR floor”, (1) to the extent
that the Reference Rate on the date that the Effective Yield is being calculated
is less than such floor, the amount of such difference shall be deemed added to
the interest rate margin for such Indebtedness for the purpose of calculating
the Effective Yield and (2) to the extent that the Reference Rate on the date
that the Effective Yield is being calculated is greater than such floor, then
the floor shall be disregarded in calculating the Effective Yield.

 

“Environmental Indemnity” shall mean each environmental indemnity made by each
Loan Party with respect to Real Estate required to be pledged as Collateral in
favor of the Administrative Agent for the benefit of the Secured Parties, in
each case in form and substance reasonably satisfactory to the Administrative
Agent.

 

“Environmental Laws” shall mean all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, binding notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority relating in any way to the environment, preservation or reclamation of
natural resources, the management, Release or threatened Release of any
Hazardous Material or to health and safety matters.

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (i) any actual or alleged violation
of any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

 13 

 

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended and in effect from time to time, and any successor statute and the
regulations promulgated and rulings issued thereunder.

 

“ERISA Affiliate” shall mean any person that for purposes of Title IV of ERISA
or Section 412 of the Code would be deemed at any relevant time to be a “single
employer” or otherwise aggregated with the Borrower or any of its Subsidiaries
under Section 414(b) or (c) (or, as relevant, Section 414(m) or (o)) of the Code
or Section 4001 of ERISA.

 

“ERISA Event” shall mean (i) the occurrence of any “reportable event” as defined
in Section 4043 of ERISA with respect to a Plan (other than an event as to which
the PBGC has waived the requirement of Section 4043(a) of ERISA that it be
notified of such event); (ii) any failure to make a required contribution to any
Plan that would result in the imposition of a lien or other encumbrance or the
provision of security under Section 430 of the Code or Section 303(k) or 4068 of
ERISA, or the arising of such a lien or encumbrance; (iii) there being or
arising any “unpaid minimum required contribution” or “accumulated funding
deficiency” (as defined or otherwise set forth in Section 4971 of the Code or
Part 3 of Subtitle B of Title 1 of ERISA), whether or not waived; (iv) any
filing of any request for or receipt of a minimum funding waiver under Section
412 of the Code or Section 302 of ERISA with respect to any Plan or
Multiemployer Plan; (v) any incurrence by the Borrower, any of its Subsidiaries
or any of their respective ERISA Affiliates of any liability under Title IV of
ERISA with respect to any Plan or Multiemployer Plan (other than for premiums
due and not delinquent under Section 4007 of ERISA); (vi) any institution of
proceedings, or the occurrence of an event or condition which would reasonably
be expected to constitute grounds for the institution of proceedings, by the
PBGC, under Section 4042 of ERISA for the termination of, or the appointment of
a trustee to administer, any Plan; (vii) any incurrence by the Borrower, any of
its Subsidiaries or any of their respective ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Multiemployer
Plan, or the receipt by the Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates of any notice that a Multiemployer Plan is in
endangered or critical status under Section 305 of ERISA; (viii) any receipt by
the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of any notice, or any receipt by any Multiemployer Plan from the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (ix) the occurrence of
a non-exempt prohibited transaction within the meaning of Section 406 of ERISA
or Section 4975 of the Code with respect to any Plan such that material
liability would be incurred by the Borrower or any of its Subsidiaries; (x) any
filing of a notice of intent to terminate any Plan if such termination would
require material additional contributions in order to be considered a standard
termination within the meaning of Section 4041(b) of ERISA; (xi) any filing
under Section 4041(c) of ERISA of a notice of intent to terminate any Plan; or
(xii) the termination of any Plan under Section 4041(c) of ERISA.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

 14 

 

 

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards, if
necessary, to the next 1/100 of 1%) in effect on any day to which the
Administrative Agent is subject with respect to the Adjusted LIBO Rate pursuant
to regulations issued by the Board of Governors of the Federal Reserve System
(or any Governmental Authority succeeding to any of its principal functions)
with respect to eurocurrency funding (currently referred to as “eurocurrency
liabilities” under Regulation D). Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without the
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under Regulation D. The Eurodollar Reserve
Percentage shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

 

“Event of Default” shall have the meaning set forth in Section 8.1.

 

“Excess Cash Flow” shall mean, for the Borrower and its consolidated
Subsidiaries for any Fiscal Year:

 

(a)          Consolidated EBITDA for such Fiscal Year,

 

minus

 

(b)          the sum of the following, without duplication:

 

(i)          the aggregate amount of all regularly scheduled principal payments
of Indebtedness (including the Term B Loans and the principal component of any
Capital Lease Obligations) made during such Fiscal Year (excluding payments in
respect of the Revolving Loans unless there is an equivalent permanent reduction
in commitments thereunder);

 

(ii)         the aggregate amount of all mandatory prepayments or repurchases of
Indebtedness for borrowed money (including the Term B Loans) (other than in
connection with any permitted refinancing) made during such Fiscal Year
(excluding payments in respect of the Revolving Loans and Priming Revolving
Loans unless there is an equivalent permanent reduction in commitments
thereunder; provided that there shall be no reduction for any mandatory
prepayment of Revolving Loans on the Sixth Amendment Effective Date) other than
any mandatory prepayment required pursuant to Section 2.12(c) and Section
2.12(c) of the Priming Credit Agreement;

 

(iii)        the aggregate amount of all voluntary prepayments of Indebtedness
for borrowed money (other than the Obligations and the Priming Obligations) made
during such Fiscal Year (excluding payments in respect of any revolving credit
facility unless there is an equivalent permanent reduction in commitments
thereunder);

 

(iv)        Consolidated Interest Expense paid in cash for such Fiscal Year;

 

(v)         income taxes (including franchise taxes imposed in lieu of income
taxes) paid in cash with respect to such Fiscal Year;

 

 15 

 

 

(vi)        the aggregate amount paid in cash during such Fiscal Year on account
of Capital Expenditures, Investments, and Restricted Payments, in each case, to
the extent not prohibited hereunder (including the amount of all related fees,
costs and expenses incurred in connection therewith) and excluding the portion
of any such Capital Expenditure, Investments, or Restricted Payments that is
financed (a) through the incurrence of Indebtedness (other than the Obligations)
or (b) with the proceeds of equity issuances or contributions; provided that,
with respect to any Capital Expenditures and other Investments described in this
clause (vi), the Borrower may include in the calculation of Excess Cash Flow for
any Fiscal Year the aggregate amount of expenditures that the Borrower or any of
its Subsidiaries becomes legally obligated to make during such Fiscal Year
pursuant to a binding contract, committed purchase order or other binding
agreement but that are not actually made in cash during such Fiscal Year so long
as (x) such expenditures are actually made in cash during the following Fiscal
Year, (y) the Borrower includes in the certificate required to be delivered
pursuant to Section 2.12(c) a description of such expenditures and a
certification that such expenditures will be made during the following Fiscal
Year, and (z) if such expenditures are included in the calculation of Excess
Cash Flow for any Fiscal Year, they may not be included in the calculation of
Excess Cash Flow for the following Fiscal Year;

 

(vii)       any increase in the Working Capital during such period (measured as
the excess of such Working Capital at the end of such period over such Working
Capital at the beginning of such period);

 

(viii)      all other items added back to Consolidated EBITDA pursuant to (and
subject to the limitations in) the definition of Consolidated EBITDA to the
extent paid in cash during such Fiscal Year;

 

plus

 

(c)          without duplication, any decrease in the Working Capital during
such period (measured as the excess of such Working Capital at the beginning of
such period over such Working Capital at the end thereof).

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended and in
effect from time to time.

 

“Excluded Account” shall mean (a) deposit accounts specifically and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of any Loan Party’s employees, (b) any other zero balance
account or disbursement only account, (c) deposit accounts specifically and
exclusively used for escrowing funds and holding funds in trust, (d) Government
Receivables Accounts, (e) any deposit account specifically and exclusively used
to hold cash collateral for letters of credit issued to replace Existing Letters
of Credit, and (f) any other deposit account, securities account or commodities
account, including local or petty cash accounts, which (i) individually does not
have an average daily balance for a period in excess of three (3) Business Days
of more than $1,000,000 in cash or investment property on deposit therein or
(ii) collectively with all such other accounts described in this clause (f),
does not have an aggregate balance at any time of more than $3,000,000 in cash
or investment property on deposit therein.

 

“Excluded Property” shall have has the meaning specified in the Guaranty and
Security Agreement.

 

 16 

 

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation; provided, that, for the avoidance of doubt, in determining whether
any Guarantor is an “eligible contract participant” under the Commodity Exchange
Act, the keepwell agreement set forth in Section 10.19 of the Guaranty and
Security Agreement shall be taken into account. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guarantee or security interest is or becomes illegal. For
purposes of this definition, the term “Swap Obligations” shall mean any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

 

“Excluded Taxes” shall mean, with respect to any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes that are (i) imposed on (or measured by) the Recipient’s (or Beneficial
Owner’s) net income by the United States, or by the jurisdiction under the laws
of which such Recipient (or Beneficial Owner) is organized or in which its
principal office is located or, in the case of any Lender, in which its
Applicable Lending Office is located or (ii) Other Connection Taxes, (b) any
branch profits taxes imposed by the United States or any similar taxes that are
imposed by any other jurisdiction in which such Recipient (or Beneficial Owner)
is located, (c) in the case of any U.S. federal withholding taxes that are
imposed on amounts payable to any Recipient (or Beneficial Owner) at the time
such Recipient (or Beneficial Owner) becomes a Recipient (or Beneficial Owner)
under this Agreement or designates a new lending office, except in each case to
the extent that amounts with respect to such taxes were payable either (i) to
such Recipient’s (or Beneficial Owner’s) assignor immediately before such
Recipient (or Beneficial Owner) became a Recipient (or Beneficial Owner) under
this Agreement, or (ii) to such Recipient (or Beneficial Owner) immediately
before it designated a new lending office, (d) any taxes that are attributable
to a Recipient’s (or Beneficial Owner’s) failure to comply with Section 2.20(f),
or (e) any Taxes imposed under FATCA.

 

“Existing Letter of Credit” shall mean any stand-by letter of credit issued
pursuant to the Credit Agreement for the account of the Borrower prior to the
Sixth Amendment Effective Date. Schedule 1.1 sets forth each of the outstanding
Existing Letters of Credit described by applicant, date of issuance, letter of
credit number, amount, beneficiary and date of expiry as of the Sixth Amendment
Effective Date.

 

“Existing Senior Notes” shall mean the unsecured 10¼% Senior Notes due 2015
issued by the Borrower pursuant to the Existing Senior Notes Indenture, as
amended, restated, supplemented, or otherwise modified from time to time prior
to the Closing Date or, to the extent set forth in or specifically contemplated
by the documents governing the Existing Senior Notes Redemption, on or after the
Closing Date.

 

“Existing Senior Notes Indenture” shall mean that certain Indenture dated as of
March 25, 2010, by and among the Borrower, the guarantors party thereto, and
U.S. Bank National Association, as trustee, as amended, restated, supplemented,
or otherwise modified from time to time prior to, or on, the Closing Date.

 

“Existing Senior Notes Redemption” shall mean the redemption or repurchase in
full of all of the Existing Senior Notes, and the satisfaction and discharge of
the Existing Senior Notes Indenture, whether in one or a series of related
transactions, including the payment of any premium, fee, cost or other expense
in connection therewith.

 

 17 

 

 

“Exjade Settlement” shall mean the Borrower’s payment of an amount equal to
$15,000,000, together with applicable interest thereon (plus any amounts arising
out of the Borrower’s obligation to reimburse certain parties for their out of
pocket expenses) to settle certain allegations relating to the prescription drug
known as Exjade as described in the Borrower’s Form 8-K filed with the SEC on or
about December 16, 2013.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations with respect thereto or official administrative
interpretations thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Code and any intergovernmental agreements (or related
legislation or official administrative rules or practices) implementing the
foregoing.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or, if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average (rounded upwards, if necessary, to the next 1/100 of
1%) of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

 

“Federal/State Healthcare Program Account Debtor” shall mean, any account debtor
which is (a) the United States of America acting under the Medicaid/Medicare
program established pursuant to the Social Security Act, the Tricare/CHAMPUS
Program or any other Federally sponsored health care program other than the
health care programs for which Federal government employees are beneficiaries,
(b) any state or the District of Columbia acting pursuant to a health plan
adopted pursuant to a State Medicaid program or (c) any agent, carrier,
administrator or intermediary for any of the foregoing.

 

“Fee Letters” shall mean, collectively, (a) that certain fee letter dated as of
June 16, 2013, executed by the Lead Arrangers and SunTrust Bank and accepted by
the Borrower and (b) that certain agency fee letter dated as of June 16, 2013,
executed by STRH and SunTrust Bank and accepted by the Borrower.

 

“Fifth Amendment” shall mean that certain Fifth Amendment to Credit Agreement
dated as of October 9, 2015, by and among the Borrower, the Guarantors, the
Administrative Agent, and the Lenders party thereto.

 

“First Amendment” shall mean that certain First Amendment to Credit Agreement
dated as of December 23, 2013, by and among the Borrower, the Guarantors, the
Administrative Agent, and the Lenders party thereto.

 

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

 

“Fiscal Year” shall mean any fiscal year of the Borrower.

 

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto, (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect of any successor statute thereto, in each case, together with all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing, implementing or interpreting any of the foregoing, as amended or
modified from time to time.

 

 18 

 

 

“Foreign Person” shall mean any Person that is not a U.S. Person.

 

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower other than a
Domestic Subsidiary.

 

“Fourth Amendment” shall mean that certain Fourth Amendment to Credit Agreement
dated as of August 6, 2015, by and among the Borrower, the Guarantors, the
Administrative Agent, and the Required Revolving Lenders.

 

“Fourth Amendment Effective Date” shall mean the effective date of the Fourth
Amendment.

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

 

“Governmental Authority” shall mean the government of the United States, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, including,
without limitation, CMS.

 

“Governmental Payors” shall mean Medicare, Medicaid, CHAMPUS, CHAMPVA, TRICARE,
Veteran’s Administration or any other Governmental Authority or quasi-public
agency providing funding for healthcare services.

 

“Governmental Payor Arrangements” shall mean arrangements, plans or programs
with Governmental Payors for payment or reimbursement in connection with health
care services, products or supplies.

 

“Government Receivables Account” shall have the meaning set forth in Section
5.11(e).

 

“Government Receivables Account Agreement” shall have the meaning set forth in
Section 5.11(e).

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
principal amount of the primary obligation in respect of which such Guarantee is
made or, if not so stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith. The term “Guarantee”
used as a verb has a corresponding meaning.

 

 19 

 

 

“Guarantor” shall mean each of the Subsidiary Loan Parties.

 

“Guaranty and Security Agreement” shall mean the Guaranty and Security
Agreement, dated as of the date hereof and substantially in the form of Exhibit
B, made by the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties.

 

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

 

“Healthcare Audits” shall have the meaning set forth in Section 4.22(g).

 

“Healthcare Laws” shall mean, collectively, any and all federal state or local
laws, rules, regulations, ordinances and administrative manuals, orders,
guidelines and requirements issued by any Governmental Authority under or in
connection with Medicare, Medicaid or any government payment program or any law
governing the licensure of or regulating healthcare providers, professionals,
facilities or payors or otherwise governing or regulating the provision of, or
payment for, medical services, including without limitation, The Health
Information Technology for Economic and Clinical Health Act of 2009, Section
1128B of the Social Security Act, as codified at 42 U.S.C. Section 1320a-7(b)
(Criminal Penalties Involving Federal Health Care Programs), as amended.

 

“Hedging Obligations” of any Person shall mean any and all monetary obligations
of such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired under (i) any and all Hedging
Transactions, (ii) any and all cancellations, buy backs, reversals, terminations
or assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.

 

“Hedge Termination Value” shall mean, in respect of any one or more Hedging
Transactions, after taking into account the effect of any netting agreement
relating to such Hedging Transactions, (a) for any date on or after the date
such Hedging Transactions have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Transactions, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Transactions (which may include a Lender or
any Affiliate of a Lender).

 

“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

 20 

 

 

“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996, Pub. L. 104 191, Aug. 21, 1996, 110 Stat. 1936, and regulations
promulgated pursuant thereto regarding privacy, security and transmission of
health information, all as amended from time to time, and any successor statute
and regulations.

 

“HIPAA/HITECH Compliance Plan” shall have the meaning set forth in Section 4.22.

 

“HIPAA/HITECH Compliant” shall have the meaning set forth in Section 4.22.

 

“HITECH Act” shall mean the Health Information Technology for Economic and
Clinical Health Act provisions of the American Reinvestment and Recovery Act of
2009, and regulations promulgated pursuant thereto, all as amended from time to
time, and any successor statute and regulations.

 

“Increasing Lender” shall have the meaning set forth in Section 2.23.

 

“Incremental Commitment” shall have the meaning set forth in Section 2.23.

 

“Incremental Term B Loan” shall have the meaning set forth in Section 2.23.

 

“Indebtedness” of any Person shall mean, without duplication, (i) all
obligations of such Person for borrowed money (including, without limitation,
the Priming Obligations), (ii) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) all obligations of
such Person in respect of the deferred purchase price of property or services
(other than current liabilities, accrued expense obligations and trade payables
incurred in the ordinary course of business; provided, that, any such obligation
that is secured by a Lien (including the ABDC Obligations) shall constitute
Indebtedness), (iv) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above, (viii)
all Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person (but
limited to the lesser of the fair market value of such property and the
outstanding principal amount of such Indebtedness), (ix) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Disqualified Capital Stock of such Person, (x) all
Off-Balance Sheet Liabilities and (xi) obligations of such Person under any
Hedging Obligations (valued at the lesser of the Hedging Termination Value and
the Net Mark-to-Market Exposure thereof). The Indebtedness of any Person shall
include the Indebtedness of any partnership or joint venture in which such
Person is a general partner or a joint venturer, except to the extent that the
terms of such Indebtedness provide that such Person is not liable therefor. The
Indebtedness of any Person shall exclude purchase price holdbacks in respect of
a portion of the purchase price of an asset to satisfy warranty or other
unperformed obligations of the respective seller.

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

“Information and Collateral Disclosure Certificate” shall have the meaning
assigned to such term in the Guaranty and Security Agreement.

 

 21 

 

 

“Information Memorandum” shall mean the Confidential Information Memorandum
dated May 2013 relating to the Borrower and the transactions contemplated by
this Agreement and the other Loan Documents.

 

“Initial Term B Loans” shall mean the term b loans made by a Lender with an
Initial Term B Loan Commitment to the Borrower on the Closing Date pursuant to
Section 2.5(a).

 

“Initial Term B Loan Commitment” shall mean with respect to each Lender, the
obligation of such Lender to make an Initial Term B Loan hereunder on the
Closing Date, in a principal amount not exceeding the amount set forth with
respect to such Lender on Schedule I. The aggregate principal amount of all
Lenders’ Initial Term B Loan Commitments as of the Closing Date is $250,000,000.

 

“Intellectual Property Rights” shall have the meaning assigned to such term in
the Guaranty and Security Agreement.

 

“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one month; provided that:

 

(i)          the initial Interest Period for such Borrowing shall commence on
the date of such Borrowing (including the date of any conversion from a
Borrowing of another Type), and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;

 

(ii)         if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;

 

(iii)        any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of such calendar month;

 

(iv)        each principal installment of the Term B Loans shall have an
Interest Period ending on each installment payment date and the remaining
principal balance (if any) of the Term B Loans shall have an Interest Period
determined as set forth above; and

 

(v)         no Interest Period may extend beyond the Revolving Commitment
Termination Date, unless on the Revolving Commitment Termination Date the
aggregate outstanding principal amount of Term B Loans is equal to or greater
than the aggregate principal amount of Eurodollar Loans with Interest Periods
expiring after such date, and no Interest Period may extend beyond the Maturity
Date.

 

“Investments” shall have the meaning set forth in Section 7.4.

 

“IRS” shall mean the Internal Revenue Service of the United States.

 

“Issuing Bank” shall mean SunTrust Bank in its capacity as the issuer of Letters
of Credit.

 

“Jefferies” shall mean Jefferies Finance LLC.

 

“LC Cash Collateral Account” shall have the meaning set forth in Section
2.22(k).

 

 22 

 

 

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitments
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed $20,000,000; provided that the LC Commitment
that is available for the issuance of new Letters of Credit hereunder on or
after the Sixth Amendment Effective Date shall be deemed equal to $0.

 

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

 

“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit but excluding the Letters of Credit and this Agreement.

 

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn and
unexpired amount of all outstanding Letters of Credit at such time, plus
(ii) the aggregate amount of all LC Disbursements that have not been reimbursed
by or on behalf of the Borrower at such time. The LC Exposure of any Lender
shall be its Pro Rata Share of the total LC Exposure at such time.

 

“Lead Arrangers” shall mean, collectively, STRH, Jefferies, and Morgan Stanley
Senior Funding, Inc., in each case, in their respective capacities as joint lead
arrangers in connection with this Agreement.

 

“Lender-Related Hedge Provider” means any Person that, at the time it enters
into a Hedging Transaction with any Loan Party, (i) is a Lender or an Affiliate
of a Lender and (ii) except when the Lender-Related Hedge Provider is SunTrust
Bank or any of its Affiliates, has provided prior written notice to the
Administrative Agent which has been acknowledged by the Borrower of (x) the
existence of such Hedging Transaction and (y) the methodology to be used by such
parties in determining the obligations under such Hedging Transaction from time
to time. In no event shall any Lender-Related Hedge Provider acting in such
capacity be deemed a Lender for purposes hereof to the extent of and as to
Hedging Obligations except that each reference to the term “Lender” in Article
IX and Section 10.3(b) shall be deemed to include such Lender-Related Hedge
Provider. In no event shall the approval of any such Person in its capacity as
Lender-Related Hedge Provider be required in connection with the release or
termination of any security interest or Lien of the Administrative Agent.

 

“Lenders” shall have the meaning set forth in the introductory paragraph hereof
and shall include each Lender that joins this Agreement pursuant to Section
10.4, each Increasing Lender, each Replacement Lender that joins this Agreement
pursuant to Section 2.25, and each Additional Lender that joins this Agreement
pursuant to Section 2.23. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.

 

“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment.

 

“LIBOR” shall mean, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m.(London time) on the date that is two (2) Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association or successor thereto Interest Settlement Rates for deposits
in Dollars (as set forth by any service selected by the Administrative Agent
that has been nominated by the British Bankers’ Association or successor thereto
as an authorized information vendor for the purpose of displaying such rates)
for a period equal to such interest Period; provided, that, to the extent that
an interest rate is not ascertainable pursuant to the foregoing provisions of
this definition, “LIBOR” shall be the interest rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in Dollars are offered for such relevant Interest Period to major banks in the
London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two (2) Business Days
prior to the beginning of such Interest Period.

 

 23 

 

 

“Licenses” shall mean any and all licenses (including professional licenses),
certificates of need, accreditations, certifications, permits, franchises,
rights to conduct business (by a Governmental Authority or otherwise) and any
other governmental authorizations.

 

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing
(including any conditional sale or other title retention agreement and any
capital lease having the same economic effect as any of the foregoing).

 

“Limitation” shall mean a revocation, suspension, termination, impairment,
probation, limitation, non-renewal, forfeiture, restriction, declaration of
ineligibility, loss of status as a participating provider, or the loss of any
other rights under any Governmental Payor Arrangement, Third Party Payor
Arrangement, Company Accreditation or License.

 

“Loan Documents” shall mean, collectively, this Agreement, the First Amendment,
the Second Amendment, the Third Amendment, the Fourth Amendment, the Fifth
Amendment, the Sixth Amendment, the Collateral Documents, the Priming/Existing
Lien Intercreditor Agreement, the ABDC Intercreditor Agreement, any other
intercreditor agreement or subordination agreement entered into with the
Administrative Agent or any Lender in connection with the Obligations, the LC
Documents, the Fee Letters, all Notices of Borrowing, all Notices of
Conversion/Continuation, all Compliance Certificates, any promissory notes
issued hereunder, and any and all other instruments, agreements, documents and
writings executed by or in favor of the Administrative Agent or any Lender in
connection with any of the foregoing. Not in limitation of the foregoing, for
purposes of the Priming/Existing Lien Intercreditor Agreement, the ABDC
Intercreditor Agreement and any other intercreditor agreement or subordination
agreement entered into with the Administrative Agent or any Lender in connection
with the Obligations, the term “Loan Documents” shall include all instruments,
agreements, documents and writing executed by or in favor of the Administrative
Agent or any Lender in connection with (a) Bank Product Obligations and (b)
Hedging Obligations owed by any Loan Party to any Lender-Related Hedge Provider.

 

“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.

 

“Loans” shall mean all Revolving Loans, Swingline Loans and Term B Loans, in the
aggregate or any of them, as the context shall require, and shall include, where
appropriate, any loan made pursuant to Section 2.23.

 

“Material Adverse Effect” shall mean any event, act, condition or occurrence of
whatever nature (including any adverse determination in any litigation,
arbitration, or governmental investigation or proceeding), whether singularly or
in conjunction with any other event or events, act or acts, condition or
conditions, occurrence or occurrences whether or not related, that results in a
material adverse change in, or a material adverse effect on, (i) the business,
condition (financial or otherwise), operations, liabilities (contingent or
otherwise), or properties of the Borrower and its Subsidiaries on a consolidated
basis and taken as a whole, (ii) the ability of the Loan Parties to perform any
of their respective obligations under the Loan Documents, or (iii) the rights
and remedies of the Administrative Agent, the Issuing Bank, the Swingline Lender
or the Lenders under any of the Loan Documents (other than solely as a result of
any action or inaction on the part of the Administrative Agent, the Issuing
Bank, the Swingline Lender or any other Lender).

 

 24 

 

 

“Material Agreements” shall mean all agreements, documents, contracts,
indentures and instruments pursuant to which a default, breach or termination
thereof would reasonably be expected to result in a Material Adverse Effect.

 

“Material Indebtedness” shall mean any Indebtedness (other than the Loans, the
Letters of Credit and the Priming Obligations) of the Borrower or any of its
Subsidiaries individually or in an aggregate committed or outstanding principal
amount exceeding $12,500,000.

 

“Maturity Date” shall mean, with respect to the Term B Loans, the earlier of (i)
July 31, 2020 and (ii) the date on which the principal amount of all outstanding
Term B Loans has been declared or automatically has become due and payable
(whether by acceleration or otherwise).

 

“Medicaid” shall mean, collectively, the healthcare assistance program
established by Title XIX of the Social Security Act (42 U.S.C., Chapter 7,
subchapter XIX, §§1396 et seq.) and all laws, rules, regulations, manuals,
orders, guidelines or requirements (whether or not having the force of law)
pertaining to such program, in each case as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Medicare” shall mean, collectively, the health insurance program for the aged
and disabled established by Title XVIII of the Social Security Act (42 U.S.C.,
Chapter 7, subchapter XVIII, §§1395 et seq.) and all laws, rules, regulations,
manuals, orders or guidelines (whether or not having the force of law)
pertaining to such program, in each case as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgaged Property” shall mean, individually or collectively, any Real Estate
that is subject to a Mortgage.

 

“Mortgage” shall mean each mortgage, deed of trust, deed to secure debt or other
real estate security documents delivered by any Loan Party to the Administrative
Agent from time to time, all in form and substance reasonably satisfactory to
the Administrative Agent.

 

“Multiemployer Plan” shall mean any “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, which is contributed to by (or to which there is or may be
an obligation to contribute of) the Borrower, any of its Subsidiaries, or an
ERISA Affiliate, and each such plan for the look-back period during which the
Borrower, any of its Subsidiaries, or an ERISA Affiliate continues to be subject
to liability, including contingent liability, for the plan under Title IV of
ERISA.

 

“Net Cash Proceeds” shall mean cash proceeds (including proceeds of any
insurance policy) received by any Loan Party, net of (i) customary, reasonable
and documented (in summary form) fees and commissions paid or payable in
connection therewith, including reasonable and documented (in summary form)
attorneys’ fees, accountants’ fees, broker’s fees and investment banking fees,
(ii) other reasonable, documented (in summary form) and customary fees and
expenses paid or payable in connection therewith to the extend paid or payable
to a Person that is not an Affiliate of the Borrower, (iii) Taxes (including
transfer and similar taxes) paid or reasonably estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements), to the extent properly
attributable to such Prepayment Event, (iv) with respect to Net Cash Proceeds
received as a result of a Prepayment Event under Section 2.12(a), (a) amounts
required to be applied to the repayment of Indebtedness secured by a Lien not
prohibited hereunder on any asset which is the subject of such Prepayment Event
and prepayment penalties required to be paid under the terms governing such
Indebtedness, (b) reserves required to be established in accordance with GAAP or
any applicable documentation governing any such Prepayment Event, including
escrow amounts, indemnification obligations, purchase price adjustments and
other similar retained liabilities, and (c) amounts required to be paid to any
party having superior rights to such proceeds pursuant to clause (ii) of the
definition of Requirements of Law and (v) with respect to Net Cash Proceeds
received as a result of a Prepayment Event under Section 2.12(b), underwriting
discounts and other customary debt incurrence costs.

 

 25 

 

 

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
shall mean the fair market value of the gain to such Person of replacing such
Hedging Transaction as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date).

 

“Non-Core Assets” shall mean the (i) Borrower’s PBM line of business and home
health services business (including any Subsidiary principally engaged in such
businesses) and (ii) any other asset or Subsidiary which is not principally
involved in the Borrower’s provision of infusion services.

 

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

 

“Non-U.S. Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by the Borrower or one or
more of its Subsidiaries primarily for the benefit of employees of the Borrower
or such Subsidiaries residing outside the United States, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement, or payments to be made upon termination
of employment, and which plan is not subject to ERISA or the Code.

 

“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.

 

“Notice of Conversion/Continuation” shall have the meaning set forth in Section
2.7(b).

 

“Notice of Borrowing” shall have the meaning set forth in Section 2.3.

 

“Notice of Swingline Borrowing” shall have the meaning set forth in Section 2.4.

 

“Obligations” shall mean (a) all amounts owing by the Loan Parties to the
Administrative Agent, the Issuing Bank, any Lender (including the Swingline
Lender) or the Lead Arrangers pursuant to or in connection with this Agreement
or any other Loan Document or otherwise with respect to any Loan or Letter of
Credit including, without limitation, all principal, interest (including any
interest accruing after the filing of any petition in bankruptcy or the
commencement of any insolvency, reorganization or like proceeding relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), reimbursement obligations, fees, expenses,
indemnification and reimbursement payments, costs and expenses (including all
fees and expenses of counsel to the Administrative Agent, the Issuing Bank and
any Lender (including the Swingline Lender) payable by the Loan Parties pursuant
to this Agreement or any other Loan Document), whether direct or indirect,
absolute or contingent, liquidated or unliquidated, now existing or hereafter
arising hereunder or thereunder, (b) all Hedging Obligations owed by any Loan
Party to any Lender-Related Hedge Provider, and (c) all Bank Product
Obligations, together with all renewals, extensions, modifications or
refinancings of any of the foregoing; provided, however, that with respect to
any Guarantor, the Obligations shall not include any of such Guarantor’s
Excluded Swap Obligations.

 

 26 

 

 

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.

 

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made hereunder or under any other Loan Document or from the execution,
delivery, performance or enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes imposed with respect
to an assignment (other than an assignment described in Section 2.25),
participation or other transfer.

 

“Parent Company” shall mean, with respect to a Lender, the “bank holding
company” as defined in Regulation Y, if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.

 

“Participant” shall have the meaning set forth in Section 10.4(d).

 

“Participant Register” shall have the meaning set forth in Section 10.4(d).

 

“Patent” shall have the meaning assigned to such term in the Guaranty and
Security Agreement.

 

“Patent Security Agreement” shall mean any Patent Security Agreement executed by
a Loan Party owning Patents in favor of the Administrative Agent for the benefit
of the Secured Parties, both on the Closing Date and thereafter.

 

“Patriot Act” shall mean the USA PATRIOT Improvement and Reauthorization Act of
2005 (Pub. L. 109-177 (signed into law March 9, 2006)), as amended and in effect
from time to time.

 

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.

 

 27 

 

 

“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation, as referred to
and defined in ERISA and any successor entity performing similar functions.

 

“PBM Strategic Joint Venture” shall mean a Subsidiary Loan Party formed for the
purpose of holding certain assets of the Borrower constituting Borrower’s PBM
line of business, in which the Borrower owns Capital Stock thereof with one or
more other shareholders.

 

“Permitted Amendments” shall mean an extension of the Revolving Commitment
Termination Date and/or the Maturity Date hereunder of the Accepting Lenders
and, in connection therewith, any change in the pricing, including the
Applicable Margin with respect to the applicable Loans and/or Commitments of the
Accepting Lenders and/or the payment of additional fees (including Prepayment
Premiums or fees) to the Accepting Lenders (such change and/or payments to be in
the form of cash, equity interests or other property as agreed by the Borrower
and the Accepting Lenders) notwithstanding the provisions of Sections 2.21 (b)
and 2.21(c).

 

“Permitted Business” shall mean owning, operating, managing and maintaining
infusion services, home health care, hospice services, respiratory care
services, pharmacy benefit management services, durable medical equipment
services, or other healthcare services, in each case, together with any other
businesses as are reasonably related, ancillary or incidental thereto.

 

“Permitted Encumbrances” shall mean:

 

(i)          Liens imposed by law for taxes, fees, assessments or other
governmental charges which are not yet due or which are being contested in good
faith by appropriate proceedings diligently conducted and with respect to which
adequate reserves are being maintained in accordance with GAAP;

 

(ii)         statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law in the ordinary course of business
for amounts not yet delinquent for more than sixty (60) days or which are being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves are being maintained in accordance with GAAP;

 

(iii)        pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(iv)        deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature or to secure liability to insurance carriers, in
each case in the ordinary course of business;

 

(v)         judgment and attachment liens not giving rise to an Event of Default
or Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are being maintained in
accordance with GAAP;

 

(vi)        customary rights of set-off, revocation, refund or chargeback under
deposit agreements or under the Uniform Commercial Code or common law of banks
or other financial institutions where the Borrower or any of its Subsidiaries
maintains deposits (other than deposits intended as cash collateral) in the
ordinary course of business;

 

 28 

 

 

(vii)       easements, zoning restrictions, rights-of-way, minor defects in
title, and similar encumbrances on Real Estate imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of the Borrower and its
Subsidiaries taken as a whole;

 

(viii)      Liens in favor of collecting banks arising by operation of law under
Section 4-210 of the UCC or, with respect to collecting banks located in the
State of New York, under Section 4-208 of the UCC, or securing reimbursement
obligations in respect of documentary letters of credit or bankers’ acceptances
in the ordinary course of business;

 

(ix)         Liens arising out of consignment or similar arrangements for the
sale of goods entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business;

 

(x)          Liens in favor of customs and revenue authorities arising as a
matter of law which secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

 

(xi)         Liens on insurance policies and the proceeds thereof in favor of
the provider of such policies securing the financing of the premiums with
respect thereto;

 

(xii)        leases, subleases, licenses or sublicences on the property covered
thereby, in each case, in the ordinary course of business which do not (i)
materially interfere with the business of the Borrower and its Subsidiaries,
taken as a whole, or (ii) secure any Indebtedness;

 

(xiii)       any interest of title of a lessor under any lease entered into by
the Borrower or any of its Subsidiaries in the ordinary course of business as a
tenant and covering only the assets so leased;

 

(xiv)      [reserved]; and

 

(xv)       Liens evidenced by precautionary UCC financing statements relating to
operating leases, bailments and consignments of personal property;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.

 

“Permitted Surviving Debt” shall mean any (i) purchase money Indebtedness with
respect to fixed assets and Capital Lease Obligations of the Borrower and its
Subsidiaries, or related to the Acquired Business, as applicable, existing on
the Closing Date, (ii) Indebtedness permitted under Section 7.1(a)(xiii) of the
Borrower and its Subsidiaries, or related to the Acquired Business, as
applicable, existing on the Closing Date, and (iii) unsecured intercompany
Indebtedness among the Borrower and its Subsidiaries.

 

“Permitted Third Party Bank” shall mean any bank or other financial institution
with whom any Loan Party maintains (i) a Controlled Account and with whom an
Account Control Agreement has been executed or (ii) a Government Receivables
Account and with whom a Government Receivables Account Agreement has been
executed. As of the Closing Date, each of the banks and other financial
institutions that are identified on Schedule 4.16 as an institution at which a
Controlled Account or a Government Receivables Account is maintained by any Loan
Party shall be deemed to be a Permitted Third Party Bank.

 

 29 

 

 

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

 

“Plan” shall mean any “employee benefit plan” as defined in Section 3 of ERISA
(other than a Multiemployer Plan) maintained or contributed to by (or to which
there is or may be an obligation to contribute of) the Borrower, any of its
Subsidiaries, or an ERISA Affiliate, and each such plan for the look-back period
during which the Borrower, any of its Subsidiaries, or an ERISA Affiliate
continues to be subject to liability, including contingent liability, for the
plan under Title IV of ERISA.

 

“Prepayment Event” shall mean any sale, lease, assignment, transfer or other
disposition by the Borrower or any of its Subsidiaries of any assets or property
pursuant to Section 7.6(e), Section 7.6(f), and Section 7.6(g).

 

“Prepayment Premium” shall have the meaning set forth in Section 2.11(b).

 

“Priming Agent” shall have the meaning assigned to the term “Administrative
Agent” in the Priming Credit Agreement.

 

“Priming Collateral Documents” shall mean the “Collateral Documents” under and
as defined in the Priming Credit Agreement.

 

“Priming Credit Agreement” shall mean that certain Credit Agreement dated as of
the Sixth Amendment Effective Date, by and among the Borrower, the lenders and
other financial institutions party thereto from time to time and SunTrust Bank,
in its capacity as administrative agent thereunder, as the same may be further
amended, restated, supplemented, waived, extended, refinanced, replaced or
otherwise modified from time to time in accordance with the Priming/Existing
Lien Intercreditor Agreement (whether in whole or in part, whether with the
original administrative agent and lenders or other agents and lenders or
otherwise, and whether provided under the original Priming Credit Agreement or
one or more other credit agreements or otherwise, unless such agreement,
instrument or other document expressly provides that it is not intended to be
and is not a Priming Credit Agreement).

 

“Priming Lenders” shall mean the “Lenders” under and as defined in the Priming
Credit Agreement.

 

“Priming Loan Documents” shall mean the Priming Credit Agreement and the other
“Loan Documents” as defined in the Priming Credit Agreement, in each case, as
amended, restated and/or modified from time to time.

 

“Priming Obligations” shall mean the “Obligations” under and as defined in the
Priming Credit Agreement.

 

“Priming Revolving Loans” shall mean the “Revolving Loans” under and as defined
in the Priming Credit Agreement.

 

“Priming/Existing Lien Intercreditor Agreement” shall mean that certain
Intercreditor Agreement, dated as of the Sixth Amendment Effective Date, between
the Administrative Agent and the Priming Agent, and acknowledged by the Loan
Parties, substantially in the form attached to the Sixth Amendment, as the same
may be amended, supplemented, waived or otherwise modified from time to time in
accordance with the terms hereof and thereof.

 

 30 

 

 

“Profit Plan” shall mean, for any calendar year, an annual operating plan for
the Borrower and its Subsidiaries, on a consolidated basis, setting forth (i) a
statement of all material assumptions on which such annual operating plan is
based, (ii) quarterly balance sheets, income statements and statements of cash
flows for such calendar year, (iii) sales, gross profits, operating expenses,
operating profit, cash flow projections, all prepared on the same basis and in
similar detail as that on which operating results are reported (and in the case
of cash flow projections, representing management’s good faith estimates of
future financial performance based on historical performance), and including
plans for Capital Expenditures and facilities.

 

“Pro Forma Basis” shall mean with respect to any Person, business, property or
asset sold, transferred or otherwise disposed of, the exclusion from
“Consolidated EBITDA” of the EBITDA (calculated in a manner substantially
consistent with the definition of “Consolidated EBITDA” and giving effect to any
adjustments made in accordance with such definition) for such Person, business,
property or asset so disposed of during such period as if such disposition had
been consummated on the first day of the applicable period, in accordance with
GAAP.

 

“Projections” shall mean the Borrower and its Subsidiaries’ forecasted profit
and loss statements and cash flow statements, which have been or shall be
prepared in a manner materially consistent with preparation of such Person’s
financial statements, together with appropriate supporting details.

 

“Pro Rata Share” shall mean (i) with respect to any Class of Commitment or Loan
of any Lender at any time, a percentage, the numerator of which shall be such
Lender’s Commitment of such Class (or if such Commitment has been terminated or
expired or the Loans have been declared to be due and payable, such Lender’s
Revolving Credit Exposure or Term B Loans, as applicable), and the denominator
of which shall be the sum of all Commitments of such Class of all Lenders (or if
such Commitments have been terminated or expired or the Loans have been declared
to be due and payable, all Revolving Credit Exposure or Term B Loans, as
applicable, of all Lenders) and (ii) with respect to all Classes of Commitments
and Loans of any Lender at any time, the numerator of which shall be the sum of
such Lender’s Revolving Commitment (or if such Revolving Commitment has been
terminated or expired or the Loans have been declared to be due and payable,
such Lender’s Revolving Credit Exposure) and Term B Loans and the denominator of
which shall be the sum of all Lenders’ Revolving Commitments (or if such
Revolving Commitments have been terminated or expired or the Loans have been
declared to be due and payable, all Revolving Credit Exposure of all Lenders
funded under such Commitments) and Term B Loans.

 

“Real Estate” shall have the meaning set forth in Section 4.11(a).

 

“Real Estate Documents” shall mean, collectively, with respect to any Real
Estate, (i) a Mortgage duly executed by each applicable Loan Party, together
with (A) title insurance policies in amounts reasonably satisfactory to the
Administrative Agent (but not to exceed 100% of the fair market value of such
Real Estate in any jurisdiction that imposes a material mortgage recording tax
or 110% otherwise), current as-built ALTA/ACSM Land Title surveys certified to
the Administrative Agent, zoning letters, building permits and certificates of
occupancy, in each case relating to such Real Estate and reasonably satisfactory
in form and substance to the Administrative Agent, (B) (x) Life of Loan” Federal
Emergency Management Agency Standard Flood Hazard determinations, (y) notices,
in the form required under the Flood Insurance Laws, about special flood hazard
area status and flood disaster assistance duly executed by each Loan Party, and
(z) if any improved real property encumbered by any Mortgage is located in a
special flood hazard area, a policy of flood insurance that (1) covers such
improved real property, (2) is written in an amount not less than the
outstanding principal amount of the Indebtedness secured by such Mortgage
reasonably allocable to such real property or the maximum limit of coverage made
available with respect to the particular type of property under the Flood
Insurance Laws, whichever is less, and (3) is otherwise on terms satisfactory to
the Administrative Agent and, (C) evidence that counterparts of such Mortgages
have been recorded in all places to the extent necessary or desirable, in the
reasonable judgment of the Administrative Agent, to create a valid and
enforceable first priority Lien (subject to Permitted Encumbrances and Specified
Permitted Liens) on such Real Estate in favor of the Administrative Agent for
the benefit of the Secured Parties (or in favor of such other trustee as may be
required or desired under local law), (D) an opinion of counsel in each state in
which such Real Estate is located in form and substance and from counsel
reasonably satisfactory to the Administrative Agent, (E) a duly executed
Environmental Indemnity with respect thereto, and (F) such other reports,
documents, instruments and agreements as the Administrative Agent shall
reasonably request, each in form and substance reasonably satisfactory to
Administrative Agent.

 

 31 

 

 

“Recipient” shall mean, as applicable, (a) the Administrative Agent, (b) any
Lender and (c) the Issuing Bank.

 

“Reference Rate” shall mean LIBOR for such day determined by the Administrative
Agent on such date with reference to an Interest Period of one month.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation Y” shall mean Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Reimbursement Approvals” shall mean any and all certifications, provider or
supplier numbers, provider or supplier agreements (including Medicaid provider
or supplier numbers, Medicaid provider or supplier agreements, Medicare provider
or supplier numbers, and Medicare provider or supplier agreements),
participation agreements, Accreditations, and/or any other agreements with or
approvals by Medicaid, Medicare, CHAMPUS, CHAMPVA, TRICARE, Veteran’s
Administration and any other Governmental Authority or quasi-public agency, Blue
Cross/Blue Shield, any and all managed care plans and organizations, including
Medicare Advantage plans, Medicare Part D prescription drug plans, health
maintenance organizations and preferred provider organizations, private
commercial insurance companies, employee assistance programs and/or any other
governmental or third party arrangements, plans or programs for payment or
reimbursement in connection with health care services, products or supplies.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors, legal counsel,
consultants or other representatives of such Person and such Person’s
Affiliates.

 

 32 

 

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

“Repricing Transaction” shall mean (a) any prepayment, repayment or refinancing
of all or any portion of the Initial Term B Loans or DDT Loans with the proceeds
of, or any conversion of the Initial Term Loans into, other senior secured first
liens loans or notes having an Effective Yield less than the Effective Yield of
the Initial Term B Loans or DDT Loans being prepaid, repaid or refinanced or (b)
any amendment to this Agreement that effects a reduction in the Effective Yield
of the Initial Term B Loans or DDT Loans; provided, that a Repricing Transaction
shall not include any such prepayment, repayment, refinancing, conversion or
amendment made in connection with a Change in Control.

 

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments and Term B Loans at such time or, if
the Lenders have no Commitments outstanding, then Lenders holding more than 50%
of the aggregate outstanding Revolving Credit Exposure and Term B Loans of the
Lenders at such time; provided that to the extent that any Lender is a
Defaulting Lender, such Defaulting Lender and all of its Revolving Commitments,
Revolving Credit Exposure and Term B Loans shall be excluded for purposes of
determining Required Lenders.

 

“Required Revolving Lenders” shall mean, at any time, Lenders holding more than
50% of the aggregate outstanding Revolving Commitments at such time or, if the
Lenders have no Revolving Commitments outstanding, then Lenders holding more
than 50% of the aggregate outstanding Revolving Credit Exposure at such time;
provided that to the extent that any Lender is a Defaulting Lender, such
Defaulting Lender and all of its Revolving Commitments and Revolving Credit
Exposure shall be excluded for purposes of determining Required Revolving
Lenders.

 

“Requirement of Law” for any Person shall mean (i) the articles or certificate
of incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and (ii) any
law, treaty, rule or regulation, or determination of a Governmental Authority,
including, without limitation any Healthcare Laws, in each case applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.

 

“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the general
counsel, the treasurer or a vice president of the Borrower or such other
representative of the Borrower as may be designated in writing by any one of the
foregoing with the consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed). With respect to any Person that
is a limited liability company or a limited partnership, such Person’s managing
member, sole member, sole manager or general partner, as the case may be, shall
constitute a Responsible Officer.

 

“Restricted Cash” shall mean, as of any date, all cash and Cash Equivalents held
by the Borrower and its Subsidiaries that are legally or contractually
restricted from being used to repay general obligations of the Borrower or any
Subsidiary of the Borrower (including the Obligations) (provided that the terms
of this Agreement, the other Loan Documents and the Priming Loan Documents shall
not be deemed to contractually restrict the use of cash and Cash Equivalents by
the Borrower and its Subsidiaries) or are otherwise subject to a Lien (except
Liens created under the Collateral Documents, the Priming Collateral Documents
and non-consensual Liens that arise by operation of law).

 

 33 

 

 

“Restricted Payment” shall mean, for any Person, (i) any dividend or
distribution on any class of its Capital Stock, or (ii) any payment on account
of, or the setting aside of assets for a sinking or other analogous fund for,
the purchase, redemption, retirement, defeasance or other acquisition of (a) any
shares of its Capital Stock, (b) any Subordinated Debt, (c) any options,
warrants or other rights to purchase such Capital Stock or such Indebtedness,
whether now or hereafter outstanding, or (d) any payment of management or
similar fees.

 

“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule I, as such schedule may be amended pursuant to Section 2.23, or, in
the case of a Person becoming a Lender after the Closing Date, the amount of the
assigned “Revolving Commitment” as provided in the Assignment and Assumption
executed by such Person as an assignee, or the joinder executed by such Person,
in each case as such commitment may subsequently be increased or decreased
pursuant to the terms hereof.

 

“Revolving Commitment Termination Date” shall mean the earliest of (i) July 31,
2018, (ii) the date on which the Revolving Commitments are terminated pursuant
to Section 2.8 and (iii) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.

 

“Revolving Credit Lenders” shall mean, at any time, Lenders who have Revolving
Commitments or who hold Revolving Credit Exposure.

 

“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.

 

“Routine Payor Audit” shall mean any payor audit conducted by a Governmental
Authority or a Third Party Payor so long as the potential liability under such
payor audit does not exceed $200,000 for each such payor audit.

 

“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.

 

“Sanctioned Country” shall mean, at any time, a country, region or territory
that is, or whose government is, the subject or target of any Sanctions.

 

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Second Amendment” shall mean that certain Second Amendment to Credit Agreement
dated as of January 31, 2014, by and among the Borrower, the Guarantors, the
Administrative Agent, and the Lenders party thereto.

 

 34 

 

 

“Secured Parties” shall mean the Administrative Agent, the Lenders, the Issuing
Bank, the Swingline Lender, the Lender-Related Hedge Providers and the Bank
Product Providers.

 

“Seller” shall have the meaning set forth in the definition of CarePoint
Acquisition Agreement.

 

“Senior Notes” shall mean the unsecured 8.875% Senior Notes due 2021 issued by
the Borrower pursuant to the Senior Notes Indenture, as amended, restated,
supplemented, or otherwise modified from time to time.

 

“Senior Notes Indenture” shall mean that certain Indenture dated as of February
11, 2014, by and among the Borrower, the guarantors party thereto, and U.S. Bank
National Association, as trustee, as amended, restated, supplemented, or
otherwise modified from time to time.

 

“Sixth Amendment” shall mean that certain Sixth Amendment to Credit Agreement
dated as of January 6, 2017, by and among the Borrower, the Guarantors, the
Administrative Agent, and the Lenders party thereto.

 

“Sixth Amendment Effective Date” shall mean the effective date of the Sixth
Amendment.

 

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and liabilities, including subordinated and
contingent liabilities as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital. The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability.

 

“Specified Acquisition Agreement Representations” shall have the meaning set
forth in Section 3.2.

 

“Specified DDTL Representations” shall mean the representations and warranties
made by the Loan Parties in Sections 4.1(i), 4.1(ii), 4.2, 4.3 (as such
representations and warranties relate to the CarePoint Acquisition), 4.6(a) (as
such representations and warranties relate to the CarePoint Acquisition), 4.7,
4.9, 4.15, 4.19, 4.20, and, subject to the Company Certain Funds Provision or
the CarePoint Certain Funds Provision, as applicable, 4.17.

 

“Specified Permitted Liens” shall mean (a) nonconsensual Liens arising by
operation of law (including Permitted Encumbrances, but excluding Permitted
Encumbrances securing Indebtedness), (b) Liens permitted by Section 7.2(b),
Section 7.2(e), Section 7.2(f) and Section 7.2(h), (c) without duplication, any
Liens securing Permitted Surviving Debt and (d) Liens on cash collateral for
letters of credit issued to replace Existing Letters of Credit.

 

“Specified Representations” shall mean the representations and warranties made
by the Loan Parties in Sections 4.1(i), 4.1(ii), 4.2, 4.3, 4.6(a) (as such
representations and warranties relate to the Loan Documents), 4.7, 4.9, 4.15,
4.19, 4.20, and, subject to the Company Certain Funds Provision or the CarePoint
Certain Funds Provision, as applicable, 4.17.

 

 35 

 

 

“Specified Strategic Joint Venture” shall mean any Subsidiary (other than the
PBM Strategic Joint Venture) formed by the Borrower or any of its Subsidiaries
with one or more third parties for the purpose of engaging in any Permitted
Business, including any hospital joint venture or other joint venture providing
pharmacy benefit management services.

 

“Stark Statute” shall mean Section 1877 of the Social Security Act, as codified
at 42 U.S.C. Section 1395nn (Prohibition Against Certain Referrals), as the same
may be amended, modified or supplemented from time to time, and any successor
statute thereto, and any and all rules or regulations promulgated from time to
time thereunder.

 

“STRH” shall mean SunTrust Robinson Humphrey, Inc.

 

“Subordinated Debt” shall mean any Indebtedness of the Borrower or any
Subsidiary that is by its terms subordinated in right of payment to the prior
payment of the Obligations in a manner reasonably acceptable to the
Administrative Agent.

 

“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
any corporation, partnership, joint venture, limited liability company,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, partnership, joint venture, limited liability
company, association or other entity (i) of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (ii) that is, as of such date, otherwise controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. Unless otherwise indicated, all references to “Subsidiary” hereunder
shall mean a Subsidiary of the Borrower.

 

“Subsidiary Loan Party” shall mean any Subsidiary that executes or becomes a
party to the Guaranty and Security Agreement (other than any Specified Strategic
Joint Venture).

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $10,000,000. The aggregate principal amount of the Swingline Commitments
is $0 as of the Sixth Amendment Effective Date.

 

“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of any outstanding Swingline Loans with respect to which such Lender is
obligated to make a Base Rate Loan in accordance with Section 2.4(c) or in which
such Lender is obligated to purchase a participation in accordance with Section
2.4(d), which, in the aggregate, shall equal such Lender’s Pro Rata Share of all
outstanding Swingline Loans.

 

“Swingline Lender” shall mean SunTrust Bank.

 

“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.

 

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Accounting Standards Codification Sections 840-10 and 840-20, as
amended, and (ii) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.

 

 36 

 

 

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees, charges or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Term B Loan” shall mean, collectively, (a) the Initial Term B Loans, (b) the
DDT Loans, and (c) any term b loan made by a Lender to the Borrower pursuant to
Section 2.23.

 

“Term B Loan Commitment” shall mean, with respect to each Lender, collectively,
(a) the Initial Term B Loan Commitment of such Lender and (b) the DDTL
Commitment of such Lender.

 

“Term B Loan Lenders” shall mean, at any time, Lenders who have Term B Loan
Commitments or who hold an outstanding Term B Loan.

 

“Third Amendment” shall mean that certain Third Amendment to Credit Agreement
dated as of March 1, 2015, by and among the Borrower, the Guarantors, the
Administrative Agent, and the Required Revolving Lenders.

 

“Third Amendment Effective Date” shall mean the effective date of the Third
Amendment.

 

“Third Party Payors” shall mean Blue Cross, Blue Shield, any managed care plans
and organizations including, without limitation, health maintenance
organizations and preferred provider organizations, and private commercial
insurance companies.

 

“Third Party Payor Arrangements” shall mean arrangements, plans or programs with
Third Party Payors for payment or reimbursement in connection with health care
services, products or supplies.

 

“Trademark” shall have the meaning assigned to such term in the Guaranty and
Security Agreement.

 

“Trademark Security Agreement” shall mean any Trademark Security Agreement
executed by a Loan Party owning registered Trademarks or applications for
Trademarks in favor of the Administrative Agent for the benefit of the Secured
Parties, both on the Closing Date and thereafter.

 

“Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time.

 

“Triggering Event of Default” shall mean an Event of Default of the type
described in Section 8.1(a), 8.1(b), 8.1(g), or 8.1(h).

 

“Type”, when used in reference to a Loan or a Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

 

 37 

 

 

“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan, as determined
pursuant to Section 4001(a)(16) of ERISA, determined on a plan termination basis
in accordance with actuarial assumptions at such time consistent with those
prescribed by the PBGC for purposes of Section 4044 of ERISA, exceeds the fair
market value of all Plan assets allocable to such liabilities under Title IV of
ERISA (excluding any accrued but unpaid contributions).

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York.

 

“United States” or “U.S.” shall mean the United States of America.

 

“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.20(f)(ii).

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the sum of the
products obtained by multiplying (x) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (y) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment by (ii) the then outstanding principal
amount of such Indebtedness.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” shall mean the Borrower, any other Loan Party or the
Administrative Agent, as applicable.

 

“Working Capital” shall mean, at any date, the sum of (a) all amounts (other
than cash and Cash Equivalents) at such date that, in accordance with GAAP,
would be classified as “current assets” on a consolidated balance sheet of the
Borrower and its consolidated Subsidiaries, minus (b) all amounts (other than
the outstanding principal balance of the Loans and the current portion of
long-term Indebtedness) at such date that, in accordance with GAAP, would be
classified as “current liabilities” on a consolidated balance sheet of the
Borrower and its consolidated Subsidiaries.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2           Classifications of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g.
“Revolving Loan” or “Term B Loan”) or by Type (e.g. “Eurodollar Loan” or “Base
Rate Loan”) or by Class and Type (e.g. “Revolving Eurodollar Loan”). Borrowings
also may be classified and referred to by Class (e.g. “Revolving Borrowing”) or
by Type (e.g. “Eurodollar Borrowing”) or by Class and Type (e.g. “Revolving
Eurodollar Borrowing”).

 

 38 

 

 

Section 1.3           Accounting Terms and Determination. Unless otherwise
defined or specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared, in
accordance with GAAP as in effect from time to time, applied on a basis
consistent with the most recent financial statements of the Borrower delivered
pursuant to Section 5.1(a) or Section 5.1(b) (subject to any statements made
pursuant to Section 5.1(c)(iv)), subject to normal year-end adjustments and the
absence of footnote disclosures in the case of interim financial statements;
provided that if the Borrower notifies the Administrative Agent that the
Borrower wishes to amend the definition or application of GAAP as used herein to
eliminate the effect of any change in GAAP on the operation of any provision of
this Agreement (or if the Administrative Agent notifies the Borrower that the
Required Lenders wish to make such amendment), then the Borrower’s compliance
with the provisions of this Agreement shall be determined on the basis of GAAP
in effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or this Agreement is amended in a manner
satisfactory to the Borrower and the Required Lenders. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to (a) any election under
Accounting Standards Codification Section 825-10 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of any Loan Party or any Subsidiary of any Loan Party at
“fair value”, as defined therein or (b) any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification Section
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.
Notwithstanding the foregoing, all financial covenants contained herein shall be
calculated without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any similar accounting principle) permitting a
Person to value its financial liabilities at the fair value thereof. In
addition, notwithstanding anything in this Agreement to the contrary, any change
in GAAP occurring after the date hereof that would require operating leases to
be treated similarly to capital leases shall not be given effect in the
definition of Consolidated EBITDA or Indebtedness or any related definitions or
in the computation of any financial ratio or requirement in any of the Loan
Documents.

 

Section 1.4           Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement and (v) all references to a
specific time shall be construed to refer to the time in the city and state of
the Administrative Agent’s principal office, unless otherwise indicated. The
words “knowledge of the Borrower” or any like term shall mean the actual
knowledge of a Responsible Officer of the Borrower.

 

 39 

 

 

ARTICLE II

 

AMOUNT AND TERMS OF THE COMMITMENTS

 

Section 2.1           General Description of Facilities. Subject to and upon the
terms and conditions herein set forth, (i) the Lenders hereby establish in favor
of the Borrower a revolving credit facility pursuant to which each Lender
severally agrees (to the extent of such Lender’s Revolving Commitment) to make
Revolving Loans to the Borrower in accordance with Section 2.2; (ii) the Issuing
Bank may issue Letters of Credit in accordance with Section 2.22; (iii) the
Swingline Lender may make Swingline Loans in accordance with Section 2.4; (iv)
each Lender agrees to purchase a participation interest in the Letters of Credit
and the Swingline Loans pursuant to the terms and conditions hereof; provided
that in no event shall the aggregate principal amount of all outstanding
Revolving Loans, outstanding Swingline Loans and outstanding LC Exposure exceed
the Aggregate Revolving Commitment Amount in effect at such time; (v) each
Lender severally agrees to make an Initial Term B Loan to the Borrower in a
principal amount not exceeding such Lender’s Initial Term B Loan Commitment on
the Closing Date; and (vi) each Lender severally agrees to make a DDT Loan to
the Borrower in a principal amount not exceeding such Lender’s DDTL Commitment
on the DDTL Date.

 

Section 2.2           Revolving Loans. Subject to the terms and conditions set
forth herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share of the Aggregate Revolving Commitments, to the
Borrower, from time to time during the Availability Period, in an aggregate
principal amount outstanding at any time that will not result in (a) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Commitment
or (b) the aggregate Revolving Credit Exposures of all Lenders exceeding the
Aggregate Revolving Commitment Amount. During the Availability Period, the
Borrower shall be entitled to borrow and prepay, but not reborrow, Revolving
Loans in accordance with the terms and conditions of this Agreement; provided
that the Borrower may not borrow Revolving Loans after the Closing Date unless
all conditions set forth in Section 3.3 have been satisfied unless waived in
writing by the Required Revolving Lenders in accordance with Section 10.2.

 

Section 2.3           Procedure for Revolving Borrowings. The Borrower shall
give the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of each Revolving Borrowing, substantially in the form of
Exhibit 2.3 attached hereto (a “Notice of Borrowing”), (x) prior to 12:00 p.m.
one (1) Business Day prior to the requested date of each Base Rate Borrowing and
(y) prior to 12:00 p.m. three (3) Business Days prior to the requested date of
each Eurodollar Borrowing. Each Notice of Borrowing shall be irrevocable and
shall specify (i) the aggregate principal amount of such Borrowing, (ii) the
date of such Borrowing (which shall be a Business Day), (iii) the Type of such
Revolving Loan comprising such Borrowing and (iv) in the case of a Eurodollar
Borrowing, the duration of the initial Interest Period applicable thereto
(subject to the provisions of the definition of Interest Period). Each Revolving
Borrowing shall consist entirely of Base Rate Loans or Eurodollar Loans, as the
Borrower may request. The aggregate principal amount of each Eurodollar
Borrowing shall not be less than $5,000,000 or a larger multiple of $1,000,000,
and the aggregate principal amount of each Base Rate Borrowing shall not be less
than $1,000,000 or a larger multiple of $100,000; provided that Base Rate Loans
made pursuant to Section 2.4 or Section 2.22(d) may be made in lesser amounts as
provided therein. At no time shall the total number of Eurodollar Borrowings
outstanding at any time exceed six (6). Promptly following the receipt of a
Notice of Borrowing in accordance herewith, the Administrative Agent shall
advise each Lender of the details thereof and the amount of such Lender’s
Revolving Loan to be made as part of the requested Revolving Borrowing.

 

 40 

 

 

Section 2.4           Swingline Commitment.

 

(a)          Subject to the terms and conditions set forth herein, the Swingline
Lender may, in its sole discretion, make Swingline Loans to the Borrower, from
time to time during the Availability Period, in an aggregate principal amount
outstanding at any time not to exceed the lesser of (i) the Swingline Commitment
then in effect and (ii) the difference between the Aggregate Revolving
Commitment Amount and the aggregate Revolving Credit Exposures of all Lenders;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. The Borrower shall be entitled
to borrow, repay and reborrow Swingline Loans in accordance with the terms and
conditions of this Agreement.

 

(b)          The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Swingline Borrowing,
substantially in the form of Exhibit 2.4 attached hereto (a “Notice of Swingline
Borrowing”), prior to 12:00 p.m. on the requested date of each Swingline
Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and shall
specify (i) the principal amount of such Swingline Borrowing, (ii) the date of
such Swingline Borrowing (which shall be a Business Day) and (iii) the account
of the Borrower to which the proceeds of such Swingline Borrowing should be
credited. The Administrative Agent will promptly advise the Swingline Lender of
each Notice of Swingline Borrowing. The aggregate principal amount of each
Swingline Loan shall not be less than $100,000 or a larger multiple of $50,000,
or such other minimum amounts agreed to by the Swingline Lender and the
Borrower. The Swingline Lender will make the proceeds of each Swingline Loan
available to the Borrower in Dollars in immediately available funds at the
account specified by the Borrower in the applicable Notice of Swingline
Borrowing not later than 2:00 p.m. on the requested date of such Swingline
Borrowing.

 

(c)          The Swingline Lender, at any time and from time to time in its sole
discretion, may, but in no event no less frequently than once each calendar week
shall, on behalf of the Borrower (which hereby irrevocably authorizes and
directs the Swingline Lender to act on its behalf solely for such purpose), give
a Notice of Borrowing to the Administrative Agent requesting the Lenders
(including the Swingline Lender) to make Base Rate Loans in an amount equal to
the unpaid principal amount of any Swingline Loan. Each Lender will make the
proceeds of its Base Rate Loan included in such Borrowing available to the
Administrative Agent for the account of the Swingline Lender in accordance with
Section 2.6, which will be used solely for the repayment of such Swingline Loan.

 

(d)          If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Swingline Lender) shall purchase an undivided participating interest in such
Swingline Loan in an amount equal to its Pro Rata Share thereof on the date that
such Base Rate Borrowing should have occurred. On the date of such required
purchase, each Lender shall promptly transfer, in immediately available funds,
the amount of its participating interest to the Administrative Agent for the
account of the Swingline Lender.

 

(e)          Each Lender’s obligation to make a Base Rate Loan pursuant to
subsection (c) of this Section or to purchase participating interests pursuant
to subsection (d) of this Section shall be absolute and unconditional and shall
not be affected by any circumstance, including, without limitation, (i) any
set-off, counterclaim, recoupment, defense or other right that such Lender or
any other Person may have or claim against the Swingline Lender, the Borrower or
any other Person for any reason whatsoever, (ii) the existence of a Default or
an Event of Default or the termination of any Lender’s Revolving Commitment,
(iii) the existence (or alleged existence) of any event or condition which has
had or would reasonably be expected to have a Material Adverse Effect, (iv) any
breach of this Agreement or any other Loan Document by any Loan Party, the
Administrative Agent or any Lender or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. If such amount
is not in fact made available to the Swingline Lender by any Lender, the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender, together with accrued interest thereon for each day from the date of
demand thereof (x) at the Federal Funds Rate until the second Business Day after
such demand and (y) at the Base Rate at all times thereafter. Until such time as
such Lender makes its required payment, the Swingline Lender shall be deemed to
continue to have outstanding Swingline Loans in the amount of the unpaid
participation for all purposes of the Loan Documents. In addition, such Lender
shall be deemed to have assigned any and all payments made of principal and
interest on its Loans and any other amounts due to it hereunder to the Swingline
Lender to fund the amount of such Lender’s participation interest in such
Swingline Loans that such Lender failed to fund pursuant to this Section, until
such amount has been purchased in full.

 

 41 

 

 

Section 2.5           Term B Loan Commitments.

 

(a)          Subject to the terms and conditions set forth herein, each Lender
severally agrees to make a single term b loan to the Borrower on the Closing
Date in a principal amount equal to the Initial Term B Loan Commitment of such
Lender. The Initial Term B Loans may be, from time to time, Base Rate Loans or
Eurodollar Loans or a combination thereof; provided that on the Closing Date all
Initial Term B Loans shall be Base Rate Loans. The execution and delivery of
this Agreement by the Borrower and the satisfaction or waiver by the
Administrative Agent of all conditions precedent set forth in Section 3.1 shall
be deemed to constitute the Borrower’s request to borrow the Initial Term B
Loans on the Closing Date. Once repaid, Initial Term B Loans under the Term B
Loan Commitment may not be reborrowed.

 

(b)          Subject to the terms and conditions set forth herein, each Lender
severally agrees to make a single term b loan to the Borrower on the DDTL Date
in a principal amount not to exceed the DDTL Commitment of such Lender;
provided, that if for any reason the full amount of such Lender’s DDTL
Commitment is not fully drawn on the DDTL Commitment Termination Date, the
undrawn portion thereof shall automatically be cancelled. The DDT Loans may be,
from time to time, Base Rate Loans or Eurodollar Loans or a combination thereof.
Once repaid, DDT Loans under the DDTL Commitment may not be reborrowed.

 

Section 2.6           Funding of Borrowings.

 

(a)          Each Lender will make available each Loan to be made by it
hereunder on the proposed date thereof by wire transfer in immediately available
funds by 11:00 a.m. to the Administrative Agent at the Payment Office; provided
that the Swingline Loans will be made as set forth in Section 2.4. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts that it receives, in like funds by the close of business
on such proposed date, to an account maintained by the Borrower with the
Administrative Agent or, at the Borrower’s option, by effecting a wire transfer
of such amounts to an account designated by the Borrower to the Administrative
Agent.

 

(b)          Unless the Administrative Agent shall have been notified by any
Lender prior to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing
in which such Lender is to participate that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrower on such date a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest (x) at the Federal Funds Rate
until the second Business Day after such demand and (y) at the Base Rate at all
times thereafter. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Borrower, and the Borrower shall pay as
immediately as practicably possible such corresponding amount to the
Administrative Agent together with interest at the rate specified for such
Borrowing. Nothing in this subsection shall be deemed to relieve any Lender from
its obligation to fund its Pro Rata Share of any Borrowing hereunder or to
prejudice any rights which the Borrower may have against any Lender as a result
of any default by such Lender hereunder.

 

 42 

 

 

(c)          All Revolving Borrowings shall be made by the Lenders on the basis
of their respective Pro Rata Shares. No Lender shall be responsible for any
default by any other Lender in its obligations hereunder, and each Lender shall
be obligated to make its Loans provided to be made by it hereunder, regardless
of the failure of any other Lender to make its Loans hereunder.

 

Section 2.7           Interest Elections.

 

(a)          Each Borrowing initially shall be of the Type specified by the
Borrower in the applicable Notice of Borrowing. Thereafter, the Borrower may
elect to convert such Borrowing into a different Type or to continue such
Borrowing, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.

 

(b)          To make an election pursuant to this Section, the Borrower shall
give the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing that is to be converted or continued, as
the case may be, substantially in the form of Exhibit 2.7 attached hereto (a
“Notice of Conversion/Continuation”) (x) prior to 12:00 p.m. one (1) Business
Day prior to the requested date of a conversion into a Base Rate Borrowing and
(y) prior to 12:00 p.m. three (3) Business Days prior to a continuation of or
conversion into a Eurodollar Borrowing. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Conversion/Continuation applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof that are to be allocated to each resulting Borrowing (in which
case the information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing), (ii) the effective date of the election
made pursuant to such Notice of Conversion/Continuation, which shall be a
Business Day, (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing, and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”. If any such Notice of Conversion/Continuation requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month. The principal amount
of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.3.

 

(c)          If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loan shall be permitted except on the
last day of the Interest Period in respect thereof.

 

(d)          Upon receipt of any Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

 

 43 

 

 

Section 2.8           Reduction and Termination of Commitments.

 

(a)          Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date. The Initial Term B Loan Commitments shall terminate on the
Closing Date upon the making of the Initial Term B Loans pursuant to Section
2.5(a). Unless previously terminated, all DDTL Commitments shall terminate on
the DDTL Commitment Termination Date.

 

(b)          Upon at least three (3) Business Days prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable, provided that such notice (x) may be
conditioned upon the happening of an event, in which case, such notice may be
revoked to the extent that such event does not occur and (y) may be modified to
extend the proposed effective date of such reduction or termination, if any,
specified therein), the Borrower may reduce the Aggregate Revolving Commitments
or the DDTL Commitments in part or terminate the Aggregate Revolving Commitments
or the DDTL Commitments in whole; provided that (i) any partial reduction shall
apply to reduce proportionately and permanently the Revolving Commitment or DDTL
Commitment, as applicable, of each Lender, (ii) any partial reduction pursuant
to this Section shall be in an amount of at least $5,000,000 and any larger
multiple of $1,000,000, and (iii) no such reduction of the Aggregate Revolving
Commitments shall be permitted which would reduce the Aggregate Revolving
Commitment Amount to an amount less than the aggregate outstanding Revolving
Credit Exposure of all Lenders. Any such reduction in the Aggregate Revolving
Commitment Amount below the principal amount of the Swingline Commitment or the
LC Commitment shall result in a dollar-for-dollar reduction in the Swingline
Commitment or the LC Commitment, as the case may be.

 

(c)          With the prior written approval of the Administrative Agent, the
Borrower may terminate (on a non-ratable basis) the unused amount of the
Revolving Commitment of a Defaulting Lender, and in such event the provisions of
Section 2.26 will apply to all amounts thereafter paid by the Borrower for the
account of any such Defaulting Lender under this Agreement (whether on account
of principal, interest, fees, indemnity or other amounts); provided that such
termination will not be deemed to be a waiver or release of any claim that the
Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender or
any other Lender may have against such Defaulting Lender.

 

(d)          The Aggregate Revolving Commitment (and each Lender’s Pro Rata
Share thereof) shall be automatically reduced on the dates set forth in the
table below to the respective amounts provided therein corresponding to such
dates.

 

Date of Commitment Reduction  Aggregate Revolving Commitment  January 6, 2017 
$58,949,351  July 31, 2017  $51,300,000  October 31, 2017  $46,300,000  February
28, 2018  $41,300,000 

 

For the avoidance of doubt, Section 2.12(e) shall be applicable immediately
after any reduction pursuant to this Section 2.8(d).

 

 44 

 

 

Section 2.9           Repayment of Loans.

 

(a)          The outstanding principal amount of all Revolving Loans and
Swingline Loans shall be due and payable (together with accrued and unpaid
interest thereon) on the Revolving Commitment Termination Date.

 

(b)          The Borrower unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of the
Term B Loan of such Lender on each March 31, June 30, September 30 and December
31 of each Fiscal Year prior to the Maturity Date, commencing on December 31,
2013, in equal consecutive quarterly installments in an aggregate amount for
each such quarterly installment equal to one and one quarter of one percent
(1.25%) of the aggregate principal amount of the Term B Loans funded on the
Closing Date (as adjusted to reflect (i) the funding of any Incremental Term B
Loans in accordance with Section 2.23 (other than Incremental Term B Loans that
are Non-Conforming Credit Extensions), (ii) the funding of the DDT Loans in
accordance with Section 2.5(b), and (iii) prepayments of Term B Loans in
accordance with this Agreement); provided that, to the extent not previously
paid, the aggregate unpaid principal balance of the Term B Loans shall be due
and payable on the Maturity Date.

 

Section 2.10         Evidence of Indebtedness.

 

(a)          Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable thereon and paid to such Lender from
time to time under this Agreement. The Administrative Agent shall maintain
appropriate records in which shall be recorded (i) the Revolving Commitment and
the Term B Loan Commitments of each Lender, (ii) the amount of each Loan made
hereunder by each Lender, the Class and Type thereof and, in the case of each
Eurodollar Loan, the Interest Period applicable thereto, (iii) the date of any
continuation of any Loan pursuant to Section 2.7, (iv) the date of any
conversion of all or a portion of any Loan to another Type pursuant to Section
2.7, (v) the date and amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder in respect of
the Loans and (vi) both the date and amount of any sum received by the
Administrative Agent hereunder from the Borrower in respect of the Loans and
each Lender’s Pro Rata Share thereof. The entries made in such records shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided that the failure or delay of any Lender or
the Administrative Agent in maintaining or making entries into any such record
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans (both principal and unpaid accrued interest) of such
Lender in accordance with the terms of this Agreement.

 

(b)          This Agreement evidences the obligation of the Borrower to repay
the Loans and is being executed as a “noteless” credit agreement. However, at
the request of any Lender (including the Swingline Lender) at any time, the
Borrower agrees that it will prepare, execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment permitted
hereunder) be represented by one or more promissory notes in such form payable
to the order of the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).

 

 45 

 

 

Section 2.11         Optional Prepayments; Prepayment Premium.

 

(a)          Subject to Section 2.11(b), the Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
without premium or penalty, by giving written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent no later than (i) in
the case of any prepayment of any Eurodollar Borrowing, 11:00 a.m. not less than
three (3) Business Days prior to the date of such prepayment, (ii) in the case
of any prepayment of any Base Rate Borrowing, not less than one (1) Business Day
prior to the date of such prepayment, and (iii) in the case of any prepayment of
any Swingline Borrowing, prior to 11:00 a.m. on the date of such prepayment.
Each such notice shall be irrevocable (provided that such notice (x) may be
conditioned upon the happening of an event, in which case, such notice may be
revoked to the extent that such event does not occur and (y) may be modified to
extend the proposed date of such prepayment specified therein) and shall specify
the proposed date of such prepayment and the principal amount of each Borrowing
or portion thereof to be prepaid. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each affected Lender of the contents
thereof and of such Lender’s Pro Rata Share of any such prepayment. If such
notice is given, the aggregate amount specified in such notice shall be due and
payable on the date designated in such notice, together with accrued interest to
such date on the principal amount so prepaid in accordance with Section 2.13(d);
provided that if a Eurodollar Borrowing is prepaid on a date other than the last
day of an Interest Period applicable thereto, the Borrower shall also pay all
amounts required pursuant to Section 2.19. Each partial prepayment of any Loan
shall be in an amount that would be permitted in the case of an advance of a
Revolving Borrowing of the same Type pursuant to Section 2.2 or, in the case of
a Swingline Loan, pursuant to Section 2.4. Each prepayment of a Borrowing shall
be applied in accordance with Section 2.12(d) and, as applicable, shall
permanently reduce the Aggregate Revolving Commitments.

 

(b)          In the event that, on or prior to the date that is twelve (12)
months after the Closing Date, the Borrower consummates a Repricing Transaction,
the Borrower shall pay to the Administrative Agent, for the ratable account of
each applicable Lender, (i) in the case of the type of Repricing Transaction set
forth in clause (a) of the definition thereof, a prepayment premium of 1% of the
amount of the Initial Term Loans and DDT Loans being prepaid, repaid or
refinanced and (ii) in the case of the type of Repricing Transaction set forth
in clause (b) of the definition thereof, a fee equal to 1% of the aggregate
amount of the applicable Initial Term B Loans and DDT Loans outstanding
immediately prior to such amendment (any amounts payable under the foregoing
clause (i) or (ii), the “Prepayment Premium”).

 

Section 2.12         Mandatory Prepayments.

 

(a)          Promptly (but in any event within five (5) Business Days) upon
receipt by the Borrower or any of its Subsidiaries of Net Cash Proceeds in
excess of $1,000,000 in the aggregate during any Fiscal Year from any Prepayment
Event, the Borrower shall prepay the Obligations in an amount equal to such
excess Net Cash Proceeds; provided, that, no prepayment under this Section
2.12(a) shall be required with respect to (i) Non-Core Assets that are sold in
accordance with Section 7.6(e) and (ii) Net Cash Proceeds from any other
Prepayment Event so long as (with respect to this clause (ii) only) no Event of
Default is in existence at the time of receipt of such Net Cash Proceeds, at the
election of the Borrower, to the extent that such proceeds are reinvested in the
business of the Borrower or any of its Subsidiaries within 365 days (or 366 days
in a leap year) following receipt thereof or committed to be reinvested pursuant
to a binding contract prior to the expiration of such 365 day (or 366 day in a
leap year) period and actually reinvested within 180 days after the date of such
binding contract. Any such prepayment shall be applied in accordance with
subsection (d) of this Section.

 

 46 

 

 

(b)          Promptly (but in any event within five (5) Business Days) upon
receipt by the Borrower or any of its Subsidiaries of Net Cash Proceeds from any
issuance of Indebtedness by the Borrower or any of its Subsidiaries (other than
any Indebtedness that is not prohibited to be issued or incurred hereunder), the
Borrower shall prepay the Obligations in an amount equal to all such Net Cash
Proceeds. Any such prepayment shall be applied in accordance with subsection (d)
of this Section.

 

(c)          Commencing with the Fiscal Year ending December 31, 2014, no later
than ten (10) days after the date on which the Borrower’s annual audited
financial statements for such Fiscal Year are required to be delivered pursuant
to Section 5.1(a), (i) to the extent that the Consolidated Total Net Leverage
Ratio as of the last day of such Fiscal Year is greater than or equal to
3.50:1.00, the Borrower shall prepay the Obligations in an amount equal to (x)
50% of Excess Cash Flow for such Fiscal Year minus (y) the aggregate amount of
all voluntary prepayments of the Term B Loans, the Revolving Loans (other than
the voluntary prepayment of Revolving Loans on the Sixth Amendment Effective
Date) and the Priming Revolving Loans made during such Fiscal Year (excluding
payments in respect of the Revolving Loans and the Priming Revolving Loans
unless there is an equivalent permanent reduction in commitments thereunder),
and (ii) to the extent that the Consolidated Total Net Leverage Ratio as of the
last day of such Fiscal Year is less than 3.50:1.00, the Borrower shall prepay
the Obligations in an amount equal to 0% of Excess Cash Flow for such Fiscal
Year. Any such prepayment shall be applied in accordance with subsection (d) of
this Section. Any such prepayment shall be accompanied by a certificate signed
by a Responsible Officer of the Borrower, certifying in reasonable detail the
manner in which Excess Cash Flow and the resulting prepayment were calculated,
which certificate shall be in form and substance reasonably satisfactory to the
Administrative Agent.

 

(d)          Any prepayments made by the Borrower pursuant to subsection (a),
(b) or (c) of this Section or pursuant to Section 2.11(a) shall be applied as
follows: first, to the outstanding principal balance of the Revolving Loans,
until the same shall have been paid in full, pro rata to the Lenders based on
their respective Revolving Commitments; second, to the outstanding principal
balance of the Term B Loans, until the same shall have been paid in full, pro
rata to the Lenders based on their Pro Rata Shares of the Term B Loans, and
applied first to the immediately succeeding eight (8) scheduled installments of
the Term B Loans on a pro rata basis and thereafter to the remaining scheduled
installments of the Term B Loans on a pro rata basis (including, without
limitation, the final payment due on the Maturity Date); and third, to the
outstanding principal balance of the Priming Revolving Loans, until the same
shall have been paid in full, to the Priming Lenders. The Revolving Commitments
of the Lenders shall be permanently reduced by the amount of any prepayments
made pursuant to clause first above.

 

(e)          If at any time the aggregate Revolving Credit Exposure of all
Lenders exceeds the Aggregate Revolving Commitment Amount, as reduced pursuant
to Section 2.8 or otherwise, the Borrower shall repay as immediately as
practicably possible the Swingline Loans and the Revolving Loans in an amount
equal to such excess, together with all accrued and unpaid interest on such
excess amount and any amounts due under Section 2.19. Each prepayment shall be
applied as follows: first, to the Swingline Loans to the full extent thereof;
second, to the Base Rate Loans to the full extent thereof; and third, to the
Eurodollar Loans to the full extent thereof.

 

Section 2.13         Interest on Loans.

 

(a)          The Borrower shall pay interest on (i) each Base Rate Loan at the
Base Rate plus the Applicable Margin in effect from time to time (the “Base Rate
Interest Rate”) and (ii) each Eurodollar Loan at the Adjusted LIBO Rate for the
applicable Interest Period in effect for such Loan plus the Applicable Margin in
effect from time to time (the “Eurodollar Interest Rate); provided that, in each
case, a portion of the accrued and unpaid interest for any period equal to the
rate of 2.75% per annum shall be paid in kind and be capitalized on each
interest payment date set forth in Section 2.13(d) by adding such amount to the
outstanding principal amount of such Base Rate Loan or Eurodollar Loan, as
applicable.

 

 47 

 

 

(b)          The Borrower shall pay interest on each Swingline Loan at the Base
Rate plus the Applicable Margin for a Revolving Base Rate Loan in effect from
time to time.

 

(c)          Notwithstanding subsections (a) and (b) of this Section, at the
written request of the Required Lenders if a Triggering Event of Default has
occurred and is continuing, and automatically after acceleration of the
Obligations or in connection with any Event of Default of the type described in
Section 8.1(g) or 8.1(h), the Borrower shall pay interest (“Default Interest”)
(i) with respect to all Eurodollar Loans, at a rate per annum equal to 200 basis
points above the otherwise applicable Eurodollar Interest Rate until the last
day of such Interest Period, and thereafter, at a rate per annum equal to 200
basis points above the otherwise applicable Base Rate Interest Rate and (ii)
with respect to all Base Rate Loans, at a rate per annum equal to 200 basis
points above the otherwise applicable Base Rate Interest Rate, in each case,
until such Triggering Event of Default has been waived in writing or the
Required Lenders have revoked the imposition of Default Interest (whichever
occurs first).

 

(d)          Interest on the outstanding principal amount of all Loans shall
accrue from and including the date such Loans are made to but excluding the date
of any repayment thereof. Interest on all outstanding Loans shall be payable
monthly in arrears on the last day of each month and on the Revolving Commitment
Termination Date or the Maturity Date, as the case may be. Interest on any
Eurodollar Loan which is converted into a Loan of another Type or which is
repaid or prepaid shall be payable on the date of such conversion or on the date
of any such repayment or prepayment (on the amount repaid or prepaid) thereof.
All Default Interest shall be payable on demand.

 

(e)          The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder and shall promptly notify the Borrower and the
Lenders of such rate in writing (or by telephone, promptly confirmed in
writing). Any such determination shall be conclusive and binding for all
purposes, absent manifest error.

 

Section 2.14         Fees.

 

(a)          The Borrower shall pay to the Administrative Agent for its own
account fees in the amounts and at the times previously agreed upon in writing
by the Borrower and the Administrative Agent.

 

(b)          The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at the rate of 0.50%
per annum on the daily amount of the unused Revolving Commitment of such Lender
during the Availability Period. For purposes of computing the commitment fee,
the Revolving Commitment of each Lender shall be deemed used to the extent of
the outstanding Revolving Loans and LC Exposure, but not Swingline Exposure, of
such Lender.

 

(c)          The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at the Applicable
DDTL Ticking Fee Rate on the daily amount of the unused DDTL Commitment of such
Lender during the period from (and including) the Closing Date through (and
including) the DDTL Commitment Termination Date.

 

 48 

 

 

(d)          The Borrower agrees to pay (i) to the Administrative Agent, for the
account of each Lender, a letter of credit fee with respect to its participation
in each Letter of Credit, which shall accrue at a rate per annum equal to the
Applicable Margin for Eurodollar Revolving Loans then in effect on the average
daily amount of such Lender’s LC Exposure attributable to such Letter of Credit
during the period from and including the date of issuance of such Letter of
Credit to but excluding the date on which such Letter of Credit expires or is
drawn in full (including, without limitation, any LC Exposure that remains
outstanding after the Revolving Commitment Termination Date) and (ii) to the
Issuing Bank for its own account a fronting fee, which shall accrue at a rate of
0.125% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the
Availability Period, as well as the Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Notwithstanding the foregoing, if the
Required Lenders elect to increase the interest rate on the Loans to the rate
for Default Interest pursuant to Section 2.13(c), the rate per annum used to
calculate the letter of credit fee pursuant to clause (i) above shall
automatically be increased by 200 basis points.

 

(e)          The Borrower shall pay on the Closing Date to the Administrative
Agent and its affiliates all fees in the Fee Letters that are due and payable on
the Closing Date.

 

(f)          Accrued fees under subsections (b) and (d) of this Section shall be
payable quarterly in arrears on the last day of each March, June, September and
December, commencing on September 30, 2013, and on the Revolving Commitment
Termination Date (and, if later, the date the Loans and LC Exposure shall be
repaid in their entirety); provided that any such fees accruing after the
Revolving Commitment Termination Date shall be payable on demand. Accrued fees
under subsection (c) of this Section shall be payable quarterly in arrears on
the last day of each March, June, September and December, commencing on
September 30, 2013, and on the DDTL Commitment Termination Date.

 

Section 2.15         Computation of Interest and Fees. Interest hereunder based
on the Administrative Agent’s prime lending rate shall be computed on the basis
of a year of 365 days (or 366 days in a leap year) and paid for the actual
number of days elapsed (including the first day but excluding the last day). All
other interest and all fees hereunder shall be computed on the basis of a year
of 360 days and paid for the actual number of days elapsed (including the first
day but excluding the last day). Each determination by the Administrative Agent
of an interest rate or fee hereunder shall be made in good faith and, except for
manifest error, shall be final, conclusive and binding for all purposes. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate hereunder.

 

Section 2.16         Inability to Determine Interest Rates. If, prior to the
commencement of any Interest Period for any Eurodollar Borrowing:

 

(i)          the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant interbank market, adequate means do not
exist for ascertaining LIBOR for such Interest Period, or

 

(ii)         the Administrative Agent shall have received notice from the
Required Lenders that the Adjusted LIBO Rate does not adequately and fairly
reflect the cost to such Lenders of making, funding or maintaining their
Eurodollar Loans for such Interest Period,

 

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) the obligations of the Lenders to make Eurodollar Revolving Loans or
to continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (ii) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement. Unless
the Borrower notifies the Administrative Agent at least one (1) Business Day
before the date of any Eurodollar Borrowing for which a Notice of Borrowing or a
Notice of Conversion/Continuation has previously been given that it elects not
to borrow, continue or convert to a Eurodollar Borrowing on such date, then such
Revolving Borrowing shall be made as, continued as or converted into a Base Rate
Borrowing.

 

 49 

 

 

Section 2.17         Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Revolving Loans, or to continue or convert
outstanding Loans as or into Eurodollar Loans, shall be suspended. In the case
of the making of a Eurodollar Borrowing, such Lender’s Revolving Loan shall be
made as a Base Rate Loan as part of the same Revolving Borrowing for the same
Interest Period and, if the affected Eurodollar Loan is then outstanding, such
Loan shall be converted to a Base Rate Loan either (i) on the last day of the
then current Interest Period applicable to such Eurodollar Loan if such Lender
may lawfully continue to maintain such Loan to such date or (ii) immediately if
such Lender shall determine that it may not lawfully continue to maintain such
Eurodollar Loan to such date. Notwithstanding the foregoing, the affected Lender
shall, prior to giving such notice to the Administrative Agent, designate a
different Applicable Lending Office if such designation would avoid the need for
giving such notice and if such designation would not otherwise be
disadvantageous to such Lender in the good faith exercise of its discretion.

 

Section 2.18         Increased Costs.

 

(a)          If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of the
Adjusted LIBO Rate hereunder against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank; or

 

(ii)         impose on any Lender, the Issuing Bank or the eurodollar interbank
market any other condition affecting this Agreement or any Eurodollar Loans made
by such Lender or any Letter of Credit or any participation therein;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount),

 

then, from time to time, such Lender or the Issuing Bank may provide the
Borrower (with a copy thereof to the Administrative Agent) with written notice
and demand with respect to such increased costs or reduced amounts, and within
five (5) Business Days after receipt of such notice and demand the Borrower
shall pay to such Lender or the Issuing Bank, as the case may be, such
additional amounts as will compensate such Lender or the Issuing Bank for any
such increased costs incurred or reduction suffered.

 

 50 

 

 

(b)          If any Lender or the Issuing Bank shall have determined that on or
after the date of this Agreement any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or the Issuing Bank’s capital (or on the capital of the
Parent Company of such Lender or the Issuing Bank) as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender, the Issuing Bank or such Parent Company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Bank’s policies or the policies of such Parent Company with respect
to capital adequacy and liquidity), then, from time to time, such Lender or the
Issuing Bank may provide the Borrower (with a copy thereof to the Administrative
Agent) with written notice and demand with respect to such reduced amounts, and
within five (5) Business Days after receipt of such notice and demand the
Borrower shall pay to such Lender or the Issuing Bank, as the case may be, such
additional amounts as will compensate such Lender, the Issuing Bank or such
Parent Company for any such reduction suffered.

 

(c)          A certificate of such Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender, the Issuing Bank or the
Parent Company of such Lender or the Issuing Bank, as the case may be, specified
in subsection (a) or (b) of this Section shall be delivered to the Borrower
(with a copy to the Administrative Agent) and shall be conclusive, absent
manifest error.

 

(d)          Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate any Lender or the Issuing
Bank pursuant to this Section for any increased costs incurred or reductions
suffered more than one hundred eighty (180) days prior to the date that such
Lender or Issuing Bank, as the case may be, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions, and of such Lender’s
or Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the one hundred eighty (180) day period referred to above shall be extended
to include the period of retroactive effect thereof).

 

Section 2.19         Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrower shall compensate each Lender,
within five (5) Business Days after written demand from such Lender, for any
loss, cost or expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense shall be deemed to include an amount determined
by such Lender to be the excess, if any, of (A) the amount of interest that
would have accrued on the principal amount of such Eurodollar Loan if such event
had not occurred at the Adjusted LIBO Rate applicable to such Eurodollar Loan
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan) over (B) the amount of interest that would accrue on the
principal amount of such Eurodollar Loan for the same period if the Adjusted
LIBO Rate were set on the date such Eurodollar Loan was prepaid or converted or
the date on which the Borrower failed to borrow, convert or continue such
Eurodollar Loan. A certificate as to any additional amount payable under this
Section submitted to the Borrower by any Lender (with a copy to the
Administrative Agent) shall be conclusive, absent manifest error.

 

Section 2.20         Taxes.

 

(a)          Any and all payments by or on account of any obligation of the
Borrower or any other Loan Party hereunder or under any other Loan Document
shall be made free and clear of and without deduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if any applicable law requires
the deduction or withholding of any Tax from any such payment, then the
applicable Withholding Agent shall make such deduction and timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law and, if such Tax is an Indemnified Tax or Other Tax, then the sum
payable by the Borrower or other Loan Party, as applicable, shall be increased
as necessary so that after making all required deductions and withholdings
(including deductions and withholdings applicable to additional sums payable
under this Section) the applicable Recipient shall receive an amount equal to
the sum it would have received had no such deductions or withholdings been made.

 

 51 

 

 

(b)          In addition, without limiting the provisions of subsection (a) of
this Section, the Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)          The Borrower shall indemnify each Recipient (and, with respect to
U.S. federal withholding taxes, if such Recipient is not the Beneficial Owner,
the Beneficial Owner), within ten (10) days after written demand therefor, for
the full amount of any Indemnified Taxes paid by such Recipient (or Beneficial
Owner) on or with respect to any payment by or on account of any obligation of
the Borrower or any other Loan Party hereunder or under any other Loan Document
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by the applicable Recipient (for its own account or on behalf of one or
more Beneficial Owners) shall be conclusive, absent manifest error.

 

(d)          As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower or any other Loan Party to a Governmental Authority,
the Borrower or other Loan Party, as applicable, shall deliver to the
Administrative Agent an original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

 

(e)          If any Recipient determines, in its sole discretion exercised in
good faith, that it has received a refund, or a credit in lieu of a refund, of
any Taxes or Other Taxes as to which it has been indemnified by the Borrower or
with respect to which the Borrower has paid additional amounts pursuant to this
Section 2.20, it shall pay to the Borrower an amount equal to such refund or
credit (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section 2.20 with respect to the Taxes or Other
Taxes giving rise to such refund) net of all out-of-pocket expenses of such
Recipient and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of such Recipient, agrees to repay the amount paid
over to the Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to such Recipient in the event such
Recipient is required to repay such refund to such Governmental Authority. This
Section 2.20(e) shall not be construed to require a Recipient to make available
its tax returns (or any other information relating to its taxes) to the Borrower
or any other Person.

 

(f)          Tax Forms.

 

(i)          Any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent, on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), duly executed
originals of IRS Form W-9 certifying, to the extent such Lender is legally
entitled to do so, that such Lender is exempt from U.S. federal backup
withholding tax.

 

 52 

 

 

(ii)         Any Lender that is a Foreign Person and that is entitled to an
exemption from or reduction of withholding tax under the Code or any treaty to
which the United States is a party with respect to payments under this Agreement
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. Without limiting the generality of the
foregoing, each Lender that is a Foreign Person shall, to the extent it is
legally entitled to do so, (w) on or prior to the date such Lender becomes a
Lender under this Agreement, (x) on or prior to the date on which any such form
or certification expires or becomes obsolete, (y) after the occurrence of any
event requiring a change in the most recent form or certification previously
delivered by it pursuant to this subsection, and (z) from time to time upon the
reasonable request by the Borrower or the Administrative Agent, deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the Borrower or the Administrative Agent), whichever of the
following is applicable:

 

(A)         if such Lender is claiming eligibility for benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, duly executed originals of IRS Form W-8BEN, or
any successor form thereto, establishing an exemption from, or reduction of,
U.S. federal withholding tax pursuant to the “interest” article of such tax
treaty, and (y) with respect to any other applicable payments under any Loan
Document, duly executed originals of IRS Form W-8BEN, or any successor form
thereto, establishing an exemption from, or reduction of, U.S. federal
withholding tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(B)         duly executed originals of IRS Form W-8ECI, or any successor form
thereto, certifying that the payments received by such Lender are effectively
connected with such Lender’s conduct of a trade or business in the United
States;

 

(C)         if such Lender is claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, duly
executed originals of IRS Form W-8BEN, or any successor form thereto, together
with a certificate (a “U.S. Tax Compliance Certificate”) upon which such Lender
certifies that (1) such Lender is not a bank for purposes of Section
881(c)(3)(A) of the Code, or the obligation of the Borrower hereunder is not,
with respect to such Lender, a loan agreement entered into in the ordinary
course of its trade or business, within the meaning of that Section, (2) such
Lender is not a 10% shareholder of the Borrower within the meaning of Section
871(h)(3) or Section 881(c)(3)(B) of the Code, (3) such Lender is not a
controlled foreign corporation that is related to the Borrower within the
meaning of Section 881(c)(3)(C) of the Code, and (4) the interest payments in
question are not effectively connected with a U.S. trade or business conducted
by such Lender; or

 

(D)         if such Lender is not the Beneficial Owner (for example, a
partnership or a participating Lender granting a typical participation), duly
executed originals of IRS Form W-8IMY, or any successor form thereto,
accompanied by IRS Form W-9, IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate, and/or other certification documents from each
Beneficial Owner, as applicable.

 

 53 

 

 

(iii)        Each Lender that is a Foreign Person shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made.

 

(iv)        If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment; provided, that solely for
purposes of this clause (E), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

(v)         Each Lender agrees that if any form or certification it previously
delivered under this Section expires or becomes obsolete or inaccurate in any
respect, such Lender shall update such form or certification; however, if such
Lender is not legally entitled to provide an updated form or certification, it
shall promptly notify the Borrower and the Administrative Agent of its inability
to update such form or certification.

 

Section 2.21         Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)          The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.18, 2.19 or 2.20, or
otherwise) prior to 2:00 p.m. on the date when due, in immediately available
funds, free and clear of any defenses, rights of set-off, counterclaim, or
withholding or deduction of taxes. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Payment Office, except payments to be made directly to the Issuing Bank or
the Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.18, 2.19, 2.20 and 10.3 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be made payable for the period of such
extension. All payments hereunder shall be made in Dollars.

 

 54 

 

 

(b)          If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
as follows: first, to all fees and reimbursable expenses of the Administrative
Agent then due and payable pursuant to any of the Loan Documents; second, to all
reimbursable expenses of the Lenders and all fees and reimbursable expenses of
the Issuing Bank then due and payable pursuant to any of the Loan Documents, pro
rata to the Lenders and the Issuing Bank based on their respective pro rata
shares of such fees and expenses; third, to all accrued interest and fees then
due and payable hereunder, pro rata to the Lenders based on their respective pro
rata shares of such interest and fees; and fourth, to all principal of the Loans
and unreimbursed LC Disbursements then due and payable hereunder, pro rata to
the parties entitled thereto based on their respective pro rata shares of such
principal and unreimbursed LC Disbursements.

 

(c)          If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swingline
Loans that would result in such Lender receiving payment of a greater proportion
of the aggregate amount of its Revolving Credit Exposure, Term B Loans and
accrued interest and fees thereon than the proportion received by any other
Lender with respect to its Revolving Credit Exposure or Term B Loans, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Credit Exposure and Term B Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Revolving Credit Exposure
and Term B Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this subsection
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender) or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Revolving Credit Exposure or Term B Loans to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this subsection shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

(d)          Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount or amounts due. In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

 55 

 

 

Section 2.22         Letters of Credit.

 

(a)          During the Availability Period, the Issuing Bank, in reliance upon
the agreements of the other Lenders pursuant to subsections (d) and (e) of this
Section, may, in its sole discretion, issue, at the request of the Borrower,
Letters of Credit for the account of the Borrower on the terms and conditions
hereinafter set forth; provided that (i) each Letter of Credit shall expire on
the earlier of (A) one year after the date of issuance of such Letter of Credit
(or, in the case of any renewal or extension thereof, one year after such
renewal or extension) and (B) the date that is five (5) Business Days prior to
the Revolving Commitment Termination Date; (ii) each Letter of Credit shall be
in a stated amount of at least $100,000; and (iii) the Borrower may not request
any Letter of Credit if, after giving effect to such issuance, (x) the aggregate
LC Exposure would exceed the LC Commitment or (y) the aggregate Revolving Credit
Exposure of all Lenders would exceed the Aggregate Revolving Commitment Amount.
Each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Issuing Bank without recourse a participation in
each Letter of Credit equal to such Lender’s Pro Rata Share of the aggregate
amount available to be drawn under such Letter of Credit on the date of
issuance. Each issuance of a Letter of Credit shall be deemed to utilize the
Revolving Commitment of each Lender by an amount equal to the amount of such
participation.

 

(b)          To request the issuance of a Letter of Credit (or any amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
give the Issuing Bank and the Administrative Agent irrevocable written notice at
least three (3) Business Days prior to the requested date of such issuance
specifying the date (which shall be a Business Day) such Letter of Credit is to
be issued (or amended, renewed or extended, as the case may be), the expiration
date of such Letter of Credit, the amount of such Letter of Credit, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. In addition
to the satisfaction or waiver in writing of the conditions set forth in Section
3.3, the issuance of such Letter of Credit (or any amendment which increases the
amount of such Letter of Credit) will be subject to the further conditions that
such Letter of Credit shall be in such form and contain such terms as the
Issuing Bank shall approve and that the Borrower shall have executed and
delivered any additional applications, agreements and instruments relating to
such Letter of Credit as the Issuing Bank shall reasonably require; provided
that in the event of any conflict between such applications, agreements or
instruments and this Agreement, the terms of this Agreement shall control.

 

(c)          At least two (2) Business Days prior to the issuance of any Letter
of Credit, the Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice,
and, if not, the Issuing Bank will provide the Administrative Agent with a copy
thereof. Unless the Issuing Bank has received notice from the Administrative
Agent, on or before the Business Day immediately preceding the date the Issuing
Bank is to issue the requested Letter of Credit, directing the Issuing Bank not
to issue the Letter of Credit because such issuance is not then permitted
hereunder because of the limitations set forth in subsection (a) of this Section
or that one or more conditions specified in Section 3.3 are not then satisfied
or waived in writing, then, subject to the terms and conditions hereof, the
Issuing Bank shall, on the requested date, issue such Letter of Credit in
accordance with the Issuing Bank’s usual and customary business practices.

 

(d)          The Issuing Bank shall examine all documents purporting to
represent a demand for payment under a Letter of Credit promptly following its
receipt thereof. The Issuing Bank shall notify the Borrower and the
Administrative Agent of such demand for payment and whether the Issuing Bank has
made or will make a LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to such LC
Disbursement. The Borrower shall be irrevocably and unconditionally obligated to
reimburse the Issuing Bank for any LC Disbursement paid by the Issuing Bank in
respect of such drawing without presentment, demand or other formalities of any
kind. Any such LC Disbursement will be reimbursed first with the proceeds of the
LC Cash Collateral Account. If amounts on deposit the LC Cash Collateral Account
are not sufficient to reimburse the Issuing Bank in full for any such LC
Disbursement then, unless the Borrower shall have notified the Issuing Bank and
the Administrative Agent prior to 12:00 p.m. on the Business Day immediately
prior to the date on which such drawing is honored that the Borrower intends to
reimburse the Issuing Bank for the amount by which such LC Disbursement exceeds
the amount of funds in the LC Cash Collateral Account, the Borrower shall be
deemed to have timely given a Notice of Borrowing to the Administrative Agent
requesting the Lenders to make a Base Rate Borrowing on the date on which such
drawing is honored in an exact amount due to the Issuing Bank; provided that for
purposes solely of such Borrowing, the conditions precedent set forth in Section
3.3 hereof shall not be applicable. The Administrative Agent shall notify the
Lenders of such Borrowing in accordance with Section 2.3, and each Lender shall
make the proceeds of its Base Rate Loan included in such Borrowing available to
the Administrative Agent for the account of the Issuing Bank in accordance with
Section 2.6. The proceeds of such Borrowing shall be applied directly by the
Administrative Agent to reimburse the Issuing Bank for such LC Disbursement .

 

 56 

 

 

(e)          If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Issuing Bank) shall be obligated to fund the participation that such Lender
purchased pursuant to subsection (a) of this Section in an amount equal to its
Pro Rata Share of such LC Disbursement on and as of the date which such Base
Rate Borrowing should have occurred. Each Lender’s obligation to fund its
participation shall be absolute and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
against the Issuing Bank or any other Person for any reason whatsoever, (ii) the
existence of a Default or an Event of Default or the termination of the
Aggregate Revolving Commitments, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower or any of its Subsidiaries, (iv) any
breach of this Agreement by the Borrower or any other Lender, (v) any amendment,
renewal or extension of any Letter of Credit or (vi) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
On the date that such participation is required to be funded, each Lender shall
promptly transfer, in immediately available funds, the amount of its
participation to the Administrative Agent for the account of the Issuing Bank.
Whenever, at any time after the Issuing Bank has received from any such Lender
the funds for its participation in a LC Disbursement, the Issuing Bank (or the
Administrative Agent on its behalf) receives any payment on account thereof, the
Administrative Agent or the Issuing Bank, as the case may be, will distribute to
such Lender its Pro Rata Share of such payment; provided that if such payment is
required to be returned for any reason to the Borrower or to a trustee,
receiver, liquidator, custodian or similar official in any bankruptcy
proceeding, such Lender will return to the Administrative Agent or the Issuing
Bank any portion thereof previously distributed by the Administrative Agent or
the Issuing Bank to it.

 

(f)          To the extent that any Lender shall fail to pay any amount required
to be paid pursuant to subsection (d) or (e) of this Section on the due date
therefor, such Lender shall pay interest to the Issuing Bank (through the
Administrative Agent) on such amount from such due date to the date such payment
is made at a rate per annum equal to the Federal Funds Rate; provided that if
such Lender shall fail to make such payment to the Issuing Bank within three (3)
Business Days of such due date, then, retroactively to the due date, such Lender
shall be obligated to pay interest on such amount at the rate set forth in
Section 2.13(c).

 

(g)           [Reserved].

 

(h)          Upon the request of any Lender, but no more frequently than
quarterly, the Issuing Bank shall deliver (through the Administrative Agent) to
each Lender and the Borrower a report describing the aggregate Letters of Credit
then outstanding. Upon the request of any Lender from time to time, the Issuing
Bank shall deliver to such Lender any other information reasonably requested by
such Lender with respect to each Letter of Credit then outstanding.

 

(i)          The Borrower’s obligation to reimburse LC Disbursements hereunder
shall be absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever and irrespective of any of the following circumstances:

 

 57 

 

 

(i)          any lack of validity or enforceability of any Letter of Credit or
this Agreement;

 

(ii)         the existence of any claim, set-off, defense or other right which
the Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;

 

(iii)        any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect;

 

(iv)        payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document to the Issuing Bank that does not
comply with the terms of such Letter of Credit;

 

(v)         any other event or circumstance whatsoever, whether or not similar
to any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of set-off
against, the Borrower’s obligations hereunder; or

 

(vi)        the existence of a Default or an Event of Default.

 

Neither the Administrative Agent, the Issuing Bank, any Lender nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

 58 

 

 

(j)          Unless otherwise expressly agreed by the Issuing Bank and the
Borrower when a Letter of Credit is issued and subject to applicable laws, (i)
each standby Letter of Credit shall be governed by the “International Standby
Practices 1998” (ISP98) (or such later revision as may be published by the
Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued), (ii) each documentary Letter of Credit shall be governed
by the Uniform Customs and Practices for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600 (or such later revision as
may be published by the International Chamber of Commerce on any date any Letter
of Credit may be issued) and (iii) the Borrower shall specify the foregoing in
each letter of credit application submitted for the issuance of a Letter of
Credit.

 

(k)          Notwithstanding anything to the contrary in this Section 2.22, on
the Sixth Amendment Effective Date, the Borrower shall deposit in an account
maintained at the Administrative Agent (the “LC Cash Collateral Account”)
$4,881,818.55 and shall assign such account to the Administrative Agent in
accordance with the Assignment of Deposit. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have the exclusive right to make withdrawals from the LC Cash Collateral
Account. The Borrower agrees to execute any documents and/or certificates to
effectuate the intent of this subsection. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest and profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements in accordance with Section 2.14(d) and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated, with the consent of the Required Lenders, be applied to
satisfy other obligations of the Borrower under this Agreement and the other
Loan Documents. Promptly following expiration (without amendment or renewal) of
each undrawn Existing Letter of Credit, the amount of cash collateral held in
the LC Cash Collateral Account in respect of such expired Existing Letter of
Credit shall be directed as follows: first, to provide cash collateral for
letters of credit issued to replace such Existing Letter of Credit pursuant to a
wire transfer made directly by the Administrative Agent into the applicable cash
collateral account pursuant to instructions provided by the Borrower, and
second, to prepay the outstanding Revolving Loans.

 

Section 2.23         Incremental Commitments; Additional Lenders.

 

(a)          From time to time after the Closing Date and prior to the Sixth
Amendment Effective Date and in accordance with this Section, the Borrower and
one or more Increasing Lenders or Additional Lenders (each as defined below) may
enter into an amendment to this Agreement to establish incremental Term B Loan
Commitments hereunder (each such incremental commitment, an “Incremental
Commitment”), so long as the following conditions are satisfied:

 

(i)          the aggregate principal amount of all such Incremental Commitments
made pursuant to this Section shall not exceed an unlimited additional amount of
Indebtedness, such that, after giving pro forma effect to the incurrence of such
Indebtedness (and the use of proceeds thereof), the Consolidated Senior Secured
Net Leverage Ratio (whether or not then in effect) shall not exceed 4.00:1.00;

 

(ii)         the Borrower shall execute and deliver such documents and
instruments and take such other actions as may be reasonably required by the
Administrative Agent in connection with and at the time of any such proposed
increase in order to evidence the terms of such Incremental Commitment and the
satisfaction or waiver of the conditions for the incurrence of such Incremental
Commitment set forth in this Section;

 

 59 

 

 

(iii)        at the time of and immediately after giving effect to any such
proposed increase, no Event of Default shall exist and all other conditions set
forth in Section 3.3 shall have been satisfied or waived in writing;

 

(iv)        any incremental Term B Loans made pursuant to this Section (the
“Incremental Term B Loans”) shall have a final stated maturity date that is no
earlier than the date set forth in clause (i) of the definition of “Maturity
Date” and shall have a Weighted Average Life to Maturity that is no shorter than
the Weighted Average Life to Maturity of the Initial Term B Loans made pursuant
to Section 2.5;

 

(v)         [reserved];

 

(vi)        if the Effective Yield applicable to any such Incremental Term B
Loans exceeds by more than 0.50% per annum the Effective Yield applicable to the
Initial Term B Loans funded under the Revolving Commitments established on the
Closing Date, as applicable (such excess, the “Excess Yield”), then the
Applicable Margin applicable to the Initial Term B Loans or the existing
Revolving Loans, as applicable, shall increase by an amount equal to the Excess
Yield minus 0.50% per annum;

 

(vii)       all obligations under all Incremental Term B Loans shall constitute
“senior obligations” or any equivalent term under all intercreditor agreements
and subordination agreements entered into with respect to the Revolving Loans
and the Term B Loans, including, without limitation, the Priming/Existing Lien
Intercreditor Agreement, the ABDC Intercreditor Agreement and any subordination
agreement entered into in connection with any Subordinated Debt;

 

(viii)      such Incremental Commitments and the Loans funded thereunder shall
constitute “Existing Obligations” under the Priming/Existing Lien Intercreditor
Agreement; and

 

(ix)         any Collateral securing any such Incremental Commitments shall also
secure all other Obligations on a pari passu basis.

 

(b)          The Borrower shall provide at least 10 Business Days’ written
notice to the Administrative Agent (who shall promptly provide a copy of such
notice to each Lender) of any proposal to establish an Incremental Commitment.
The Borrower may also, but is not required to, specify any fees offered to those
Lenders (the “Increasing Lenders”) that agree to provide an Incremental
Commitment, which fees may be variable based upon the principal amount of such
Incremental Commitment, as applicable. Each Increasing Lender shall as soon as
practicable, and in any case within 5 Business Days following receipt of such
notice, specify in a written notice to the Borrower and the Administrative Agent
the amount of such proposed Incremental Commitment that it is willing to
provide. No Lender (or any successor thereto) shall have any obligation, express
or implied, to offer to provide an Incremental Commitment, and any decision by a
Lender to provide an Incremental Commitment shall be made in its sole discretion
independently from any other Lender. Only the consent of each Increasing Lender
shall be required for the establishment of any Incremental Commitment, as
applicable, pursuant to this Section. No Lender which declines to provide an
Incremental Commitment may be replaced with respect to its existing Revolving
Commitment and/or its Term B Loans, as applicable, as a result thereof without
such Lender’s consent. If any Lender shall fail to notify the Borrower and the
Administrative Agent in writing about whether it will provide an Incremental
Commitment within 5 Business Days after receipt of such notice, such Lender
shall be deemed to have declined to provide the requested Incremental
Commitment. The Borrower may accept some or all of the offered amounts or
designate new lenders as additional Lenders hereunder in accordance with this
Section (the “Additional Lenders”), which Additional Lenders may provide all or
a portion of such Incremental Commitment. The Borrower and the Administrative
Agent shall have discretion jointly to adjust the allocation of such Incremental
Term B Loans among the Increasing Lenders and the Additional Lenders. The sum of
the principal amount of Incremental Commitments provided by Increasing Lenders
plus the principal amount of Incremental Commitments provided by Additional
Lenders shall not in the aggregate exceed the unsubscribed portion of the
maximum aggregate principal amount of all Incremental Commitments established
pursuant to this Section.

 

 60 

 

 

(c)          Subject to subsections (a) and (b) of this Section, the
establishment of any Incremental Commitment requested by the Borrower shall be
effective upon delivery to the Administrative Agent of each of the following
documents:

 

(i)          an originally executed copy of an instrument of joinder, in form
and substance reasonably acceptable to the Administrative Agent, executed by the
Borrower, by each Additional Lender and by each Increasing Lender, setting forth
the new Revolving Commitments and/or new Term B Loan Commitments, as applicable,
of such Lenders and setting forth the agreement of each Additional Lender to
become a party to this Agreement and to be bound by all of the terms and
provisions hereof;

 

(ii)         such evidence of appropriate corporate authorization on the part of
the Borrower with respect to such Incremental Commitment and such customary
opinions of counsel for the Borrower with respect to such Incremental Commitment
as the Administrative Agent may reasonably request;

 

(iii)        a certificate of the Borrower signed by a Responsible Officer, in
form and substance reasonably acceptable to the Administrative Agent, certifying
that each of the conditions in subsection (a) of this Section has been
satisfied; and

 

(iv)        to the extent requested by any Additional Lender or any Increasing
Lender, executed promissory notes evidencing such Incremental Term B Loans,
issued by the Borrower in accordance with Section 2.10.

 

Upon the effectiveness of any such Incremental Commitment, the Commitments and
Pro Rata Share of each Lender will be adjusted to give effect to the Incremental
Term B Loans, as applicable, and Schedule I shall automatically be deemed
amended accordingly.

 

(d)          Subject to Section 2.23(a), if any Incremental Term B Loans are to
have terms that are different from the Term B Loans outstanding immediately
prior to such incurrence (any such Incremental Term B Loans, the “Non-Conforming
Credit Extensions”), all such terms shall be as set forth in a separate
assumption agreement among the Borrower, the Lenders providing such Incremental
Term B Loans and the Administrative Agent, the execution and delivery of which
agreement shall be a condition to the effectiveness of the Non-Conforming Credit
Extensions. The scheduled principal payments on the Term B Loans to be made
pursuant to Section 2.9(b) shall be ratably increased after the making of any
Incremental Term B Loans (other than Term B Loans that are Non-Conforming Credit
Extensions) under this Section by the aggregate principal amount of such
Incremental Term B Loans. After the incurrence of any Non-Conforming Credit
Extensions, unless otherwise directed by the Borrower, all optional prepayments
of Term B Loans shall be allocated ratably between the then-outstanding Term B
Loans and such Non-Conforming Credit Extensions. Notwithstanding anything to the
contrary in Section 10.2, the Administrative Agent and the Borrower,
collectively, are expressly permitted to amend the Loan Documents to the extent
necessary to give effect to any Incremental Commitment pursuant to this Section
and mechanical changes necessary or advisable in connection therewith (including
amendments to implement the requirements in this Section 2.23(d) and amendments
to ensure pro rata allocations of Eurodollar Loans and Base Rate Loans between
Loans incurred pursuant to this Section and Loans outstanding immediately prior
to any such incurrence) in accordance with, and subject to, the terms of the
Priming/Existing Lien Intercreditor Agreement.

 

 61 

 

 

Section 2.24         Mitigation of Obligations. If any Lender requests
compensation under Section 2.18, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.20, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
under Section 2.18 or Section 2.20, as the case may be, in the future and (ii)
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable and documented (in summary form) costs and expenses incurred by
any Lender in connection with such designation or assignment.

 

Section 2.25         Replacement of Lenders. If (a) any Lender requests
compensation under Section 2.18, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.20, (b) any Lender is a Defaulting Lender, or
(c) in connection with any proposed amendment, modification, termination, waiver
or consent with respect to any of the provisions hereof as contemplated by
Section 10.2(b), the consent of Required Lenders shall have been obtained but
the consent of one or more of such other Lenders (each a “Non-Consenting
Lender”) whose consent is required shall not have been obtained, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions set forth in
Section 10.4(b)), all of its interests, rights (other than its existing rights
to payments pursuant to Section 2.18 or 2.20, as applicable) and obligations
under this Agreement to an assignee that shall assume such obligations (which
assignee may be another Lender) (a “Replacement Lender”); provided that (i) if
such Replacement Lender is to become a Revolving Lender or if an assignment of
any Lender’s rights and obligations under this Agreement to such Replacement
Lender would otherwise require the consent of the Administrative Agent pursuant
to Section 10.4(b), the Borrower shall have received the prior written consent
of the Administrative Agent, which consent shall not be unreasonably withheld,
conditioned, or delayed, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal amount of all Loans owed to it,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder from the assignee (in the case of such outstanding principal and
accrued interest) and from the Borrower (in the case of all other amounts),
(iii) in the case of a claim for compensation under Section 2.18 or payments
required to be made pursuant to Section 2.20, such assignment will result in a
reduction in such compensation or payments, (iv) such assignment does not
conflict with applicable law, and (v) in the case of a Non-Consenting Lender,
each Replacement Lender shall consent, at the time of such assignment, to each
matter in respect of which such terminated Lender was a Non-Consenting Lender. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

Section 2.26         Defaulting Lenders.

 

(a)          Cash Collateral.

 

(i)          At any time that there shall exist a Defaulting Lender, within one
(1) Business Day following the written request of the Administrative Agent or
the Issuing Bank (with a copy to the Administrative Agent) the Borrower shall
Cash Collateralize the Issuing Bank’s LC Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.26(b)(vi) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
105% of the Issuing Bank’s LC Exposure with respect to such Defaulting Lender.

 

 62 

 

 

(ii)         The Borrower, and to the extent provided by any Defaulting Lender,
such Defaulting Lender, hereby grants to the Administrative Agent, for the
benefit of the Issuing Bank, and agrees to maintain, a first priority security
interest in all such Cash Collateral as security for the Defaulting Lenders’
obligation to fund participations in respect of Letters of Credit, to be applied
pursuant to clause (iii) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the Issuing Bank as herein provided, or
that the total amount of such Cash Collateral is less than the minimum amount
required pursuant to clause (i) above, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

 

(iii)        Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.26(a) or Section
2.26(b) in respect of Letters of Credit shall be applied to the satisfaction of
the Defaulting Lender’s obligation to fund participations in respect of Letters
of Credit or LC Disbursements (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

(iv)        Cash Collateral (or the appropriate portion thereof) provided to
reduce any Issuing Bank’s LC Exposure shall no longer be required to be held as
Cash Collateral pursuant to this Section 2.26(a) following the earliest to occur
of (A) the elimination of the applicable LC Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), (B) the
determination by the Administrative Agent and the Issuing Bank that there exists
excess Cash Collateral and (C) the determination that the applicable Defaulting
Lender is no longer a Defaulting Lender; provided that, subject to Section
2.26(b) through (d) the Person providing Cash Collateral and each Issuing Bank
may agree that Cash Collateral shall be held to support future anticipated LC
Exposure or other obligations and provided further that to the extent that such
Cash Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

 

(b)          Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)          Such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in the definition of Required Lenders and in Section 10.2.

 

 63 

 

 

(ii)         Any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.7 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Bank or Swingline Lender hereunder; third, to Cash Collateralize the
Issuing Bank’s LC Exposure with respect to such Defaulting Lender in accordance
with Section 2.26(a); fourth, as the Borrower may request (so long as no Event
of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the Issuing Banks’ future LC Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.26(a); sixth, to the payment of any
amounts owing to the Lenders, the Issuing Bank or Swingline Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or LC Disbursements in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 3.3 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and LC Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments under the applicable Facility without giving effect to sub-section
(iv) below. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.26(b)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(iii)        No Defaulting Lender shall be entitled to receive any Commitment
Fee pursuant to Section 2.14(b) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(iv)        Each Defaulting Lender shall be entitled to receive letter of credit
fees pursuant to Section 2.14(c) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to that portion of its LC
Exposure for which it has provided Cash Collateral pursuant to Section 2.26(a).

 

(v)         With respect to any Commitment Fee or letter of credit fee not
required to be paid to any Defaulting Lender pursuant to clause (iii) or (iv)
above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letters of Credit or Swingline Loans that
has been reallocated to such Non-Defaulting Lender pursuant to clause (vi)
below, (y) pay to each Issuing Bank and Swingline Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to the Issuing Bank’s LC Exposure or Swingline Lender’s Swingline
Exposure with respect to such Defaulting Lender, and (z) not be required to pay
the remaining amount of any such fee.

 

 64 

 

 

(vi)        All or any part of such Defaulting Lender’s participation in Letters
of Credit and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Pro Rata Shares of the Revolving
Commitments (calculated without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that (x) the conditions set forth in Section
3.3 are satisfied or waived in writing at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(vii)       If the reallocation described in clause (vi) above cannot, or can
only partially, be effected, the Borrower shall, without prejudice to any right
or remedy available to it hereunder or under law, (x) first, prepay Swingline
Loans in an amount equal to the Swingline Lender’s Swingline Exposure with
respect to such Defaulting Lender and (y) second, Cash Collateralize the Issuing
Banks’ LC Exposure with respect to such Defaulting Lender in accordance with the
procedures set forth in Section 2.26(a).

 

(c)          Defaulting Lender Cure. If the Borrower and the Administrative
Agent agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
pro rata by the Lenders in accordance with the applicable Commitments (without
giving effect to Section 2.26(b)(vi), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

(d)          New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no additional Swingline
Exposure after giving effect to such Swingline Loan and (ii) no Issuing Bank
shall be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no additional LC Exposure after giving
effect thereto.

 

ARTICLE III

 

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

 

Section 3.1           Conditions to Effectiveness. The obligations of the
Lenders (including the Swingline Lender) to make Loans and the obligation of the
Issuing Bank to issue any Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 10.2):

 

 65 

 

 

(a)          The Administrative Agent shall have received payment of all fees,
expenses and other amounts due and payable on or prior to the Closing Date,
including, without limitation, reimbursement or payment of all reasonable and
documented (in summary form) costs and expenses of the Administrative Agent, the
Lead Arrangers and their Affiliates (including, with respect to the
Administrative Agent, STRH and their Affiliates only, the reasonable and
documented (in summary form) fees, disbursements, and expenses of one outside
counsel (and any required special or local counsel)), in each case, required to
be reimbursed or paid by the Borrower hereunder, under any other Loan Document,
the Fee Letters, and any other agreement with the Administrative Agent or the
Lead Arrangers.

 

(b)          The Administrative Agent (or its counsel) shall have received the
following, each to be in form and substance reasonably satisfactory to the
Administrative Agent:

 

(i)          a counterpart of this Agreement signed by or on behalf of each
party hereto;

 

(ii)         a certificate of the Secretary or Assistant Secretary (or other
comparable Responsible Officer) of each Loan Party in substantially the form of
Exhibit 3.1(b)(ii), attaching and certifying copies of its bylaws, or
partnership agreement or limited liability company agreement, and of the
resolutions of its board of directors or other equivalent governing body, or
comparable organizational documents and authorizations, authorizing the
execution, delivery and performance of the Loan Documents to which it is a party
and certifying the name, title and true signature of each officer of such Loan
Party executing the Loan Documents to which it is a party;

 

(iii)        certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of (A)
the jurisdiction of organization of such Loan Party and (B) each other
jurisdiction where such Loan Party is required to be qualified to do business as
a foreign corporation where the failure to be so qualified would reasonably be
expected to have a Material Adverse Effect;

 

(iv)        a written opinion of Dechert LLP, counsel to the Loan Parties, and,
if reasonably requested by Administrative Agent, customary local counsel
opinions with respect to certain Loan Parties each addressed to the
Administrative Agent, the Issuing Bank and each of the Lenders, and covering
such matters relating to the Loan Parties, the Loan Documents and the
transactions contemplated therein as the Administrative Agent or the Required
Lenders shall reasonably request;

 

(v)         a certificate in substantially the form of Exhibit 3.1(b)(v), dated
the Closing Date and signed by a Responsible Officer, certifying that after
giving effect to the funding of the Initial Term B Loans and any initial
Revolving Borrowing, (x) since December 31, 2012, there has been no change with
respect to, or event affecting, the Borrower and its Subsidiaries on a
consolidated basis and taken as a whole which has had or would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect and (y) the Specified Representations shall be true and correct in all
material respects (other than those Specified Representations (i) that are
expressly qualified by a Material Adverse Effect or other materiality, in which
case such Specified Representations shall be true and correct in all respects or
(ii) that expressly relate to an earlier date, in which case such Specified
Representations shall be true and correct in all material respect as of such
earlier date);

 

 66 

 

  

(vi)        a duly executed Notice of Borrowing, together with a report setting
forth the sources and uses of the proceeds hereof;

 

(vii)       a counterpart of the ABDC Intercreditor Agreement signed by or on
behalf of each party thereto;

 

(viii)      certified copies of all material consents, approvals,
authorizations, registrations, filings and orders required to be made or
obtained under any Requirement of Law, or by any material Contractual Obligation
of any Loan Party, in connection with the execution, delivery, performance,
validity and enforceability of the Loan Documents or any of the transactions
contemplated thereby, and such consents, approvals, authorizations,
registrations, filings and orders shall be in full force and effect and all
applicable waiting periods shall have expired, and no investigation or inquiry
by any Governmental Authority regarding the Commitments or any transaction being
financed with the proceeds thereof shall be ongoing;

 

(ix)         copies of (A) Projections for the Borrower and its Subsidiaries
prepared on a quarterly basis for the calendar year ending December 31, 2013 and
annually thereafter through June 30, 2018 and (B) the financial statements
described in Section 4.4(a);

 

(x)          subject to the Company Certain Funds Provision, the Guaranty and
Security Agreement, duly executed by the Borrower and each of its Domestic
Subsidiaries (including the PBM Strategic Joint Venture, but excluding any
Specified Strategic Joint Venture (in each case, if formed prior to the Closing
Date)), together with (A) UCC financing statements and other applicable
documents under the laws of all necessary or appropriate jurisdictions with
respect to the perfection of the Liens granted under the Guaranty and Security
Agreement, as reasonably requested by the Administrative Agent in order to
perfect such Liens, duly authorized by the Loan Parties, (B) copies of favorable
UCC, tax, judgment and fixture lien search reports in all necessary or
appropriate jurisdictions and under all legal and trade names of the Loan
Parties, as reasonably requested by the Administrative Agent, indicating that
there are no prior Liens on any of the Collateral other than Specified Permitted
Liens and Liens to be released on the Closing Date, (C) an Information and
Collateral Disclosure Certificate, duly completed and executed by the Loan
Parties, (D) as necessary, duly executed Patent Security Agreements, Trademark
Security Agreements and Copyright Security Agreements, and (E) original
certificates evidencing all issued and outstanding shares of Capital Stock of
all Subsidiaries owned directly by any Loan Party (or, in the case of any
Foreign Subsidiary directly owned by a Loan Party, not more than 65% of the
issued and outstanding voting Capital Stock of such Foreign Subsidiary), in each
case, to the extent certificated prior to the Closing Date and in the actual
possession of the Borrower on the Closing Date, and related stock or membership
interest powers or other appropriate instruments of transfer executed in blank;

 

(xi)         subject to Section 5.16 and the Company Certain Funds Provision,
Account Control Agreements and Government Receivables Account Agreements, duly
executed by each Permitted Third Party Bank and the applicable Loan Party;

 

(xii)        subject to Section 5.16 and the Company Certain Funds Provision,
with respect to each leased property of the Loan Parties located at 10050
Crosstown Circle, Suite 300, Eden Prairie, Minnesota 55344 and 100 Clearbrook
Road, Elmsford, New York 10523 and each additional leased property where books
or records are stored or located, a copy of the underlying lease, as applicable,
and a Collateral Access Agreement from the landlord of such leased property;
provided that if such Loan Party is unable to deliver any such Collateral Access
Agreement after using its commercially reasonable efforts to do so, the
Administrative Agent shall waive the foregoing requirement in its reasonable
discretion;

 

 67 

 

  

(xiii)       copies of duly executed payoff letters with respect to any existing
Indebtedness for borrowed money of the Loan Parties that exists prior to the
Closing Date and will be repaid on the Closing Date, together with (A) UCC-3 or
other appropriate termination statements releasing all liens of the existing
lenders upon any of the personal property of the Borrower and its Subsidiaries
and authorizations to file such UCC-3s, (B) cancellations and releases releasing
all liens of the existing lenders upon any real property owned by the Borrower
and its Subsidiaries, and (C) any other releases, terminations or other
documents reasonably required by the Administrative Agent to evidence the payoff
of such Indebtedness (other than Permitted Surviving Debt);

 

(xiv)      (A) certificates of insurance describing the types and amounts of
insurance (property and liability) maintained by any of the Loan Parties, in
each case naming the Administrative Agent as loss payee or additional insured,
as the case may be, and (B) subject to Section 5.16, a lender’s loss payable
endorsement (in the case of each of the foregoing clauses (A) and (B), other
than with respect to any director and officer indemnification policies, workers’
compensation policies and any policies that provide coverage for property that
does not constitute Collateral);

 

(xv)       documentation and information required by regulatory authorities
under applicable “know your customer” and anti-money laundering laws at least
five (5) Business Days prior to the Closing Date to the extent that such
documentation and information was requested by Administrative Agent at least ten
(10) days prior to the Closing Date; and

 

(xvi)      a certificate, dated the Closing Date and signed by a Responsible
Officer of the Borrower on behalf of each Loan Party, confirming that after
giving effect to the execution and delivery of the Loan Documents, the
incurrence on the Closing Date of any Revolving Loans and the Initial Term B
Loans (and, in each case, the use of proceeds thereof on the Closing Date), the
issuance on the Closing Date of any Letters of Credit, and the other
transactions contemplated herein to occur on the Closing Date, the Borrower and
its Subsidiaries on a consolidated basis are Solvent.

 

(c)          The Borrower shall have used commercially reasonable efforts to
obtain credit ratings for the credit facilities evidenced hereunder and the
corporate family credit of the Borrower and its Subsidiaries by both S&P and
Moody’s.

 

(d)          The Administrative Agent shall have received evidence in form and
substance reasonably satisfactory to the Administrative Agent that, prior to or
substantially concurrently with the effectiveness of this Agreement, (i) the
Existing Senior Notes Redemption has occurred and all obligations of the
Borrower and its Subsidiaries in connection with the Existing Senior Notes have
been or will be terminated and released immediately prior to or
contemporaneously with the effectiveness of this Agreement or (ii) if the
Existing Senior Notes Redemption has not occurred (A) the Existing Senior Notes
Indenture has been amended to delete all covenants therefrom in accordance with
the documents governing the Existing Senior Notes Redemption and (B) this
Agreement and the other Loan Documents, all Loans made and Letters of Credit
issued on the Closing Date, and all Collateral granted under the Loan Documents
are permitted under the Existing Senior Notes Indenture and any other
documentation governing the Existing Senior Notes on the Closing Date.

 

 68 

 

  

Without limiting the generality of the provisions of this Section, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has signed this Credit Agreement shall be deemed to have consented
to, approved of, accepted or been satisfied with each document or other matter
required thereunder to be consented to, approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

Notwithstanding anything in this Agreement, any other Loan Document or any other
letter agreement, document, instrument, agreement or other undertaking
concerning the financing of the transactions contemplated by this Agreement to
the contrary, (i) the only representations and warranties relating to the
Borrower and its Subsidiaries and businesses in the Loan Documents the accuracy
of which shall be a condition to the availability of the Initial Term B Loans or
any initial Revolving Borrowing to be made on the Closing Date shall be the
Specified Representations, and (ii) the terms of the Loan Documents shall not
impair the availability of the Initial Term B Loans or any initial Revolving
Borrowing to be made on the Closing Date if the conditions set forth in this
Section 3.1 shall have been satisfied or waived (it being understood that, with
respect to any Collateral owned by any Loan Party prior to the CarePoint
Acquisition, to the extent any Lien on such Collateral (other than any
Collateral the Lien on which may be perfected by (a) the filing of a UCC
financing statement or (b) the delivery of stock certificates and related stock
powers, together with appropriate instruments of transfer, to the extent that
such equity is certificated prior to the Closing Date and is in the Borrower’s
actual possession on the Closing Date) is not perfected on the Closing Date
after the Borrower’s use of commercially reasonable efforts to do so, the
perfection of any such Lien will not constitute a condition precedent to the
availability of the Initial Term B Loans or any initial Revolving Borrowing on
the Closing Date but any such Lien will be required to be perfected after the
Closing Date pursuant to Section 5.16 (as any period set forth therein may be
extended by the Administrative Agent in writing). This paragraph is referred to
as the “Company Certain Funds Provision”.

 

Section 3.2           Conditions to DDT Loans. The obligations of the Lenders to
make DDT Loans shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.2):

 

(a)          The Administrative Agent (or its counsel) shall have received the
following, each to be in form and substance reasonably satisfactory to the
Administrative Agent:

 

(i)          if any new Subsidiary is formed in connection with the CarePoint
Acquisition:

 

(A)         a certificate of the Secretary or Assistant Secretary (or other
comparable Responsible Officer) of such Subsidiary in substantially the form of
Exhibit 3.1(b)(ii), attaching and certifying copies of its bylaws, or
partnership agreement or limited liability company agreement, and of the
resolutions of its board of directors or other equivalent governing body, or
comparable organizational documents and authorizations, authorizing the
execution, delivery and performance of the Loan Documents to which it is a party
and certifying the name, title and true signature of each officer of such
Subsidiary executing the Loan Documents to which it is a party;

 

(B)         certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of such Subsidiary, together with certificates of good
standing or existence, as may be available from the Secretary of State of (A)
the jurisdiction of organization of such Subsidiary and (B) each other
jurisdiction where such Subsidiary is required to be qualified to do business as
a foreign corporation where the failure to be so qualified would reasonably be
expected to have a Material Adverse Effect;

 

 69 

 

 

(C)         to the extent that such Subsidiary would have been required to be a
Guarantor on the Closing Date, subject to the CarePoint Certain Funds Provision,
a joinder to the Guaranty and Security Agreement in form and substance
reasonably satisfactory to the Administrative Agent duly executed by such
Subsidiary;

 

(D)         subject to the CarePoint Certain Funds Provision, original
certificates evidencing all issued and outstanding shares of Capital Stock of
such Subsidiary owned directly by any Loan Party, in each case, to the extent
certificated prior to the DDTL Date and in the actual possession of the Borrower
on the DDTL Date, and related stock or membership interest powers or other
appropriate instruments of transfer executed in blank;

 

(ii)         subject to the CarePoint Certain Funds Provision, with respect to
the Acquired Business (A) UCC financing statements and other applicable
documents under the laws of all necessary or appropriate jurisdictions with
respect to the perfection of the Liens on Collateral acquired by the Borrower
pursuant to the CarePoint Acquisition (collectively, the “CarePoint
Collateral”), as reasonably requested by the Administrative Agent in order to
perfect such Liens, duly authorized by the applicable Loan Parties, (B) copies
of favorable UCC, tax, judgment and fixture lien search reports in all necessary
or appropriate jurisdictions and under all legal and trade names of the Seller
and Acquired Business, as reasonably requested by the Administrative Agent,
indicating that there are no prior Liens on any of the CarePoint Collateral
other than Specified Permitted Liens and Liens to be released on the DDTL Date,
(C) an updated Information and Collateral Disclosure Certificate (giving pro
forma effect to the CarePoint Acquisition), duly completed and executed by the
Loan Parties, (D) as necessary, duly executed Patent Security Agreements,
Trademark Security Agreements and Copyright Security Agreements, and (E) such
other documents and agreements as the Administrative Agent may reasonably
request to evidence that the Administrative Agent, for the ratable benefit of
the Secured Parties, has a legal, valid and enforceable security interest in the
Care Point Collateral;

 

(iii)        copies of duly executed payoff letters with respect to any existing
Indebtedness for borrowed money specifically related to the Acquired Business
that exists prior to the DDTL Date and will be repaid on the DDTL Date
(excluding any liabilities or Indebtedness that will be retained by the Seller
pursuant to the CarePoint Acquisition Agreement), together with (A) UCC-3 or
other appropriate termination statements releasing all liens of the existing
lenders upon any of the personal property related to the Acquired Business and
authorizations to file such UCC-3s, and (B) any other releases, terminations or
other documents reasonably required by the Administrative Agent to evidence the
payoff of such Indebtedness (other than Permitted Surviving Debt);

 

(iv)        a written opinion of Dechert LLP, counsel to the Loan Parties, and,
if reasonably requested by Administrative Agent, customary local counsel
opinions with respect to certain Loan Parties each addressed to the
Administrative Agent, the Issuing Bank and each of the Lenders, and covering
such matters relating to the Loan Parties, the Acquired Business, the Loan
Documents and the transactions contemplated therein as the Administrative Agent
or the Required Lenders shall reasonably request;

 

 70 

 

  

(v)         a certificate in substantially the form of Exhibit 3.2, dated the
DDTL Date and signed by a Responsible Officer, certifying that after giving
effect to the funding of the DDT Loans, (w) since December 31, 2012, there has
been no change with respect to, or event affecting, the Borrower and its
Subsidiaries on a consolidated basis and taken as a whole which has had or would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, (x) since December 31, 2012, there has been no
CarePoint Material Adverse Effect, (y) the Specified DDTL Representations shall
be true and correct in all material respects (other than those Specified DDTL
Representations (i) that are expressly qualified by a Material Adverse Effect or
other materiality, in which case such Specified DDTL Representations shall be
true and correct in all respects or (ii) that expressly relate to an earlier
date, in which case such Specified DDTL Representations shall be true and
correct in all material respect as of such earlier date), and (z) the Specified
Acquisition Agreement Representations shall be true and correct;

 

(vi)        certified copies of all material consents, approvals,
authorizations, registrations, filings and orders required to be made or
obtained under any Requirement of Law, or by any material Contractual Obligation
of any Loan Party, in connection with the CarePoint Acquisition or any of the
transactions contemplated thereby, and such consents, approvals, authorizations,
registrations, filings and orders shall be in full force and effect and all
applicable waiting periods shall have expired, and no investigation or inquiry
by any Governmental Authority regarding the CarePoint Acquisition shall be
ongoing;

 

(vii)       copies of (A) the consolidated audited financial statements of
CarePoint and its Subsidiaries for the fiscal years ended December 31, 2010,
December 31, 2011, and December 31, 2012, including balance sheets, income and
cash flow statements audited by independent public accountants of recognized
national standing and prepared in conformity with GAAP in all material respects,
and (B) the consolidated unaudited financial statements of CarePoint and its
Subsidiaries for the fiscal quarter ended December 31, 2012, and for each
subsequent fiscal quarter for which financial statements are available;

 

(viii)      certificates of insurance describing the types and amounts of
insurance (property and liability) maintained by any of the Loan Parties after
giving effect to the CarePoint Acquisition, in each case naming the
Administrative Agent as loss payee or additional insured, as the case may be,
together with a lender’s loss payable endorsement (other than with respect to
any director and officer indemnification policies, workers’ compensation
policies and any policies that provide coverage for property that does not
constitute Collateral);

 

(ix)         documentation and information required by regulatory authorities
under applicable “know your customer” and anti-money laundering laws at least
five (5) Business Days prior to the DDTL Date to the extent that such
documentation and information was requested by Administrative Agent at least ten
(10) days prior to the DDTL Date; and

 

(x)          a duly executed Notice of Borrowing, together with a report setting
forth the sources and uses of the proceeds of the DDT Loans.

 

(b)          The Administrative Agent shall have received (i) certified final
copies of the CarePoint Acquisition Agreement and (ii) evidence that the
CarePoint Acquisition shall have been consummated, or substantially
simultaneously with the funding of the DDT Loans, shall be consummated, in
accordance with the terms of the CarePoint Acquisition Agreement, without giving
effect to any modifications, supplements, amendments, consents or waivers
thereto that are material and adverse to any Lead Arranger or any Lender without
the prior written consent of the Lead Arrangers ((it being understood and agreed
that (A) any decrease in the purchase price set forth in the CarePoint
Acquisition Agreement of less than 10% of the aggregate consideration payable in
connection with the CarePoint Acquisition shall be deemed to not be material or
adverse to any Lead Arranger or any Lender, and (B) any increase in the purchase
price set forth in the CarePoint Acquisition Agreement shall be deemed to not be
material or adverse to any Lead Arranger or any Lender so long as such increase
is not funded with proceeds of the DDT Loans or the Revolving Loans).

 

 71 

 

  

Notwithstanding anything in this Agreement, any other Loan Document or any other
letter agreement, document, instrument, agreement or other undertaking
concerning the financing of the transactions contemplated by this Agreement to
the contrary, (i) the only representations and warranties relating to the
Borrower, the Acquired Business, and their respective subsidiaries and
businesses in the Loan Documents the accuracy of which shall be a condition to
availability of the DDT Loans on the DDTL Date shall be (x) the representations
and warranties made by the Seller in the CarePoint Acquisition Agreement with
respect to the Acquired Business as are material to the interests of the Lead
Arrangers and the Lenders, but only to the extent that the Borrower has the
right to terminate its obligations under the CarePoint Acquisition Agreement or
to otherwise elect not to consummate the CarePoint Acquisition under the
CarePoint Acquisition Agreement as a result of a failure of such representations
and warranties to be accurate (the “Specified Acquisition Agreement
Representations”) and (y) the Specified DDTL Representations and (ii) the terms
of the Loan Documents shall not impair the availability of the DDT Loans to be
made on the DDTL Date if the conditions set forth in this Section 3.2 shall have
been satisfied or waived (it being understood that, with respect to any
CarePoint Collateral to the extent any Lien on such CarePoint Collateral (other
than any CarePoint Collateral the Lien on which may be perfected by (a) the
filing of a UCC financing statement or (b) the delivery of stock certificates
and related stock powers, together with appropriate instruments of transfer, to
the extent that such equity is certificated prior to the DDTL Date and is in the
Borrower’ actual possession on the DDTL Date) is not perfected on the DDTL Date
after the Borrower’s use of commercially reasonable efforts to do so, the
perfection of any such Lien will not constitute a condition precedent to the
availability of the DDT Loans on the DDTL Date but any such Lien will be
required to be perfected within sixty (60) days after the DDTL Date (as such
period may be extended by the Administrative Agent in writing). This paragraph
is referred to as the “CarePoint Certain Funds Provision”.

 

Section 3.3           Conditions to Each Credit Event. The obligation of each
Lender to make a Loan on the occasion of any Borrowing and of the Issuing Bank
to issue, amend, renew or extend any Letter of Credit, in each case, after the
Closing Date (other than any DDT Loan made on the DDTL Date) is subject to
Section 2.26(c) and the satisfaction or waiver in writing pursuant to the terms
of Section 10.2(b) of the following conditions:

 

(a)          at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall exist;

 

(b)          at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, all representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct in all material respects
(other than those representations and warranties (i) that are expressly
qualified by a Material Adverse Effect or other materiality, in which case such
representations and warranties shall be true and correct in all respects or (ii)
that expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respect as of such earlier
date); and

 

(c)          the Borrower shall have delivered the required Notice of Borrowing.

 

 72 

 

  

Each Borrowing and each issuance, amendment, renewal or extension of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in subsections (a), (b)
and (c) of this Section.

 

Section 3.4           Delivery of Documents.    All of the Loan Documents,
certificates and other documents and papers referred to in this Article, unless
otherwise specified, shall be delivered to the Administrative Agent for the
account of each of the Lenders and shall be in form and substance reasonably
satisfactory in all respects to the Administrative Agent.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent, each Lender
and the Issuing Bank as follows:

 

Section 4.1           Existence; Power.   The Borrower and each of its
Subsidiaries (i) is duly organized, validly existing and in good standing as a
corporation, partnership or limited liability company under the laws of the
jurisdiction of its organization, (ii) has all requisite power and authority to
carry on its business as now conducted, and (iii) is duly qualified to do
business, and is in good standing, in each jurisdiction where such qualification
is required, except where a failure to be so qualified would not reasonably be
expected to result in a Material Adverse Effect.

 

Section 4.2           Organizational Power; Authorization.   The execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
a party are within such Loan Party’s organizational powers and have been duly
authorized by all necessary organizational and, if required, shareholder,
partner or member action. Each of this Agreement and the other Loan Documents
has been duly executed and delivered by the Borrower and the other Loan Parties
party thereto and constitutes valid and binding obligations of the Borrower or
such Loan Party (as the case may be), enforceable against it in accordance with
their respective terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general principles of equity.

 

Section 4.3           Governmental Approvals; No Conflicts.

 

The execution, delivery and performance by each Loan Party of the Loan Documents
to which it is a party (a) do not require any consent or approval of,
registration or filing with, or any action by, any Governmental Authority or any
Person with respect to which the Borrower or any of its Subsidiaries has any
Contractual Obligation, except those as have been obtained or made and are in
full force and effect and except for filings necessary to perfect or maintain
perfection of the Liens created under the Loan Documents, (b) will not violate
any Requirement of Law applicable to the Borrower or any of its Subsidiaries or
any judgment, order or ruling of any Governmental Authority, (c) will not
violate or result in a default under any material Contractual Obligation of the
Borrower or any of its Subsidiaries or any of its assets or give rise to a right
thereunder to accelerate the obligations of the Borrower or any of its
Subsidiaries thereunder (whether accomplished by a mandatory prepayment, a
redemption, or otherwise) and (d) will not result in the creation or imposition
of any Lien on any asset of the Borrower or any of its Subsidiaries, except
Liens (if any) created under the Loan Documents.

 

 73 

 

  

Section 4.4           Financial Statements; Material Adverse Effect.

 

(a)          The Borrower has furnished to each Lender (i) the audited
consolidated balance sheet of the Borrower and its Subsidiaries as of December
31, 2012, and the related audited consolidated statements of income,
shareholders’ equity and cash flows for the Fiscal Year then ended, prepared by
Ernst & Young LLP and (ii) the unaudited consolidated balance sheet of the
Borrower and its Subsidiaries as of March 31, 2012, and the related unaudited
consolidated statements of income and cash flows for the Fiscal Quarter and
year-to-date period then ended, certified by a Responsible Officer. Such
financial statements fairly present in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries as of such dates and
the consolidated results of operations for such periods in conformity with GAAP
(as in effect at the time such financial statements were prepared and subject to
Section 1.3) consistently applied (except as expressly noted therein), subject
to year-end audit adjustments and the absence of footnotes in the case of the
statements referred to in clause (ii). The Projections delivered to the
Administrative Agent in satisfaction of the condition set forth in Section
3.1(b)(ix)(A) and all Profit Plans delivered to the Administrative Agent after
the Closing Date pursuant to Section 5.1(e) have been prepared by the Borrower
in good faith based on assumptions believed by the Borrower to be reasonable at
the time made; provided that it is expressly understood and agreed that
financial projections (including the Projections and all Profit Plans) are
inherently uncertain and are not a guarantee of financial performance and that
actual results may differ from financial projections and such differences may be
material.

 

(b)          Since December 31, 2012, there have been no changes with respect
to, or event affecting, the Borrower and its Subsidiaries which have had or
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

Section 4.5           Litigation and Environmental Matters.

 

(a)          No litigation, investigation or proceeding (including any
whistleblower action) of or before any arbitrators or Governmental Authorities
is pending against or, to the knowledge of the Borrower, threatened in writing
against the Borrower or any of its Subsidiaries (i) that would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect or (ii) which in any manner draws into question the validity or
enforceability of this Agreement or any other Loan Document.

 

(b)          Except as would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, neither the
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

Section 4.6           Compliance with Laws and Agreements. Except for
non-compliance which would not reasonably be expected to result in a Material
Adverse Effect, the Borrower and each of its Subsidiaries is in compliance with
(a) all Requirements of Law and all judgments, decrees and orders of any
Governmental Authority and (b) all Material Agreements.

 

Section 4.7           Investment Company Act. Neither the Borrower nor any of
its Subsidiaries is (a) an “investment company” or is “controlled” by an
“investment company”, as such terms are defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended and in effect from time to
time, or (b) otherwise subject to any other regulatory scheme limiting its
ability to incur debt or requiring any approval or consent from, or registration
or filing with, any Governmental Authority in connection therewith.

 

 74 

 

  

Section 4.8           Taxes.  The Borrower and its Subsidiaries and each other
Person for whose taxes the Borrower or any of its Subsidiaries could become
liable have timely filed or caused to be filed all Federal income tax returns
and all other material tax returns that are required to be filed by them, and
have paid all taxes shown to be due and payable on such returns or on any
assessments made against it or its property and all other taxes, fees or other
charges imposed on it or any of its property by any Governmental Authority,
except where the same are currently being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as the case may be,
has set aside on its books adequate reserves in accordance with GAAP. The
charges, accruals and reserves on the books of the Borrower and its Subsidiaries
in respect of such taxes are adequate, and no tax liabilities that could be
materially in excess of the amount so provided are anticipated.

 

Section 4.9           Margin Regulations.   None of the proceeds of any of the
Loans or Letters of Credit will be used, directly or indirectly, for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of such terms under Regulation U or for any purpose that violates the
provisions of Regulation T, Regulation U or Regulation X. Neither the Borrower
nor any of its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying “margin stock”.

 

Section 4.10         ERISA.   Each Plan is in substantial compliance in form and
operation with its terms and with ERISA and the Code (including, without
limitation, the Code provisions compliance with which is necessary for any
intended favorable tax treatment) and all other applicable laws and regulations,
except as would not reasonably be expected to have a Material Adverse Effect.
Each Plan (and each related trust, if any) which is intended to be qualified
under Section 401(a) of the Code has received a favorable determination letter
from the Internal Revenue Service to the effect that it meets the requirements
of Sections 401(a) and 501(a) of the Code covering all applicable tax law
changes, or is comprised of a master or prototype plan that has received a
favorable opinion letter from the Internal Revenue Service, and nothing has
occurred since the date of such determination that would adversely affect such
determination (or, in the case of a Plan with no such determination, nothing has
occurred that would adversely affect the issuance of a favorable determination
letter or otherwise adversely affect such qualification), except as would not
reasonably be expected to have a Material Adverse Effect. No ERISA Event has
occurred that has had or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. There exists no
Unfunded Pension Liability with respect to any Plan and no Plan is in, or is
expected to be, in at risk status under Title IV of ERISA such that a Material
Adverse Effect would be expected in the foreseeable future to occur with respect
thereto. There are no actions, suits or claims pending against or involving a
Plan (other than routine claims for benefits) or, to the knowledge of the
Borrower, any of its Subsidiaries or any ERISA Affiliate, threatened, which
would reasonably be expected to be asserted successfully against any Plan and,
if so asserted successfully, would reasonably be expected either singly or in
the aggregate to have a Material Adverse Effect. The Borrower, each of its
Subsidiaries and each ERISA Affiliate have made all contributions to or under
each Plan and Multiemployer Plan required by law within the applicable time
limits prescribed thereby, by the terms of such Plan or Multiemployer Plan,
respectively, or by any contract or agreement requiring contributions to a Plan
or Multiemployer Plan, except as would not reasonably be expected to have a
Material Adverse Effect. Each Non-U.S. Plan has been maintained in compliance
with its terms and with the requirements of any and all applicable laws,
statutes, rules, regulations and orders and has been maintained, where required,
in good standing with applicable regulatory authorities, except as would not
reasonably be expected to result in liability to the Borrower or any of its
Subsidiaries. All contributions required to be made with respect to a Non-U.S.
Plan have been timely made. Neither the Borrower nor any of its Subsidiaries has
incurred any obligation in connection with the termination of, or withdrawal
from, any Non-U.S. Plan. The present value of the accrued benefit liabilities
(whether or not vested) under each Non-U.S. Plan, determined as of the end of
the Borrower’s most recently ended fiscal year on the basis of reasonable
actuarial assumptions, did not exceed the current value of the assets of such
Non-U.S. Plan allocable to such benefit liabilities.

 

 75 

 

  

Section 4.11         Ownership of Property; Insurance.

 

(a)          As of the Closing Date, all interests in real property owned by the
Borrower or any of its Subsidiaries (collectively, and together with any
additional real estate acquired after the Closing Date, the “Real Estate”) or
leased by the Borrower or any of its Subsidiaries are listed on Schedule
4.11(a). Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all Real Estate, leased real property and all other
personal property material to the operation of its business (except as sold or
otherwise disposed of in the ordinary course of business or in a transaction
permitted hereunder), in each case free and clear of Liens (other than Liens not
prohibited by Section 7.2). All leases that individually are material to the
business or operations of the Borrower and its Subsidiaries are valid and are in
full force. As of the Closing Date, all permits required to have been issued or
appropriate to enable the Real Estate or any leased real property to be lawfully
occupied and used for all of the purposes for which it is currently occupied and
used have been lawfully issued and are in full force and effect, except where
the failure to be so issued or in full force and effect would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)          The Intellectual Property Rights owned by the Borrower and its
Subsidiaries, together with the Intellectual Property Rights licensed to the
Borrower and its Subsidiaries under license agreements, constitute all of the
Intellectual Property Rights material to their respective businesses.

 

(c)          Set forth on Schedule 4.11(c) is a complete and accurate summary of
the insurance maintained by the Borrower and its Subsidiaries as of the Closing
Date. The Borrower and its Subsidiaries have insurance meeting the requirements
of Section  5.8, and such insurance policies are in full force and effect.

 

(d)          All assets of the Borrower and its Subsidiaries, whether owned,
leased, or managed, are in good repair, working order and condition, ordinary
wear and tear excepted, in accordance with the terms and conditions of any
applicable lease or license agreement, except where the failure to be in such
good repair, working order or condition would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 4.12         Disclosure.    The Information Memorandum and any of the
written reports (including, without limitation, all reports that the Borrower is
required to file with the Securities and Exchange Commission), financial
statements, certificates or other information (other than the Projections, the
Profit Plans and other forward-looking information (which shall be subject
solely to the representation set forth in the last sentence of Section 4.4(a)),
information regarding third parties and general economic or industry
information) furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation or syndication of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by any other information so furnished), is or will be,
when furnished and taken as a whole, complete and correct in all material
respects and does not or will not, when furnished and taken as a whole, contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements are made.

 

Section 4.13         Labor Relations.    There are no strikes, lockouts or other
material labor disputes or grievances against the Borrower or any of its
Subsidiaries, or, to the Borrower’s knowledge, threatened against or affecting
the Borrower or any of its Subsidiaries, and no significant unfair labor
practice charges or grievances are pending against the Borrower or any of its
Subsidiaries, or, to the Borrower’s knowledge, threatened against any of them
before any Governmental Authority. All payments due from the Borrower or any of
its Subsidiaries pursuant to the provisions of any collective bargaining
agreement have been paid or accrued as a liability on the books of the Borrower
or any such Subsidiary, except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect.

 

 76 

 

  

Section 4.14         Subsidiaries.    Schedule 4.14 sets forth the name of, the
ownership interest of the applicable Loan Party in, the jurisdiction of
incorporation or organization of, and the organizational type of each Subsidiary
of the Borrower and the other Loan Parties and identifies each Subsidiary that
is a Subsidiary Loan Party, in each case as of the Closing Date. As of the
Closing Date, the Borrower has no Subsidiaries other than those specifically
disclosed on Schedule 4.14 and no Loan Party owns any Capital Stock in any
Person other than those specifically disclosed on Schedule 4.14. All of the
outstanding Capital Stock in each of the Borrower’s Subsidiaries that is a
corporation has been validly issued, is fully paid and non-assessable, and all
such Capital Stock owned by any Loan Party is owned by the record owners in the
amounts specified on Schedule 4.14 as of the Closing Date, free and clear of all
Liens except those created under the Collateral Documents, the Priming
Collateral Documents and nonconsensual Liens that arise by operation of law.
None of the Loan Parties or any of their Subsidiaries has, as of the Closing
Date, any issued and outstanding Disqualified Capital Stock except as otherwise
specifically disclosed on Schedule 4.14.

 

Section 4.15         Solvency.   After giving effect to the execution and
delivery of the Loan Documents (including, for the avoidance of doubt, the Sixth
Amendment), the making of any Loans under this Agreement, the consummation of
all transactions contemplated by such Loan Documents, and the issuance of any
Letter of Credit under this Agreement, the Borrower and its Subsidiaries on a
consolidated basis are Solvent.

 

Section 4.16         Deposit and Disbursement Accounts.    Schedule 4.16 lists
all banks and other financial institutions at which any Loan Party maintains
deposit accounts, lockbox accounts, disbursement accounts, investment accounts
or other similar accounts as of the Closing Date, and such Schedule correctly
identifies the name, address and telephone number of each financial institution,
the name in which the account is held, the type of the account, the complete
account number therefor, and whether such account is a Government Receivables
Account.

 

Section 4.17         Collateral Documents.

 

(a)          The Guaranty and Security Agreement and each other Collateral
Document is effective to create in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, a legal, valid and enforceable security
interest in the Collateral described therein and proceeds thereof to the extent
such a security interest can be created by authentication of a written security
agreement under Articles 8 and 9 of the UCC. In the case of certificated Capital
Stock pledged pursuant to the Guaranty and Security Agreement, when certificates
representing such Capital Stock are delivered to the Administrative Agent, and
in the case of the other Collateral described in the Guaranty and Security
Agreement or any other Collateral Document (other than deposit accounts and
investment property) in which a Lien may be perfected by the filing of a
financing statement, when financing statements are filed in the appropriate
filing offices as specified in Article 9 of the UCC (which, as of the Closing
Date, for each of the Loan Parties is the filing office set forth for each Loan
Party on Schedule 3 to the Guaranty and Security Agreement), in each case, the
Administrative Agent, for the benefit of the Secured Parties, shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral (including such Capital Stock) and the
proceeds thereof, as security for the Obligations, in each case prior and
superior in right to any other Person (except for Specified Permitted Liens). In
the case of Collateral that consists of deposit accounts (other than a
Government Receivables Account) or investment property, when an Account Control
Agreement is executed and delivered by all parties thereto with respect to such
deposit accounts or investment property, the Administrative Agent, for the
benefit of the Secured Parties, shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations, prior and
superior to any other Person (except for Specified Permitted Liens) except as
provided under the applicable Account Control Agreement with respect to the
financial institution party thereto.

 

 77 

 

  

(b)          When the filings in subsection (a) of this Section are made and
when, if applicable, the Copyright Security Agreements are filed in the United
States Copyright Office, the Administrative Agent, for the benefit of the
Secured Parties, shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in the Copyrights subject to
such Copyright Security Agreement, if any, in which a security interest may be
perfected by filing, recording or registering a security agreement, financing
statement or analogous document in the United States Copyright Office, as
applicable, in each case prior and superior in right to any other Person (except
for Specified Permitted Liens).

 

(c)          Each Mortgage, if any, is effective to create in favor of the
Administrative Agent for the ratable benefit of the Secured Parties a legal,
valid and enforceable Lien on all of such Loan Party’s right, title and interest
in and to the Real Estate of such Loan Party covered thereby and the proceeds
thereof, and when such Mortgage is filed in the real estate records where the
respective Mortgaged Property is located, such Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
such Loan Party in such Real Estate and the proceeds thereof, in each case prior
and superior in right to any other Person, other than with respect to Permitted
Encumbrances and Specified Permitted Liens.

 

Section 4.18         Material Agreements.    As of the Closing Date, all
Material Agreements of the Borrower and its Subsidiaries are listed on Schedule
4.18, and each such Material Agreement is in full force and effect. As of the
Closing Date, the Borrower has delivered to the Administrative Agent a true,
complete and correct copy of each Material Agreement (including all schedules,
exhibits, amendments, supplements, modifications, assignments and all other
documents delivered pursuant thereto or in connection therewith).

 

Section 4.19         Sanctions and Anti-Corruption Laws.    (a) None of the
Borrower or any of its Subsidiaries or, to the knowledge of the Borrower or such
Subsidiary, any of their respective directors, officers, employees or agents
acting or benefitting in any capacity in connection with this Agreement, (i) is
a Person that is owned or controlled by a Sanctioned Person, (ii) is a
Sanctioned Person or (iii) is located, organized or resident in a Sanctioned
Country; and (b) the Borrower and its Subsidiaries have conducted their
businesses in compliance with Anti-Corruption Laws and applicable Sanctions and
have instituted and maintained policies and procedures designed to promote and
achieve compliance with Anti-Corruption Laws and applicable Sanctions.

 

Section 4.20         Patriot Act.    Neither any Loan Party nor any of its
Subsidiaries is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act or any enabling legislation or
executive order relating thereto. Neither any Loan Party nor any or its
Subsidiaries is in violation of (a) the Trading with the Enemy Act, (b) any of
the foreign assets control regulations of the United States Treasury Department
(31 C.F.R., Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto or (c) the Patriot Act. None of the Loan
Parties (i) is a blocked person described in Section 1 of the Anti-Terrorism
Order or (ii) to the best of its knowledge, engages in any dealings or
transactions, or is otherwise associated, with any such blocked person.

 

 78 

 

  

Section 4.21         Compliance with Healthcare Laws.

 

(a)          The Borrower and each of its Subsidiaries is in compliance in all
respects with all Healthcare Laws, except for such non-compliance which would
not reasonably be expected to have a Material Adverse Effect. The Borrower and
its Subsidiaries participate in and have not been excluded from the Governmental
Payor Arrangements listed on Schedule 4.21(a). A list of all of the Borrower’s
and its Subsidiaries’ existing (i) Medicare provider numbers and Medicaid
provider numbers, (ii) Medicare supplier numbers and Medicaid supplier numbers,
and (iii) all other Governmental Payor provider agreements and numbers,
excluding TRICARE and CHAMPUS, CHAMPVA and the Veteran’s Administration,
pertaining to the business of the Borrower or any of its Subsidiaries as of the
Closing Date or, if such contracts do not exist, other documentation evidencing
such participation as of the Closing Date are set forth on Schedule 4.21(a).
Each of the Borrower’s and its Subsidiaries’ existing Third Party Payor
Arrangements pursuant to which Borrower and its Subsidiaries received $500,000
or more in payment in calendar year 2012 is set forth on Schedule 4.21(a). Each
of the Borrower and its Subsidiaries has entered into and maintains all
Governmental Payor Arrangements and Third Party Payor Arrangements as are
necessary to conduct its respective business as currently conducted. The
Governmental Payor Arrangements and Third Party Payor Arrangements to which the
Borrower or a Subsidiary is a party constitute valid and binding obligations of
the Borrower or such Subsidiary, enforceable against the Borrower or such
Subsidiary in accordance with their respective terms (except as may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity) and, to the knowledge of the Borrower, are in full force
and effect, except as would not reasonably be expected to have a Material
Adverse Effect. To the knowledge of the Borrower, neither the Borrower nor any
of its Subsidiaries is in default under any Governmental Payor Arrangement or
Third Party Payor Arrangement to which it is a party and, to the knowledge of
the Borrower, the other parties thereto are not in default thereunder, except as
would not have a Material Adverse Effect. Each of the Borrower and its
Subsidiaries (i) duly holds, and is in good standing with respect to, such
Licenses as are necessary to own its respective assets and to conduct its
respective business (including without limitation such Licenses as are required
under such Healthcare Laws as are applicable thereto, and all Reimbursement
Approvals), except where the absence of such a License would not reasonably be
expected to have a Material Adverse Effect and (ii) where applicable to its
business, has obtained and maintains Medicaid and Medicare provider and supplier
numbers. Schedule 4.21(a) sets forth all such healthcare Licenses held by each
of the Borrower and its Subsidiaries as of the Closing Date. There is no pending
or, to the knowledge of the Borrower, threatened Limitation of any such License,
Medicaid provider or supplier number, or Medicare provider or supplier number of
the Borrower or any of its Subsidiaries, except for such Limitations as would
not reasonably be expected to have a Material Adverse Effect.

 

(b)          For purposes of the Stark Statute, to the extent that any services
provided by the Borrower or its Subsidiaries are designated health services (as
defined by the Stark Statute), (i) none of such services involve, arise from, or
occur in connection with “referrals” as defined by Stark Statute or as
proscribed thereunder absent the applicability or availability of a statutory or
regulatory exception to the referral prohibitions set forth thereunder, and (ii)
none of such services are provided by the Borrower or any of its Subsidiaries
for the benefit of any of the foregoing, absent the applicability or
availability of a statutory or regulatory exception to the referral prohibitions
set forth thereunder, in each case in the case of the immediately preceding
clauses (i) and (ii), except to the extent that such failures, violations or
non-compliance would not reasonably be expected to have a Material Adverse
Effect.

 

(c)          Except as would not reasonably be expected to have a Material
Adverse Effect, each of the Borrower and its Subsidiaries holds all
Accreditations necessary or required by applicable Requirements of Law for the
operation of its business (including accreditation by an appropriate
organization necessary to receive payment and compensation and to participate
under Medicare and Medicaid) (individually, a “Company Accreditation,” and
collectively, the “Company Accreditations”). There is no pending or, to the
knowledge of the Borrower, threatened Limitation of any such Company
Accreditations, except as would not reasonably be expected to have a Material
Adverse Effect. Except as would not reasonably be expected to have a Material
Adverse Effect, each of the Borrower and its Subsidiaries is in compliance with
the terms of the Company Accreditations.

 

 79 

 

  

(d)          Each employee of the Borrower and each of its Subsidiaries duly
holds all Licenses (to the extent required) to provide professional services to
patients by each state or state agency or commission, or any other Governmental
Authority having jurisdiction over the provision of such services required to
enable such employee to provide the professional services necessary to enable
each of the Borrower and its Subsidiaries to operate its business as currently
operated and in connection with the duties performed by such employee, except as
would not reasonably be expected to have a Material Adverse Effect. There is no
pending or, to the knowledge of the Borrower, threatened Limitation of any such
required Licenses with respect to any employee of the Borrower and each of its
Subsidiaries, except where such Limitation would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. Except
as would not reasonably be expected to have a Material Adverse Effect, each
employee of the Borrower and its Subsidiaries is in compliance with the terms of
all such Licenses.

 

(e)          All reports, documents, schedules, statements, filings,
submissions, forms, registrations, notices, approvals and other documents
required to be filed, obtained, maintained or furnished pursuant to any
Governmental Payor Arrangement, Third Party Payor Arrangement, License, Company
Accreditation, and other applicable Healthcare Laws by the Borrower or any of
its Subsidiaries to any Governmental Authority have been so filed, obtained,
maintained or furnished (individually, “Company Regulatory Filings” and
collectively, “Company Regulatory Filings”), and all such reports, documents,
schedules, statements, filings, submissions, forms, registrations, notices and
other documents were complete and correct on the date filed (or were corrected
in or supplemented by a subsequent filing), except where such failure would not
reasonably be expected to have a Material Adverse Effect, and each of the
Borrower and its Subsidiaries has timely paid all amounts, Taxes, fees and
assessments due and payable in connection therewith, except where the failure to
make such payments on a timely basis would not reasonably be expected to have a
Material Adverse Effect. The Borrower and each of its Subsidiaries has
maintained all records required to be maintained under all applicable
Requirements of Law with any Governmental Authorities (including all
Governmental Payor Arrangements in which it participates, as required by
Healthcare Laws), except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

 

(f)          Since December 31, 2012, none of the Borrower nor any of its
Subsidiaries, nor, to the knowledge of the Borrower, any employee or contractor
of the Borrower or any of its Subsidiaries has been, or to the knowledge of the
Borrower has been threatened to be, (i) excluded from any Governmental Payor
Arrangement pursuant to 42 U.S.C. § 1320a-7b and related regulations, (ii)
“suspended” or “debarred” from selling products to the U.S. government or its
agencies pursuant to the Federal Acquisition Regulation, relating to debarment
and suspension applicable to federal government agencies generally (42 C.F.R.
Subpart 9.4), or other applicable laws or regulations, (iii) debarred,
disqualified, suspended or excluded from participation in Medicare, Medicaid or
any other governmental health care program or is listed on the General Services
Administration list of excluded parties, nor is any such debarment,
disqualification, suspension or exclusion, to the knowledge of a Loan Party,
threatened or pending, or (iv) made a party to any other action by any
Governmental Authority that may prohibit it from selling products or providing
services to any governmental or other purchaser pursuant to any federal, state
or local laws or regulations. Except for the payment of the amounts expressly
provided for in the Exjade Settlement, none of the Borrower nor any of its
Subsidiaries, nor, to the knowledge of the Borrower, any employee or contractor
of the Borrower or any of its Subsidiaries is party to a corporate integrity
agreement, consent order, consent decree, permanent injunction or other
settlement agreement with any Governmental Authority or Third Party Payor or
otherwise pursuant to any Governmental Payor Arrangement, Third Party Payor
Arrangement, License, or Company Accreditation, including, without limitation,
any additional corporate integrity agreement, consent order, consent decree,
permanent injunction or other settlement agreement arising out of allegations
involving the Borrower and the prescription drug known as Exjade, which
individually (or, together with any related Settlements (other than the Exjade
Settlement), in the aggregate) (i) would reasonably be expected to result in a
Material Adverse Effect or (ii) requires the payment of money in an amount in
excess of $12,500,000.

 

 80 

 

  

(g)          Schedule 4.21(g) sets forth a list of all notices received during
the fiscal year ended December 31, 2012, of material noncompliance, requests for
material remedial action, investigations, return of overpayment or imposition of
fines (whether ultimately paid or otherwise resolved) by any Governmental
Authority or Third Party Payor or pursuant to any Governmental Payor
Arrangement, Third Party Payor Arrangement, License, or Company Accreditation,
but does not include Routine Payor Audits (the “Health Care Audits”). Each of
the Borrower and its Subsidiaries has prepared and submitted timely all
corrective action plans or responses required to be prepared and submitted in
response to any Health Care Audits and has implemented all of the corrective
actions described in such corrective action plans, except where the failure to
do so would not reasonably be expected to have a Material Adverse Effect.
Neither the Borrower nor any of its Subsidiaries has any (A) uncured deficiency
that could lead to the imposition of a remedy, (B) existing accrued and/or
unpaid indebtedness to any Governmental Authority, including Medicare or
Medicaid, or (C) existing accrued and/or unpaid overpayment amounts owing under
any finally resolved audit or investigation by any Third Party Payor, excepting
any of the foregoing that would not reasonably be expected to have a Material
Adverse Effect.

 

(h)          The execution and delivery of the Loan Documents, and each of the
Borrower’s and its Subsidiaries’ performance thereunder (including the
performance of the pre- and post- closing notices and applications as provided
in the Loan Documents) will not (i) result in the loss of or limitation of any
License, Company Accreditations or Company Reimbursement Approvals or (ii)
reduce receipt of the ongoing payments or reimbursements pursuant to the Company
Reimbursement Approvals that the Borrower or any of its Subsidiaries is
receiving as of the date hereof.

 

Section 4.22         HIPAA/HITECH Compliance.    To the extent that and for so
long as the Borrower or any of its Subsidiaries is a “covered entity” within the
meaning of HIPAA and the HITECH Act, each of the Borrower and its Subsidiaries
(a) has undertaken or will promptly undertake all necessary compliance efforts
required by HIPAA; (b) has developed or will develop a detailed plan for
becoming HIPAA and HITECH Compliant (a “HIPAA/HITECH Compliance Plan”); and (c)
has implemented or will implement those provisions of such HIPAA/HITECH
Compliance Plan necessary to ensure that each of the Borrower and its
Subsidiaries is or becomes HIPAA and HITECH Compliant, except to the extent in
each case that such failures would not reasonably be expected to have a Material
Adverse Effect. For purposes hereof, “HIPAA and HITECH Compliant” shall mean
that each of the Borrower and its Subsidiaries (i) is or will be in compliance
(except for non-compliance that would not reasonably be expected to have a
Material Adverse Effect) with (A) each of the applicable requirements of the
so-called “Administrative Simplification” provisions of HIPAA and (B) any or all
requirements set forth in the HITECH Act, including, but not limited to, any
breach notification requirements, and (ii) is not and would not reasonably be
expected to become the subject of any civil or criminal penalty, process, claim,
action or proceeding, or any administrative or other regulatory review, survey,
process or proceeding (other than routine surveys or reviews conducted by any
government health plan or other accreditation entity) that would reasonably be
expected to have a Material Adverse Effect.

 

 81 

 

  

Section 4.23         Reimbursement.

 

(a)          Except as disclosed in Schedule 4.23(a), with respect to billings
by each of the Borrower and its Subsidiaries as of the Sixth Amendment Effective
Date, each of the Borrower and its Subsidiaries is in compliance with all
Requirements of Law and the written material reimbursement policies, rules and
regulations of Governmental Payors and Third Party Payors, including, without
limitation, adjustments under any capitation arrangement, fee schedule, discount
formula or cost-based reimbursement except the failure to comply with which
would not reasonably be expected to have a Material Adverse Effect. Except as
would not be expected to have a Material Adverse Effect, each of the Borrower
and its Subsidiaries holds all Reimbursement Approvals necessary for the
operation of its business as currently operated (individually, a “Company
Reimbursement Approval,” and collectively, the “Company Reimbursement
Approvals”). There is no pending or, to the knowledge of the Borrower,
threatened Limitation of any such Company Reimbursement Approvals, except as
would not reasonably be expected to have a Material Adverse Effect. Except as
would not reasonably be expected to have a Material Adverse Effect, each of the
Borrower and its Subsidiaries is in compliance with the terms of the Company
Reimbursement Approvals.

 

(b)          Except as would not reasonably be expected to have a Material
Adverse Effect, the accounts receivable of each of the Borrower and its
Subsidiaries have been properly adjusted in all material respects to reflect the
reimbursement policies under all applicable Requirements of Law and other
Governmental Payor Arrangements or Third Party Payor Arrangements, to which the
Borrower or any of its Subsidiaries is subject, and such accounts receivable do
not exceed amounts the Borrower or such Subsidiary is entitled to receive under
any capitation agreement, fee schedule, discount formula, cost-based
reimbursement or other adjustment or limitation to usual charges. There has been
no intentional overbilling or overcollection pursuant to any Governmental Payor
Arrangements or Third Party Payor Arrangement other than as created by routine
adjustments and disallowances made in the ordinary course of business by the
Governmental Payors and Third Party Payors with respect to such billings.

 

Section 4.24         Fraud and Abuse.    Except as would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect,
neither the Borrower nor any of its Subsidiaries has engaged in any activities
that (a) are prohibited under 42 U.S.C. §§ 1320a-7b, or the regulations
promulgated thereunder, or related Requirements of Law, or (b) are prohibited by
rules of professional conduct, or (c) are prohibited under any statute or the
regulations promulgated pursuant to such statutes, including, without
limitation, the following: (i) knowingly and willfully making or causing to be
made a false statement or misrepresentation of a material fact in any
application for any benefit or payment; (ii) knowingly and willfully making or
causing to be made any false statement or misrepresentation of a material fact
for use in determining rights to any benefit or payment; (iii) failure to
disclose knowledge by a claimant of the occurrence of any event affecting the
initial or continued right to any benefit or payment on its own behalf or on
behalf of another with intent to secure such benefit or payment fraudulently;
and (iv) knowingly and willfully soliciting or receiving any illegal
remuneration (including any kickback, bribe or rebate), directly or indirectly,
overtly or covertly, in cash or in kind or offering to pay or receive such
remuneration (x) in return for referring an individual to a Person for the
furnishing or arranging for the furnishing of any item or service for which
payment may be made in whole or in part by any Governmental Payor, or (y) in
return for purchasing, leasing, or ordering or arranging for or recommending
purchasing, leasing or ordering any good facility, service, or item for which
payment may be made in whole or in part by any Governmental Payor. Between
January 1, 2007, and December 31, 2012, neither the Borrower nor any of its
Subsidiaries received a subpoena issued by any Governmental Authority with
respect to a possible violation of Healthcare Laws by the Borrower or any of its
Subsidiaries (but excluding Routine Payor Audits) for any matter that has not
been fully and finally resolved. Between January 1, 2013, and the Closing Date,
neither the Borrower nor any of its Subsidiaries has received a subpoena issued
by any Governmental Authority with respect to a possible violation of Healthcare
Laws by the Borrower or any of its Subsidiaries (but excluding Routine Payor
Audits).

 

 82 

 



 

Section 4.25         EEA Financial Institutions; Other Regulations.    No Loan
Party is an EEA Financial Institution.

 

ARTICLE V

AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding (other than Hedging
Obligations owed by any Loan Party to any Lender-Related Hedge Provider, Bank
Product Obligations and indemnities and other contingent obligations not then
due and payable and as to which no claim has been made):

 

Section 5.1           Financial Statements and Other Information.   The Borrower
will deliver to the Administrative Agent (who will deliver to each Lender):

 

(a)          as soon as available and in any event within 90 days after the end
of each Fiscal Year of the Borrower, a copy of the annual audited report for
such Fiscal Year for the Borrower and its Subsidiaries, containing a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows (together with all footnotes thereto) of the
Borrower and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the figures for the previous Fiscal Year, and reported on by
independent public accountants of nationally recognized standing (without a
“going concern” or like qualification, exception or explanation and without any
qualification or exception as to the scope of such audit (except any such
qualification arising as a result of the impending Maturity Date (as a result of
clause (i) of such definition), Revolving Commitment Termination Date (as a
result of clause (i) of such definition) or “Revolving Commitment Termination
Date” (as defined in the Priming Credit Agreement) (as a result of clause (i) of
such definition)) to the effect that such financial statements present fairly in
all material respects the financial condition and the results of operations of
the Borrower and its Subsidiaries for such Fiscal Year on a consolidated basis
in accordance with GAAP (as in effect at the time such financial statements were
prepared and subject to Section 1.3) consistently applied (except as expressly
noted therein) and that the examination by such accountants in connection with
such consolidated financial statements has been made in accordance with
generally accepted auditing standards;

 

(b)          as soon as available and in any event within 45 days after the end
of each Fiscal Quarter of the Borrower (other than the last Fiscal Quarter in
each Fiscal Year), an unaudited consolidated balance sheet of the Borrower and
its Subsidiaries as of the end of such Fiscal Quarter and the related unaudited
consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for such Fiscal Quarter and the then elapsed portion of such Fiscal
Year, setting forth in each case in comparative form the figures for the
corresponding Fiscal Quarter and the corresponding portion of the Borrower’s
previous Fiscal Year and the corresponding figures for the Profit Plan for the
current Fiscal Year;

 

(c)          concurrently with the delivery of the financial statements referred
to in subsections (a) and (b) of this Section, a Compliance Certificate signed
by an appropriate Responsible Officer of the Borrower (i) certifying as to
whether there exists a Default or Event of Default on the date of such
certificate and, if a Default or an Event of Default then exists, specifying the
details thereof and the action, if any, which the Borrower has taken or proposes
to take with respect thereto, (ii) if applicable, setting forth in reasonable
detail calculations demonstrating compliance with the financial covenant set
forth in Article VI, (iii) specifying any change in the identity of the
Subsidiaries as of the end of such Fiscal Year or Fiscal Quarter from the
Subsidiaries identified to the Lenders on the Closing Date or as of the most
recent Fiscal Year or Fiscal Quarter, as the case may be, and (iv) stating
whether any change in GAAP or the application thereof has occurred since the
date of the most recently delivered audited financial statements of the Borrower
and its Subsidiaries, and, if any change has occurred, specifying the effect of
such change on the financial statements accompanying such Compliance
Certificate;

 

 83 

 

  

(d)          concurrently with the delivery of the financial statements referred
to in subsection (a) above, a certificate of the accounting firm that reported
on such financial statements (which may be included in the opinion or other
reports delivered by such accounting firm pursuant to subsection (a)) stating
that, in making the examination necessary to prepare such financial statements,
no knowledge was actually obtained of the occurrence and continuance of any
Default or Event of Default, except as specified in such certificate (it being
understood that no special or separate inquiry or review will have been made or
shall be required to be made with respect to the existence of any Default or
Event of Default and that such certificate shall be limited to the items that
independent certified public accountants are permitted to cover in such
certificates pursuant to their professional standards and customs of the
profession);

 

(e)          as soon as available and in any event within 90 days after the
commencement of any Fiscal Year, a Profit Plan for such Fiscal Year;

 

(f)          promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be;

 

(g)          promptly following any request therefor, such other reports or
information including with respect to the results of operations, business
affairs and financial condition of the Borrower or any of its Subsidiaries as
the Administrative Agent or any Lender may reasonably request;

 

(h)          deliver to the Administrative Agent (who will deliver to each
private-side Lender) as soon as available and in any event within 30 days after
the end of each fiscal month of the Borrower, an unaudited consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such fiscal month
and the related unaudited consolidated statements of income and cash flows of
the Borrower and its Subsidiaries for such fiscal month and the then elapsed
portion of such Fiscal Year, setting forth in each case in comparative form the
corresponding figures for the Profit Plan for the current Fiscal Year; provided
the Administrative Agent and the Lenders acknowledge and agree that (x) the
financial statements described in this clause (h) are confidential and
constitute material non-public information of the Borrower and (y) neither the
Administrative Agent nor any other Lender (including any private-side Lender)
shall distribute or furnish a copy of all or any portion of the financial
statements described in this clause (h) to any Lender that is not a private-side
Lender other as expressly permitted under Section 10.11(iv); and

 

(i)          deliver to the Administrative Agent (for distribution to the
Revolving Credit Lenders) 13-week cash flow statements within five (5) Business
Days of the last day of each calendar week.

 

So long as the Borrower is required to file periodic reports under Section 13(a)
or Section 15(d) of the Exchange Act, the Borrower may satisfy its obligation to
deliver the financial statements referred to in clauses (a) and (b) above by
delivering the Borrower’s Form 10-K or 10-Q filed with the Securities and
Exchange Commission within the applicable time periods set forth in clauses (a)
and (b), as applicable.

 

 84 

 

  

Section 5.2           Notices of Material Events.   The Borrower will furnish to
the Administrative Agent and each Lender prompt written notice of the following:

 

(a)          the occurrence of any Default or Event of Default;

 

(b)          the filing or commencement of, or any material development in, any
action, suit or proceeding by or before any arbitrator or Governmental Authority
against the Borrower or any of its Subsidiaries which would reasonably be
expected to result in a Material Adverse Effect;

 

(c)          the occurrence of any event or any other development by which the
Borrower or any of its Subsidiaries (i) fails to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives written notice of any claim with respect to any
Environmental Liability, or (iv) becomes aware of any basis for any
Environmental Liability, in each case which, either individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect;

 

(d)          promptly and in any event within 15 days after (i) the Borrower or
any of its Subsidiaries knows or has reason to know that any ERISA Event that
(individually or together with all other ERISA Events) would reasonably be
expected to have a Material Adverse Effect has occurred, a certificate of the
chief financial officer of the Borrower describing such ERISA Event and the
action, if any, proposed to be taken with respect to such ERISA Event and a copy
of any notice filed with the PBGC or the IRS pertaining to such ERISA Event and
any notices received by the Borrower or such Subsidiary (or, if applicable, an
ERISA Affiliate) from the PBGC or any other governmental agency with respect
thereto and (ii) becoming aware that there has been a material increase in
Unfunded Pension Liabilities (not taking into account Plans with negative
Unfunded Pension Liabilities) or a Plan is, or is expected to be, in at risk
status under Title IV of ERISA since the date the representations hereunder are
given or deemed given, or from any prior notice, as applicable such that the
resulting Unfunded Pension Liabilities, if incurred, or the at risk status, as
applicable, would reasonably be expected to have a Material Adverse Effect, a
detailed written description thereof from the chief financial officer of the
Borrower;

 

(e)          the receipt by the Borrower or any of its Subsidiaries of any
written notice of an alleged default or event of default, with respect to the
Priming Credit Agreement or any Material Indebtedness of the Borrower or any of
its Subsidiaries;

 

(f)          upon receipt thereof, copies of all final audit reports and all
final management letters relating to the Borrower or any of its Subsidiaries
submitted by the Borrower’s primary accountants or primary auditors in
connection with each annual, interim or special audit of the books of the
Borrower or any of its Subsidiaries (provided, that, in the event that the
Borrower engages such accountants or auditors to perform a specific review,
test, valuation or other analysis of all or any portion of the Borrower’s
financial condition or financial performance, the results of such engagement
shall not be required to be delivered to the Administrative Agent or the Lenders
to the extent that such results are not otherwise required to be delivered
pursuant to another provision of this Agreement);

 

(g)          written notice of the receipt by the Borrower or any of its
Subsidiaries from any Governmental Authority or other Person of (1) any notice
asserting any failure by the Borrower or any of its Subsidiaries to be in
compliance with applicable Requirements of Law or that threatens the taking of
any action against the Borrower or any of its Subsidiaries or sets forth
circumstances in any such event where the failure or the taking of action would
reasonably be expected to have a Material Adverse Effect, (2) any notice of any
actual or threatened in writing Limitation with respect to any Governmental
Payor Arrangement, Third Party Payor Arrangement, License, or Company
Accreditation of the Borrower or any of its Subsidiaries, where such action
would reasonably be expected to have a Material Adverse Effect, or (3) any
subpoena, search warrant, civil investigative demand or other request or
investigation by a Governmental Authority with respect to a possible violation
of Healthcare Laws by the Borrower or any of its Subsidiaries (but excluding (A)
state licensure and Medicare certification and participation surveys by a
Governmental Authority with respect to a possible violation of Healthcare Laws,
unless any deficiencies are of a kind that do result or likely will result in
the issuance of a notice of suspension or termination of any license, payment,
or provider or supplier number or agreement, and (B) Routine Payor Audits);

 

 85 

 

  

(h)          the occurrence of any action, event, investigation, notice or other
item that could reasonably be expected to restrain or prevent, or impose any
material adverse conditions on, the Existing Senior Notes Redemption;

 

(i)          if any Default or Event of Default is in existence, if requested by
the Administrative Agent, furnish to the Administrative Agent, to the maximum
extent permitted by applicable Requirements of Law, (i) copies of all Company
Regulatory Filings, (ii) copies of all Licenses, Company Accreditations and
Company Reimbursement Approvals, as the same may be renewed or amended; (iii)
copies of all Health Care Audits and correspondence related thereto and
corrective action plans prepared and submitted in response thereto, and (iv) a
report of the status of all recoupments, holdbacks, offsets, vendor holds,
denials and appeals of amounts owed pursuant to any Company Reimbursement
Approvals, in each case outside the ordinary course of business (and ordinary
course of business shall be deemed to exclude recoupments, holdbacks, offsets,
denials and vendor holds resulting from, related to or arising out of
allegations of fraud or patterns of practices of contracting, billing or claims
submission inconsistent with Requirements of Law), all subject to any
limitations on disclosure included in any Requirement of Law;

 

(j)          any default or material amendment under, or termination of, (i)
that certain Facility Participation Agreement effective as of June 1, 2009, with
United HealthCare Insurance Company, contracting on behalf of its Oxford Health
Plans (NJ), (ii) that certain Facility Participation Agreement effective as of
June 1, 2009, with United HealthCare Insurance Company, contracting on behalf of
itself and UnitedHealthcare of the Midwest, (iii) that certain Ancillary
Provider Participation Agreement effective as of June 1, 2009, with United
HealthCare Insurance Company, contracting on behalf of itself and
UnitedHealthcare of New York, or (iv) that certain Ancillary Provider
Participation Agreement effective as of June 1, 2009, with UnitedHealthcare of
New York, Inc.; and

 

(k)          any other development that results in, or would reasonably be
expected to result in, a Material Adverse Effect.

 

The Borrower will furnish to the Administrative Agent (who will furnish to each
Lender) the following:

 

(x)          promptly and in any event at least 30 days prior thereto, notice of
any change (i) in any Loan Party’s legal name, (ii) in any Loan Party’s chief
executive office, its principal place of business or any office in which it
maintains books or records, (iii) in any Loan Party’s identity or legal
structure, (iv) in any Loan Party’s federal taxpayer identification number or
organizational number or (v) in any Loan Party’s jurisdiction of organization;
and

 

(y)          promptly upon request therefor, such other information and reports
relating to the past, present or anticipated future financial condition,
operations, plans, budgets and projections of the Borrower and each of its
Subsidiaries, as the Administrative Agent or any Lender at any time or from time
to time may reasonably request.

 

 86 

 

  

Each notice or other document delivered under this Section shall be accompanied
by a written statement of a Responsible Officer setting forth the details of the
event or development requiring such notice or other document and any action
taken or proposed to be taken with respect thereto.

 

Section 5.3           Existence; Conduct of Business.   The Borrower will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and maintain in full force and effect its legal
existence and its respective material rights, licenses, permits, privileges,
franchises, Patents, Copyrights, Trademarks and trade names that are material
for the conduct of its business, except where failure to do so would not
reasonably be expected to result in a Material Adverse Effect; provided that
nothing in this Section shall prohibit any transaction that is permitted
hereunder.

 

Section 5.4           Compliance with Laws. The Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including, without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

Section 5.5           Payment of Obligations.   Except with respect to the
Priming Obligations, the Borrower will, and will cause each of its Subsidiaries
to, pay and discharge at or before maturity all of its material obligations and
liabilities (including, without limitation, all taxes, assessments and other
governmental charges, levies and all other claims that could result in a
statutory Lien) before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and (c)
the failure to make payment pending such contest would not reasonably be
expected to result in a Material Adverse Effect.

 

Section 5.6           Books and Records.   The Borrower will, and will cause
each of its Subsidiaries to, keep proper books of record and account in which
full, true and correct entries shall be made of all dealings and transactions in
relation to its business and activities to the extent necessary to prepare the
consolidated financial statements of the Borrower in conformity with GAAP
(subject to the terms of this Agreement with respect to such financial
statements).

 

Section 5.7           Visitation and Inspection.   The Borrower will, and will
cause each of its Subsidiaries to, permit any representative of the
Administrative Agent to visit and inspect its properties, to examine its books
and records and to make copies and take extracts therefrom, and to discuss its
affairs, finances and accounts with any of its officers and with its independent
certified public accountants (provided that the Borrower is provided reasonable
prior notice of any discussion with its auditors or accountants and is afforded
an opportunity to participate in such discussions), all at such reasonable times
and subject to reasonable prior notice to the Borrower or such Subsidiary;
provided that, so long as no Event of Default has occurred and is continuing,
visits and inspections under this Section 5.7 shall be limited to one time per
Fiscal Year. Any Lender may accompany the Administrative Agent on any visit or
inspection pursuant to this Section 5.7, at such Lender’s expense. Any Related
Party of the Administrative Agent or any Lender that attends or participates in
any such visit or inspection shall, prior to such attendance or participation,
expressly agree to be subject to and bound by the confidentiality provisions of
this Agreement or shall otherwise be bound by professional ethics rules to
maintain such confidentiality.

 

 87 

 

  

Section 5.8           Maintenance of Properties; Insurance; Credit
Ratings.   The Borrower will, and will cause each of its Subsidiaries to, (a)
keep and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear, casualty and condemnation
excepted, (b) maintain with financially sound and reputable insurance companies
which are not Affiliates of the Borrower (i) insurance with respect to its
properties and business, and the properties and business of its Subsidiaries,
against loss or damage of the kinds customarily insured against by companies in
the same or similar businesses operating in the same or similar locations
(including, in any event, flood insurance as described in the definition of Real
Estate Documents) and (ii) all insurance required to be maintained pursuant to
the Collateral Documents, and will, upon request of the Administrative Agent,
furnish to each Lender at reasonable intervals a certificate of a Responsible
Officer setting forth the nature and extent of all insurance maintained by the
Borrower and its Subsidiaries in accordance with this Section, (c) at all times
shall cause the applicable insurance provider to name the Administrative Agent
as an additional insured on all liability policies of the Borrower and its
Subsidiaries and as a loss payee (pursuant to a loss payee endorsement
reasonably satisfactory to the Administrative Agent) on all casualty and
property insurance policies of the Borrower and its Subsidiaries, in each case,
other than any director and officer indemnification policies, workers’
compensation policies and any policies that provide coverage for property that
does not constitute Collateral, and (d) use commercially reasonable efforts to
maintain ratings for the credit facilities evidenced hereunder and the corporate
family credit of the Borrower and its Subsidiaries by both S&P and Moody’s.

 

Section 5.9           Use of Proceeds; Margin Regulations.

 

(a)          The Borrower will use the proceeds of all Loans on the Closing Date
to (i) finance the Existing Senior Notes Redemption and refinance certain
existing Indebtedness of the Loan Parties and (ii) pay fees and expenses
incurred in connection with the execution and delivery of this Agreement and the
other Loan Documents, the initial Borrowings made hereunder and the transactions
contemplated to occur in connection therewith; provided, that, no Revolving
Loans or Letters of Credit shall be outstanding on the Closing Date, other than
(A) Letters of Credit issued hereunder on the Closing Date to replace, backstop
or provide other credit support for any existing letters of credit of the
Borrower and (B) Revolving Loans funded hereunder on the Closing Date, the
proceeds of which are used by the Borrower to fund original issue discount or
additional fees payable under the Fee Letters;

 

(b)          The Borrower will use the proceeds of all Loans (other than DDT
Loans) after the Closing Date to (i) finance any portion of the Existing Senior
Notes Redemption that is not consummated on the Closing Date, (ii) [reserved],
(iii) finance Capital Expenditures and working capital needs of the Loan
Parties, and (iv) fund other general corporate purposes of the Borrower and its
Subsidiaries.

 

(c)          The Borrower will use the proceeds of the DDT Loans, and, if the
DDT Loans are fully funded, the Revolving Loans, to (i) fund a portion of the
purchase price paid by the Borrower for the CarePoint Acquisition, (ii) repay
certain existing Indebtedness related to the Acquired Business (other than
Permitted Surviving Debt), and (iii) pay fees and expenses incurred in
connection with the consummation of the CarePoint Acquisition.

 

No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that would violate any rule or regulation of the
Board of Governors of the Federal Reserve System, including Regulation T,
Regulation U or Regulation X.

 

Section 5.10         Casualty and Condemnation.   The Borrower (a) will furnish
to the Administrative Agent and the Lenders prompt written notice of any
casualty or other insured damage to any material portion of the Collateral or
the commencement of any action or proceeding by any Governmental Authority for
the taking of any material portion of the Collateral or any material interest
therein under power of eminent domain or by condemnation or similar proceeding
and (b) will ensure that the Net Cash Proceeds of any such Prepayment Event
(whether in the form of insurance proceeds, condemnation awards or otherwise)
are collected and applied in accordance with the applicable provisions of this
Agreement and the Collateral Documents.

 

 88 

 

  

Section 5.11         Cash Management.   The Borrower shall, and shall cause each
Subsidiary Loan Party to, maintain the cash management systems described below:

 

(a)          Maintain all cash management and treasury business with SunTrust
Bank or a Permitted Third Party Bank, including, without limitation, all deposit
accounts, disbursement accounts, investment accounts and lockbox accounts, other
than Excluded Accounts (each such deposit account, disbursement account,
investment account and lockbox account, other than any Excluded Account, a
“Controlled Account”).

 

(b)          Each Controlled Account shall (i) be a cash collateral account,
with all cash, checks and other similar items of payment in such account
securing payment of the Obligations, and in which the Borrower and each of its
Subsidiaries shall have granted a first priority Lien (subject to non-consensual
Liens arising by operation of law and Section 7.2(b)) to the Administrative
Agent, on behalf of the Secured Parties, and (ii) be subject to an Account
Control Agreement.

 

(c)          Subject to Section 5.11(e), deposit promptly, and in any event no
later than five (5) Business Days after the date of receipt thereof, all cash,
checks, drafts or other similar items of payment relating to or constituting
payments made in respect of any and all accounts and other Collateral into
Controlled Accounts, in each case except for cash, checks, drafts, other similar
payment items and Cash Equivalents the aggregate value of which does not exceed
$3,000,000 at any time.

 

(d)          At any time after the occurrence and during the continuance of an
Event of Default and at all times subject to the Priming/Existing Lien
Intercreditor Agreement, at the request of the Required Lenders, the Borrower
will, and will cause each other Loan Party to, cause all payments constituting
proceeds of accounts or other Collateral to be directed into lockbox accounts
under agreements in form and substance reasonably satisfactory to the
Administrative Agent.

 

(e)          For each deposit account into which the Borrower or any Subsidiary
Loan Party receives payments from Federal/State Health Care Program Account
Debtors (a “Government Receivables Account”), the Borrower or such Subsidiary
Loan Party shall enter into an agreement (a “Government Receivables Account
Agreement”) with the Permitted Third Party Bank at which such Government
Receivables Account is located, in such form as may be reasonably approved by
the Administrative Agent, which agreement shall provide that all funds deposited
into such Government Receivables Account shall be transferred promptly (but in
any event within one (1) Business Day of deposit) to a Controlled Account of the
Borrower or such Subsidiary Loan Party. Neither the Borrower nor any Subsidiary
Loan Party shall terminate or modify a Government Receivables Account Agreement
without the approval of the Administrative Agent, which approval (or
non-approval, as the case may be) shall be communicated to the Borrower by the
Administrative Agent within five (5) Business Days of any such request for
approval and which approval shall not be unreasonably withheld, conditioned or
delayed.

 

(f)          The Borrower shall maintain the LC Cash Collateral Account at
SunTrust Bank in accordance with Section 2.22(k).

 

 89 

 

  

Section 5.12         Additional Subsidiaries and Collateral.

 

(a)          In the event that, subsequent to the Closing Date, any Person
(including the PBM Strategic Joint Venture, but specifically excluding any
Specified Strategic Joint Venture) becomes a Domestic Subsidiary, whether
pursuant to formation, acquisition or otherwise, (x) the Borrower shall promptly
notify the Administrative Agent and the Lenders thereof and (y) within 30 days
(or such longer period as the Administrative Agent shall agree in writing) after
such Person becomes a Domestic Subsidiary, the Borrower shall cause such
Domestic Subsidiary (i) to become a new Guarantor and to grant Liens in favor of
the Administrative Agent in all of its personal property that is not Excluded
Property by executing and delivering to the Administrative Agent a supplement to
the Guaranty and Security Agreement in form and substance reasonably
satisfactory to the Administrative Agent, executing and delivering a Copyright
Security Agreement, Patent Security Agreement and Trademark Security Agreement,
as applicable, and authorizing and delivering, at the request of the
Administrative Agent, such UCC financing statements or similar instruments
required by the Administrative Agent to perfect the Liens in favor of the
Administrative Agent and granted under any of the Loan Documents, (ii) to grant
Liens in favor of the Administrative Agent in all fee ownership interests in
Real Estate having a fair market value in excess of $5,000,000 as of the date
such Person becomes a Domestic Subsidiary by executing and delivering to the
Administrative Agent such Real Estate Documents as the Administrative Agent
shall require, and (iii) to deliver all such other customary and reasonable
documentation (including, without limitation, certified organizational
documents, resolutions, lien searches, title insurance policies, surveys,
environmental reports and legal opinions) and to take all such other actions as
such Subsidiary would have been required to deliver and take pursuant to Section
3.1 if such Subsidiary had been a Loan Party on the Closing Date or that such
Subsidiary would be required to deliver pursuant to Section 5.13 with respect to
any Real Estate. In addition, within 30 days (or such longer period as the
Administrative Agent shall permit in writing in its sole discretion) after the
date any Person becomes a Domestic Subsidiary, the Borrower shall, or shall
cause the applicable Loan Party to (i) pledge all of the Capital Stock of such
Domestic Subsidiary to the Administrative Agent as security for the Obligations
by executing and delivering a supplement to the Guaranty and Security Agreement
in form and substance reasonably satisfactory to the Administrative Agent, and
(ii) deliver the original certificates evidencing such pledged Capital Stock (to
the extent that such Capital Stock is certificated) to the Administrative Agent,
together with appropriate powers executed in blank, in each case, other than any
such Capital Stock that constitutes Excluded Property.

 

(b)          In the event that, subsequent to the Closing Date, any Person
becomes a Foreign Subsidiary, whether pursuant to formation, acquisition or
otherwise, (i) the Borrower shall promptly notify the Administrative Agent and
the Lenders thereof and (ii) to the extent such Foreign Subsidiary is owned
directly by any Loan Party, within 60 days after such Person becomes a Foreign
Subsidiary (or such longer period as the Administrative Agent shall agree in
writing), the Borrower shall, or shall cause the applicable Loan Party to, (A)
pledge not more than 65% of the issued and outstanding voting Capital Stock of
such Foreign Subsidiary to the Administrative Agent as security for the
Obligations pursuant to a pledge agreement in form and substance reasonably
satisfactory to the Administrative Agent, (B) deliver the original certificates
evidencing such pledged Capital Stock (to the extent that such Capital Stock or
portion thereof is certificated) to the Administrative Agent, together with
appropriate powers executed in blank and (C) deliver all such other customary
and reasonable documentation (including, without limitation, certified
organizational documents, resolutions, lien searches and legal opinions) and to
take all such other actions as the Administrative Agent may reasonably request.

 

(c)          The Borrower agrees that, following the delivery of any Collateral
Documents required to be executed and delivered by this Section, the
Administrative Agent shall have a valid and enforceable, first priority
perfected Lien (subject to Specified Permitted Liens) on the property required
to be pledged pursuant to subsections (a) and (b) of this Section (to the extent
that such Lien can be perfected by execution, delivery and/or recording of the
Collateral Documents or by filing UCC financing statements, or by taking actual
possession of such Collateral), free and clear of all Liens other than Liens
expressly permitted by Section 7.2. All actions to be taken pursuant to this
Section shall be at the expense of the Borrower or the applicable Loan Party,
and shall be taken to the reasonable satisfaction of the Administrative Agent.

 

 90 

 

  

Section 5.13         Additional Real Estate; Leased Locations.

 

(a)          If any Loan Party proposes to acquire after the Closing Date a fee
ownership interest in Real Estate having a fair market value in excess of
$5,000,000 as of the date of the acquisition thereof, it shall within ninety
(90) days following such acquisition provide to the Administrative Agent the
Real Estate Documents with respect to such Real Estate.

 

(b)          If any Loan Party proposes to lease any real property that will
serve as such Loan Party’s chief executive office or the location at which such
Loan Party’s books or records will be stored or located, it shall provide to the
Administrative Agent a copy of such lease and, within sixty (60) days following
the effectiveness of such lease, a Collateral Access Agreement from the landlord
of such leased property or the bailee with respect to any warehouse or other
location where such books, records or Collateral will be stored or located;
provided, that if such Loan Party is unable to deliver any such Collateral
Access Agreement after using its commercially reasonable efforts to do so, the
Administrative Agent shall waive the foregoing requirement in its reasonable
discretion.

 

Section 5.14         Further Assurances.   The Borrower will, and will cause
each other Loan Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
Mortgages and other documents), which may be required under any applicable law,
or which the Administrative Agent or the Required Lenders may reasonably
request, to effectuate the transactions contemplated by the Loan Documents or to
grant, preserve, protect or perfect the Liens created by the Collateral
Documents or the validity or priority of any such Lien, all at the expense of
the Loan Parties. The Borrower also agrees to provide to the Administrative
Agent, from time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Collateral Documents.

 

Section 5.15         Healthcare Matters.   Without limiting the generality of
any other covenant contained in this Agreement, and except as would not
reasonably be expected to have a Material Adverse Effect, the Borrower will, and
will cause each of its Subsidiaries to (i) conduct its operations in compliance
with all applicable Healthcare Laws, (ii) maintain and comply with all
Governmental Payor Arrangements, Third Party Payor Arrangements, Licenses,
Company Accreditations and Company Reimbursement Approvals, (iii) timely file,
or cause to be filed, all Company Regulatory Filings in accordance with all
Requirements of Law, (iv) timely pay all amounts, Taxes, fees and assessments,
if any, due and payable in connection with Company Regulatory Filings, (v)
timely submit and implement all corrective action plans required to be prepared
and submitted in response to any Health Care Audits, (vi) timely refund all
overpayments (other than those appealed through the ordinary administrative
processes of any applicable Governmental Authority) determined to exist by any
Governmental Authority under any Healthcare Law or pursuant to any Governmental
Payor Arrangement, (vii) timely repay any overpayment amounts owing under any
finally resolved audit or investigation by any Third Party Payor, and (viii)
process credit balances received from Third Party Payors in a manner consistent
with the Borrower’s internal policies. The Borrower will, and will cause each of
its Subsidiaries to, notify the Administrative Agent promptly after the Borrower
or any of its Subsidiaries becomes aware of any violation of Healthcare Laws by
the Borrower or any of its Subsidiaries that would reasonably be expected to
have a Material Adverse Effect.

 

Section 5.16         Post-Closing Covenants.   The Borrower will, and will cause
each of its Subsidiaries to, as applicable, not later than the dates specified
therefor on Schedule 5.16 (or such later dates as the Administrative Agent may
agree in writing in its sole discretion), satisfy each of the requirements set
forth on Schedule 5.16.

 

 91 

 

  

Section 5.17         Priming Credit Enhancements.   If the Priming Agent or any
“Secured Party” under the Priming Loan Documents, in its capacity as such,
receives any additional guaranty or additional collateral agreement after the
Sixth Amendment Effective Date, without limitation of any Event of Default that
may arise as a result thereof, the Borrower shall, substantially concurrently
with such receipt, use commercially reasonable efforts to cause the same to be
granted to the Administrative Agent, for its own benefit and the benefit of the
Secured Parties (subject to and without limitation of the terms of the
Priming/Existing Lien Intercreditor Agreement).

 

Section 5.18         Priming Loan Documents.   Notwithstanding anything in this
Agreement to the contrary, if any amendment or modification to the Priming Loan
Documents amends or modifies any representation and warranty, covenant
(including any financial covenant), event of default or other term contained in
the Priming Loan Documents (or any related definitions), in each case, in a
manner that is more restrictive upon Loan Parties or if any amendment or
modification to the Priming Credit Agreement or other Priming Loan Document adds
an additional representation and warranty, covenant or event of default therein,
the Borrower and the other Loan Parties acknowledge and agree that this
Agreement or the other Loan Documents, as the case may be, shall be
automatically amended or modified to effect similar amendments or modifications
with respect to this Agreement or such other Loan Documents, without the need
for any further action or consent by the Borrower, the Loan Parties, or any
other party. In furtherance of the foregoing, the Borrower and the other Loan
Parties permit the Administrative Agent and the Lenders to document each such
similar amendment or modification to this Agreement or such other Loan Documents
or insert a corresponding new representation and warranty, covenant, event of
default or other provision in this Agreement or such other Loan Documents
without any need for any further action or consent by the Borrower, the other
Loan Parties or any other party.

 

ARTICLE VI

FINANCIAL COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding (other than Hedging
Obligations owed by any Loan Party to any Lender-Related Hedge Provider, Bank
Product Obligations and indemnities and other contingent obligations not then
due and payable and as to which no claim has been made), except with the written
consent of the Required Revolving Lenders, solely with respect to the Revolving
Loans:

 

(a)          The Borrower shall not permit the Consolidated Senior Secured Net
Leverage Ratio as of the last day of the most recently ended Fiscal Quarter for
which financial statements have been delivered (or were required to be
delivered) pursuant to Section 5.1(a) or 5.1(b), as applicable, for the period
of four (4) consecutive Fiscal Quarters ending on such date, to be greater than
the ratio set forth below opposite such Fiscal Quarter:

 

 92 

 

  

Fiscal Quarter Ending

  Consolidated Senior Secured Net Leverage Ratio       September 30, 2013
through and including March 31, 2014   6.25:1.00      



June 30, 2014

  6.00:1.00       September 30, 2014   5.75:1.00       December 31, 2014, and
March 31, 2015   5.50:1.00       June 30, 2015   5.25:1.00       September 30,
2015, and December 31, 2015   5.00:1.00       March 31, 2016, through and
including September 30, 2016   4.50:1.00       December 31, 2016   12.00:1.00  
    March 31, 2017   12.00:1.00       June 30, 2017   12.00:1.00       September
30, 2017   10.00:1.00       December 31, 2017   9.00:1.00       March 31, 2018  
8.00:1.00       June 30, 2018 and each Fiscal Quarter thereafter   7.50:1.00

 

(b)          The Borrower shall achieve Consolidated EBITDA for each period set
forth below of not less than the respective amounts set forth below opposite
such period:

 

Period  Minimum Consolidated EBITDA  Three-month period ending December 31,
2016  $6,800,000  Six-month period ending March 31, 2017  $12,000,000 
Nine-month period ending June 30, 2017  $22,000,000  Twelve-month period ending
September 30, 2017  $32,000,000  Twelve-month period ending December 31, 2017 
$39,000,000  Twelve-month period ending March 31, 2018  $45,000,000 
Twelve-month period ending June 30, 2018  $52,000,000 

 

 93 

 

  

ARTICLE VII

NEGATIVE COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains outstanding (other than Hedging Obligations
owed by any Loan Party to any Lender-Related Hedge Provider, Bank Product
Obligations and indemnities and other contingent obligations not then due and
payable and as to which no claim has been made):

 

Section 7.1           Indebtedness and Disqualified Capital Stock.

 

(a)          The Borrower will not, and will not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Indebtedness, except:

 

(i)          Indebtedness created pursuant to the Loan Documents;

 

(ii)         Indebtedness of the Borrower and its Subsidiaries existing on the
Sixth Amendment Effective Date (including any Permitted Surviving Debt) and set
forth on Schedule 7.1 and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof
immediately prior to giving effect to such extension, renewal or replacement
(except in respect of costs and expenses in connection therewith or any interest
that is paid-in-kind and capitalized to the principal amount thereof in
connection with such extension, renewal or replacement) or shorten the maturity
or the Weighted Average Life to Maturity thereof;

 

(iii)        Indebtedness of the Borrower or any of its Subsidiaries incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations, and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof (provided that such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvements), and extensions, renewals or replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof immediately prior to giving effect to such extension, renewal or
replacement (except in respect of costs and expenses in connection therewith or
any interest that is paid-in-kind and capitalized to the principal amount
thereof in connection with such extension, renewal or replacement) or shorten
the maturity or the Weighted Average Life to Maturity thereof; provided, that
the aggregate principal amount of Indebtedness outstanding under this clause
(iii) at any time (including any of such Indebtedness which is set forth on
Schedule 7.1) does not exceed the greater of (A) $12,500,000 and (B) 1.50% of
Consolidated Total Assets;

 

(iv)        (A) intercompany Indebtedness between or among the Borrower and any
Subsidiary Loan Party and (B) intercompany Indebtedness between or among the
Borrower and any Subsidiary that is not a Loan Party permitted by Section
7.4(d);

 

(v)         (A) Guarantees by the Borrower of Indebtedness of any Subsidiary
Loan Party and by any Subsidiary Loan Party of Indebtedness of the Borrower or
any other Subsidiary Loan Party and (B) Guarantees by the Borrower of
Indebtedness of any Subsidiary that is not Loan Party and by any Subsidiary of
Indebtedness of the Borrower or any other Subsidiary that is not a Loan Party
permitted by Section 7.4(d);

 

(vi)        [Reserved];

 

 94 

 

  

(vii)       Indebtedness in respect of performance, bid, surety, indemnity,
appeal bonds, completion guarantees and other obligations of like nature and
guarantees and/or obligations as an account party in respect of the face amount
of letters of credit in respect thereof, in each case securing obligations not
constituting Indebtedness for borrowed money (including workers’ compensation
claims, environmental remediation and other environmental matters and
obligations in connection with self-insurance or similar requirements) provided
in the ordinary course of business;

 

(viii)      Indebtedness arising from the endorsement of instruments in the
ordinary course of business;

 

(ix)         Indebtedness consisting of contingent liabilities in respect of any
indemnification, working capital adjustment, purchase price adjustment,
non-compete, consulting, deferred compensation, earn-out obligations, contingent
consideration, contributions, and similar obligations, incurred in connection
with any Investment permitted under Section 7.4 or any disposition permitted
under Section 7.6;

 

(x)          Indebtedness consisting of the financing of insurance premiums
required by this Agreement or otherwise incurred in the ordinary course of
business;

 

(xi)         cash management obligations (including Bank Product Obligations)
and other Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections, employee credit card programs and other
cash management and similar arrangements in the ordinary course of business and
any Guarantees thereof;

 

(xii)        Hedging Obligations not prohibited by Section 7.10;

 

(xiii)       Indebtedness of the Borrower or any of its Subsidiaries owed to any
supplier or vendor of Inventory incurred to finance the acquisition of Inventory
from such supplier or vendor, including the ABDC Obligations; provided, that,
immediately after giving effect to any incurrence of Indebtedness under this
clause (xiii) on any date of determination, the aggregate principal amount of
Indebtedness outstanding under this clause (xiii) does not exceed $20,000,000
for any period of more than twenty (20) consecutive days after a Responsible
Officer of the Borrower becomes aware of such excess outstanding amount;

 

(xiv)      Indebtedness (other than the ABDC Obligations) that is (x) unsecured
or (y) subject to delivery of an intercreditor agreement in form and substance
reasonably satisfactory to the Administrative Agent, secured by Liens that are
junior in priority to the Liens securing the Obligations so long as (A) after
giving pro forma effect to the incurrence of such Indebtedness (together with
any Acquisitions and/or Investments consummated in connection therewith) the
Consolidated Total Net Leverage Ratio is less than or equal to 4.50 to 1.00,
calculated as of the last day of the most recently ended Fiscal Quarter for
which financial statements are required to have been delivered pursuant to
Section 5.1(b) as if such Indebtedness was incurred, and any Acquisitions and/or
Investments consummated in connection therewith were consummated, on the first
day of the relevant period for testing compliance and (B) the Borrower shall
have delivered to the Administrative Agent a pro forma Compliance Certificate
signed by a Responsible Officer certifying to the foregoing Section
7.1(a)(xiv)(A) at least three Business Days prior to the date of the incurrence
of such Indebtedness;

 

(xv)       unsecured Indebtedness evidenced by the Senior Notes;

 

 95 

 

  

(xvi)      [Reserved];

 

(xvii)     [Reserved];

 

(xviii)    obligations arising under indemnity agreements or other arrangements
with title insurers to cause such title insurers to issue title policies in the
ordinary course of business;

 

(xix)       Indebtedness representing deferred compensation or reimbursable
expenses owed to employees of the Borrower or any of its Subsidiaries incurred
in the ordinary course of business;

 

(xx)        Guarantees by the Borrower in the ordinary course of business of any
obligations of any Subsidiary Loan Party under an operating lease to which such
Subsidiary Loan Party is a party;

 

(xxi)       other unsecured Indebtedness (other than Indebtedness for borrowed
money); provided, that the aggregate principal amount of Indebtedness
outstanding under this clause (xxi) at any time does not exceed the greater of
(A) $5,000,000 and (B) 1.00% of Consolidated Total Assets;

 

(xxii)      Indebtedness (other than the ABDC Obligations) of the Borrower or
any Subsidiary Loan Party that is unsecured; provided, that (A) the aggregate
principal amount of any Indebtedness outstanding under this clause (xxii) at any
time does not exceed $250,000,000 (excluding any amounts representing
capitalized or accreted interest that are added to the principal balance of such
Indebtedness after the date of issuance thereof), and (B) promptly (but in any
event within five (5) Business Days) following receipt thereof, 100% of the Net
Cash Proceeds of such issuance of Indebtedness are used to prepay the
outstanding principal balance of the Loans in accordance with Section 2.12(b);

 

(xxiii)     Indebtedness (other than the ABDC Obligations) of the Borrower or
any Subsidiary Loan Party that is subject to delivery of an intercreditor
agreement in form and substance reasonably satisfactory to the Administrative
Agent, secured by Liens that are junior in priority to the Liens securing the
Obligations; provided, that (A) the aggregate principal amount of any secured
Indebtedness outstanding under this clause (xxiii) at any time does not exceed
$150,000,000 (excluding any amounts representing capitalized or accreted
interest that are added to the principal balance of such Indebtedness after the
date of issuance thereof), and (B) promptly (but in any event within five (5)
Business Days) following receipt thereof, an amount equal to (x) 100% of the Net
Cash Proceeds of such issuance of Indebtedness less (y) an amount equal to
$10,000,000 is used to prepay the outstanding principal balance of the Loans in
accordance with Section 2.12(b);

 

(xxiv)    the Priming Obligations to the extent all such obligations constitute
“Priming Obligations” under the Priming/Existing Lien Intercreditor Agreement;
and

 

(xxv)     Indebtedness in respect of letters of credit issued by Persons other
than the Issuing Bank to replace any Existing Letter of Credit upon the
expiration of such Existing Letter of Credit; provided that the aggregate
principal amount of Indebtedness outstanding under this clause (xxv), together
with the aggregate face amount of all unexpired and undrawn Existing Letters of
Credit, shall not exceed $7,200,000.

 

 96 

 

   

For purposes of determining compliance with this Section 7.1(a), in the event
that any item of Indebtedness meets the criteria of more than one of the
categories described in clauses (a)(i) through (a)(xxi), the Borrower and its
Subsidiaries shall be permitted to incur any such Indebtedness in any manner
that complies with this Section 7.1(a) and may rely at the time of incurrence
upon more than one of the categories described above; provided that the ABDC
Obligations shall be incurred and shall remain outstanding solely under clause
(a)(xiii) above.

 

(b)          The Borrower will not, and will not permit any Subsidiary to, issue
or permit to exist any Disqualified Capital Stock of any such Person.

 

Section 7.2           Liens.   The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Lien on any of
its assets or property now owned or hereafter acquired, except:

 

(a)          Liens securing the Obligations; provided that no Liens may secure
Hedging Obligations or Bank Product Obligations without securing all other
Obligations on a basis at least pari passu with such Hedging Obligations or Bank
Product Obligations and subject to the priority of payments set forth in Section
2.21 and Section 8.2;

 

(b)          Liens created under any Priming Loan Document and securing the
Priming Obligations permitted hereunder, so long as such Liens are securing the
Priming Obligations in accordance with, and are subject to, the terms of the
Priming/Existing Lien Intercreditor Agreement;

 

(c)          Permitted Encumbrances;

 

(d)          Liens on any property or asset of the Borrower or any of its
Subsidiaries existing on the date hereof and set forth on Schedule 7.2; provided
that such Liens shall not apply to any other property or asset of the Borrower
or any Subsidiary;

 

(e)          Liens securing Indebtedness incurred pursuant to Section
7.1(a)(iii); provided that (i) such Lien attaches to such asset concurrently or
within ninety (90) days after the acquisition or the completion of the
construction or improvements thereof, (ii) such Lien granted is limited to the
specific fixed assets acquired, constructed or improved and the proceeds thereof
and (iii) the aggregate principal amount of Indebtedness initially secured by
such Lien is not more than the acquisition cost of the specific fixed assets on
which such Lien is granted;

 

(f)          Liens (other than the ABDC Lien) securing Indebtedness incurred
pursuant to Section 7.1(a)(xiii); provided that (i) such Lien granted is limited
to the specific Inventory acquired and (ii) the aggregate principal amount of
Indebtedness initially secured by such Lien is not more than the acquisition
cost of the Inventory on which such Lien is granted;

 

(g)          [Reserved];

 

(h)          any Lien existing on any fixed assets prior to the acquisition
thereof by the Borrower or any of its Subsidiaries or existing on any fixed
assets of any Person that becomes a Subsidiary; provided that (i) such Lien was
not created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, (ii) such Lien does not apply to any other
property of the Borrower or any of its Subsidiaries, and (iii) such Lien secures
only those obligations which it secures on the date of such acquisition or the
date such Person becomes a Subsidiary;

 

(i)          Liens securing Indebtedness incurred pursuant to Section
7.1(a)(xiv);

 

 97 

 

  

(j)          extensions, renewals, or replacements of any Lien referred to in
subsections (b) through (h) of this Section; provided that the principal amount
of the Indebtedness secured thereby is not increased (except in respect of costs
and expenses in connection therewith or any interest that is paid-in-kind and
capitalized to the principal amount thereof in connection with such extension,
renewal or replacement) and that any such extension, renewal or replacement is
limited to the assets originally encumbered thereby;

 

(k)          the ABDC Lien so long as such Liens are subordinated to the Liens
securing the Obligations pursuant to the terms of the ABDC Intercreditor
Agreement;

 

(l)          [Reserved];

 

(m)          Liens securing Indebtedness incurred pursuant to Section
7.1(a)(xxiii); and

 

(n)          Liens on cash collateral for letters of credit issued to replace
Existing Letters of Credit; provided that the amount of such cash collateral
shall not exceed 105% of the face amount of such letters of credit.

 

Section 7.3           Fundamental Changes.

 

(a)          The Borrower will not, and will not permit any of its Subsidiaries
to, merge into or consolidate into any other Person, or permit any other Person
to merge into or consolidate with it, or sell, lease, transfer or otherwise
dispose of (in a single transaction or a series of transactions) all or
substantially all of its assets (in each case, whether now owned or hereafter
acquired) (except as permitted by Section 7.6) or all or substantially all of
the Capital Stock of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired) or liquidate or dissolve; provided that if, at the time
thereof and immediately after giving effect thereto, no Event of Default shall
have occurred and be continuing, (i) the Borrower or any Subsidiary may merge
with a Person if the Borrower (or such Subsidiary if the Borrower is not a party
to such merger) is the surviving Person, (ii) any Subsidiary may merge into
another Subsidiary, provided that if any party to such merger is a Subsidiary
Loan Party, the Subsidiary Loan Party shall be the surviving Person, (iii) any
Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to the Borrower or to a Subsidiary Loan Party,
and (iv) any Subsidiary may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower.

 

(b)          The Borrower will not, and will not permit any of its Subsidiaries
to, engage in any business other than a Permitted Business.

 

Section 7.4           Investments, Loans. The Borrower will not, and will not
permit any of its Subsidiaries to, purchase, hold or acquire (including pursuant
to any merger with any Person that was not a wholly owned Subsidiary prior to
such merger) any Capital Stock, evidence of Indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person (all of the foregoing being collectively called “Investments”), or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person that constitute a business unit, or create or
form any Subsidiary, except:

 

(a)          Investments existing on the date hereof and set forth on Schedule
7.4 (including Investments in Subsidiaries that are Loan Parties);

 

(b)          Investments in cash and Cash Equivalents;

 

 98 

 

  

(c)          Guarantees by the Borrower and its Subsidiaries constituting
Indebtedness permitted by Section 7.1;

 

(d)          Investments made by the Borrower in or to any Subsidiary (other
than the PBM Strategic Joint Venture) and by any Subsidiary to the Borrower or
in or to another Subsidiary (other than the PBM Strategic Joint Venture);
provided, that (i) in the case of any Investment in the form of Indebtedness
owed by a Loan Party to a Subsidiary that is not a Loan Party, such Indebtedness
(and any related Guarantee provided by any Loan Party) shall be subordinated to
the Obligations on terms and pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and (ii) the aggregate
principal amount of all Investments made by a Loan Party to a Subsidiary that is
not a Loan Party shall not exceed the greater of (A) $10,000,000 and (B) 1.50%
of Consolidated Total Assets (net of cash actually received by the Borrower or
any such Subsidiary in respect of any such Investments and determined without
regard to any write-downs or write-offs of any investments, loans or advances in
connection therewith);

 

(e)          Investments in the PBM Strategic Joint Venture;

 

(f)          loans or advances to employees, officers or directors of the
Borrower or any of its Subsidiaries in the ordinary course of business for
travel, entertainment, relocation and related expenses; provided that the
aggregate amount of all such loans and advances shall not exceed $2,000,000 at
any time outstanding;

 

(g)          Hedging Transactions not prohibited by Section 7.10;

 

(h)          [Reserved];

 

(i)          Investments received in satisfaction or partial satisfaction from
financially troubled debtors or in connection with the bankruptcy or
reorganization of suppliers or customers;

 

(j)          Investments consisting of deposits, expense prepayments, accounts
receivable arising, trade debt granted and other credits extended to suppliers,
distributors or marketers in the ordinary course of business;

 

(k)          Investments received as the non-cash portion of consideration
received for dispositions not prohibited by Section 7.6; and

 

(l)          other Investments (other than Investments in any Subsidiary that is
not a Loan Party) which do not exceed $8,000,000 in the aggregate over the
remaining term of this Agreement after the Sixth Amendment Effective Date.

 

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 7.4, such amount shall be deemed to be the cost of such
Investment when made, purchased or acquired, net of any amount representing
return of (but not return on) such Investment and without regard to any
forgiveness of Indebtedness.

 

Section 7.5           Restricted Payments.   The Borrower will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except:

 

(a)          dividends payable by the Borrower solely in interests of any class
of its common equity;

 

 99 

 



 

(b)          Restricted Payments made by any Subsidiary to the Borrower or to
another Subsidiary; provided, that, (i) if such Restricted Payment is made by a
Subsidiary that is not wholly owned by the Borrower or another wholly owned
Subsidiary of the Borrower, such Restricted Payment shall be made on at least a
pro rata basis with any other shareholders of such non-wholly owned Subsidiary
and (ii) other than any Restricted Payments consisting solely of required tax
payments arising by virtue of any Subsidiary Loan Party being a pass-through
entity or being a member of a consolidated or other similar group for income tax
purposes, if such Restricted Payment is made by a Subsidiary Loan Party to a
Subsidiary that is not a Loan Party, no Default or Event of Default has occurred
and is continuing before and immediately after giving effect to such payment;

 

(c)          payments made by the Borrower under the ABDC Prime Vendor
Agreement, to the extent permitted by the ABDC Intercreditor Agreement;

 

(d)          scheduled payments of principal, interest and other amounts with
respect to Subordinated Debt to the extent permitted by the terms of such
Indebtedness and by the terms of any subordination agreement applicable thereto;

 

(e)          Restricted Payments in the form of a non-cash repurchase of Capital
Stock of the Borrower that is deemed to occur upon the exercise of stock
options, warrants or other convertible or exchangeable securities to the extent
that such Capital Stock represents a portion of the exercise price of those
securities, in each case, pursuant to any equity-based compensation or incentive
plan of the Borrower;

 

(f)          dividends made in cash in lieu of the issuance of fractional shares
of Capital Stock of the Borrower in connection with the exercise warrants,
options or other securities convertible into, or exchangeable for, Capital Stock
of the Borrower pursuant to any equity-based compensation or incentive plan of
the Borrower; and

 

(g)          cash dividends, distributions, and share repurchases by the
Borrower in respect of the Borrower’s common Capital Stock so long as: (i) the
aggregate amount of such cash dividends, distributions, and share repurchases
does not exceed the Available Amount, (ii) after giving pro forma effect to such
cash dividend, distribution, or share repurchase, the Consolidated Total Net
Leverage Ratio is less than or equal to 2.50 to 1.00, calculated as of the last
day of the most recently ended Fiscal Quarter for which financial statements are
required to have been delivered pursuant to Section 5.1(b), and (iii) at the
time of such cash dividend, distribution, or share repurchase and after giving
effect thereto, no Default or Event of Default exists.

 

Section 7.6           Sale of Assets. The Borrower will not, and will not permit
any of its Subsidiaries to, convey, sell, lease, assign, transfer or otherwise
dispose of any of its assets, business or property or, in the case of any
Subsidiary, any shares of such Subsidiary’s Capital Stock, in each case whether
now owned or hereafter acquired, to any Person other than the Borrower or a
Subsidiary Loan Party (or to qualify directors if required by applicable law),
except:

 

(a)          the sale or other disposition of damaged, scrap, obsolete or worn
out property or other property (including intellectual property) not necessary
for operations, in each case, disposed of in the ordinary course of business;

 

(b)          the sale of inventory in the ordinary course of business;

 

(c)          the sale or other disposition of cash and Cash Equivalents in the
ordinary course of business;

 

 100 

 

  

(d)          the issuance of Capital Stock by any Subsidiary of the Borrower
issued to the Borrower or any Subsidiary Loan Party so long as such issuance
does not result in a Change in Control;

 

(e)          any sale or disposition of Non-Core Assets so long as (i) at least
75% of the aggregate consideration received in respect of such sale or
disposition is received in cash or Cash Equivalents; (ii) such sales and
dispositions shall be for fair market value; (iii) the Borrower shall be in
compliance with the terms of Article VI (whether or not then in effect), on a
Pro Forma Basis after giving effect to such sale or disposition, calculated as
of the last day of the most recently ended Fiscal Quarter for which financial
statements are required to have been delivered pursuant to Section 5.1(b) and
the Borrower shall have delivered to the Administrative Agent a certificate with
applicable calculations attached signed by a Responsible Officer certifying to
the foregoing; (iv) immediately before and after giving effect to such sale or
disposition, no Default or Event of Default shall have occurred and be
continuing; and (v) promptly (but in any event within five (5) Business Days)
upon receipt thereof, 100% of the Net Cash Proceeds of such sale or disposition
are used to prepay the Loans in accordance with Section 2.12(a);

 

(f)          the occurrence of any casualty event, condemnation, eminent domain
or other similar proceeding with respect to any assets or property of the
Borrower or any of its Subsidiaries (provided that the Net Cash Proceeds thereof
are used to prepay the Loans in accordance with Section 2.12(a)); and

 

(g)          any other sale or disposition of assets not otherwise described in
this Section 7.6 not to exceed $1,000,000 in the aggregate over the remaining
term of this Agreement after the Sixth Amendment Effective Date, so long as (i)
at least 75% of the aggregate consideration received in respect of such sale or
disposition is received in cash or Cash Equivalents, (ii) such sales and
dispositions shall be for fair market value (provided that the Net Cash Proceeds
thereof are used to prepay the Loans in accordance with Section 2.12(a)) and
(iii) such sales and dispositions are made to a Person that is not an Affiliate
of the Borrower.

 

Section 7.7           Transactions with Affiliates.   The Borrower will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:

 

(a)          in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties;

 

(b)          transactions (i) between or among the Borrower and any Subsidiary
Loan Party not involving any other Affiliates (other than any other Subsidiary
Loan Party) or (ii) between or among the Borrower or any Subsidiary Loan Party
and any Subsidiary that is not a Loan Party that are not otherwise prohibited by
this Agreement (in each case, subject to the terms and conditions therefor, if
any);

 

(c)          any Restricted Payment permitted by Section 7.5;

 

(d)          transactions in respect of compensation or employment, separation
and severance of officers, directors or employees and the establishment and
maintenance of benefit programs or arrangements with employees, officers or
directors, including vacation plans, health and life insurance plans, deferred
compensation plans and retirement or savings plans and similar plans or equity
incentive or equity option plans, in each case, in the ordinary course of
business; and

 

 101 

 

  

(e)          any transaction set forth on Schedule 7.7 as of the Closing Date.

 

Section 7.8           Restrictive Agreements.   The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement that prohibits, restricts or imposes any
condition upon (a) the ability of the Borrower or any of its Subsidiaries to
create, incur or permit any Lien upon any of its assets or properties, whether
now owned or hereafter acquired, or (b) the ability of any of its Subsidiaries
to pay dividends or other distributions with respect to its Capital Stock, to
make or repay loans or advances to the Borrower or any other Subsidiary thereof,
to Guarantee Indebtedness of the Borrower or any other Subsidiary thereof or to
transfer any of its property or assets to the Borrower or any other Subsidiary
thereof; provided that (i) the foregoing shall not apply to restrictions or
conditions imposed by law or by this Agreement, any other Loan Document, the
Priming Credit Agreement or any other Priming Loan Documents, (ii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is sold and such
sale is permitted hereunder, (iii) clause (a) shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions and conditions apply only to the property
or assets securing such Indebtedness, (iv) clause (a) shall not apply to
customary provisions in leases licenses, licensing agreements and other
contracts restricting the assignment thereof and (v) the foregoing shall not
apply to any restrictions and conditions imposed on any Foreign Subsidiary by
the terms of any Indebtedness of such Foreign Subsidiary permitted to be
incurred hereunder, (vi) [reserved], and (vii) the foregoing shall not apply to
any Specified Strategic Joint Venture.

 

Section 7.9           Sale and Leaseback Transactions.   The Borrower will not,
and will not permit any of its Subsidiaries to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereinafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred.

 

Section 7.10         Hedging Transactions.   The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any Hedging Transaction, other
than Hedging Transactions entered into in the ordinary course of business to
hedge or mitigate risks to which the Borrower or any of its Subsidiaries is
exposed in the conduct of its business or the management of its liabilities.
Solely for the avoidance of doubt, the Borrower acknowledges that a Hedging
Transaction entered into for speculative purposes or of a speculative nature
(which shall be deemed to include any Hedging Transaction under which the
Borrower or any of its Subsidiaries is or may become obliged to make any payment
(a) in connection with the purchase by any third party of any Capital Stock or
any Indebtedness or (b) as a result of changes in the market value of any
Capital Stock or any Indebtedness) is not a Hedging Transaction entered into in
the ordinary course of business to hedge or mitigate risks.

 

Section 7.11         Amendment to Material Documents.   The Borrower will not,
and will not permit any of its Subsidiaries to, amend, modify or waive any of
its rights under (a) its certificate of incorporation, bylaws or other
organizational documents in any manner that would reasonably be expected to be
materially adverse to the Lenders (it being agreed that any such amendment or
modification effected in accordance with Section 5.2(x) or in order to
consummate a transaction permitted by Section 7.3 or the transactions
contemplated as of the Sixth Amendment Effective Date in connection with the
Priming Loan Documents shall not be deemed to be materially adverse to the
Lenders), (b) any Material Agreements in any manner that would reasonably be
expected to be adverse to the Lenders in any material respect or (c) any Priming
Loan Document, except as permitted by the Priming/Existing Lien Intercreditor
Agreement.

 

 102 

 

  

Section 7.12         Accounting Changes.   The Borrower will not, and will not
permit any of its Subsidiaries to, make any significant change in accounting
treatment or reporting practices, except as required by GAAP, or change the
Fiscal Year of the Borrower or of any of its Subsidiaries, except to change the
Fiscal Year of a Subsidiary to conform its Fiscal Year to that of the Borrower.

 

Section 7.13         Government Regulation.   The Borrower will not, and will
not permit any of its Subsidiaries to, (a) be or become subject at any time to
any law, regulation or list of any Governmental Authority of the United States
(including, without limitation, the OFAC list) that prohibits or limits the
Lenders or the Administrative Agent from making any advance or extension of
credit to the Borrower or from otherwise conducting business with the Loan
Parties, or (b) fail to provide documentary and other evidence of the identity
of the Loan Parties as may be requested by the Lenders or the Administrative
Agent at any time to enable the Lenders or the Administrative Agent to verify
the identity of the Loan Parties or to comply with any applicable law or
regulation, including, without limitation, Section 326 of the Patriot Act at 31
U.S.C. Section 5318.

 

Section 7.14         Health Care Matters.   Without limiting or being limited by
any other provision of any Loan Document, and except as would not reasonably be
expected to have a Material Adverse Effect, the Borrower will not, and will not
permit any of its Subsidiaries to, (i) fail to maintain in effect all Licenses,
Company Accreditations and Company Reimbursement Approvals, or (ii) engage in
any activity that constitutes or, with the giving of notice, the passage of
time, or both, would (a) result in a violation of any License, Company
Accreditation or Company Reimbursement Approval or any Healthcare Laws, or (b)
cause the Borrower or any of its Subsidiaries not to be in compliance with any
Healthcare Laws.

 

Section 7.15         ERISA.   No Loan Party shall, or shall cause or permit any
ERISA Affiliate to, cause or permit to occur an ERISA Event to the extent such
ERISA Event would reasonably be expected to have a Material Adverse Effect.

 

Section 7.16         Anti-Layering.   Except as otherwise provided in the
Priming/Existing Lien Intercreditor Agreement and/or the ABDC Intercreditor
Agreement and notwithstanding anything herein to the contrary, no Loan Party
shall, and no Loan Party shall permit any of its Subsidiaries to create or incur
any Indebtedness (other than the Obligations) which is secured by a Lien on the
Collateral, which Lien is subordinated in right of priority to the Lien securing
the Priming Obligations, unless the Lien securing such Indebtedness is also
subordinated in right of priority in the same manner and to the same extent, to
the Lien securing the Obligations.

 

Section 7.17         Anti-Cash Hoarding.   The Loan Parties shall not have, over
any period of twenty (20) consecutive Business Days beginning on or after March
1, 2017, an average amount of cash and Cash Equivalents (other than Restricted
Cash) in excess of $25,000,000 (provided that any cash maintained in the LC Cash
Collateral Account and in any deposit account specifically and exclusively
holding cash collateral for letters of credit issued to replace Existing Letters
of Credit shall not be included when calculating cash on hand for purposes of
this Section 7.17), unless, within three (3) Business Days after the end of any
such period, such excess shall be used to prepay the Loans and the Priming
Revolving Loans and applied as follows: first, to prepay the outstanding
Revolving Loans until paid in full, second, to prepay the outstanding Term B
Loans until paid in full and third, to prepay the outstanding Priming Revolving
Loans.

 

 103 

 

  

ARTICLE VIII

EVENTS OF DEFAULT

 

Section 8.1           Events of Default.   If any of the following events (each,
an “Event of Default”) shall occur:

 

(a)          the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement, when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or

 

(b)          the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount payable under subsection (a) of this
Section or an amount related to a Bank Product Obligation) payable under this
Agreement or any other Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five (5)
Business Days; or

 

(c)          any representation or warranty made or deemed made by or on behalf
of the Borrower or any of its Subsidiaries in or in connection with this
Agreement or any other Loan Document (including the Schedules attached hereto
and thereto), or in any amendments or modifications hereof or waivers hereunder,
or in any certificate, report, financial statement or other document submitted
to the Administrative Agent or the Lenders by any Loan Party or any
representative of any Loan Party pursuant to or in connection with this
Agreement or any other Loan Document shall prove to be incorrect in any material
respect (other than any representation or warranty that is expressly qualified
by a Material Adverse Effect or other materiality, in which case such
representation or warranty shall prove to be incorrect in any respect) when made
or deemed made; or

 

(d)          the Borrower shall fail to observe or perform any covenant or
agreement contained in (i) Section 5.1 and such failure shall remain unremedied
for five (5) days, (ii) 2.22(k), 5.2, 5.3 (with respect to the Borrower’s legal
existence), 5.7, 5.9, 5.11, 5.16 or Article VII, or (iii) Article VI, provided,
that the Borrower’s failure to comply with Article VI shall not constitute an
Event of Default for purposes of any Term B Loan unless and until the Revolving
Loan Lenders have actually declared all Revolving Loans to be immediately due
and payable in accordance with this Agreement and all Revolving Commitments to
be terminated and such declaration has not been rescinded; or

 

(e)          (i) any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in
subsections (a), (b) and (d) of this Section) or any other Loan Document or
related to any Bank Product Obligation, and such failure shall remain unremedied
for 30 days after the earlier of (A) any Responsible Officer of the Borrower
becomes aware of such failure, or (B) written notice thereof shall have been
given to the Borrower by the Administrative Agent or any Lender or (ii) any
“Event of Default” as defined in any Loan Document shall have occurred and be
continuing; or

 

 104 

 

   

(f)          (i) the Borrower or any of its Subsidiaries (whether as primary
obligor or as guarantor or other surety) shall fail to pay any principal of, or
premium or interest on, or any other amount owed under the ABDC Obligations or
any Material Indebtedness (other than any Hedging Obligations) that is
outstanding, in each case, when and as the same shall become due and payable
(whether at scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument evidencing or governing the
ABDC Obligations or such Material Indebtedness, as applicable; or any other
event shall occur or condition shall exist under any agreement or instrument
relating to the ABDC Obligations (including, without limitation, any default
under the ABDC Prime Vendor Agreement) or any Material Indebtedness and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such event or condition is to accelerate, or
permit the acceleration of, the maturity of the ABDC Obligations or such
Material Indebtedness; or the ABDC Obligations or any Material Indebtedness
shall be declared to be due and payable, or required to be prepaid or redeemed
(other than by a regularly scheduled required prepayment or redemption),
purchased or defeased, or any offer to prepay, redeem, purchase or defease the
ABDC Obligations or such Indebtedness shall be required to be made, in each case
prior to the stated maturity thereof or (ii) there occurs under any Hedging
Transaction an Early Termination Date (as defined in such Hedging Transaction)
resulting from (A) any event of default under such Hedging Transaction as to
which the Borrower or any of its Subsidiaries is the Defaulting Party (as
defined in such Hedging Transaction) and the Hedge Termination Value owed by the
Borrower or such Subsidiary as a result thereof is greater than $12,500,000 or
(B) any Termination Event (as so defined) under such Hedging Transaction as to
which the Borrower or any Subsidiary is an Affected Party (as so defined) and
the Hedge Termination Value owed by the Borrower or such Subsidiary as a result
thereof is greater than $12,500,000 and is not paid; or

 

(g)          the Borrower or any of its Subsidiaries shall (i) commence a
voluntary case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in subsection (i) of this Section, (iii) apply
for or consent to the appointment of a custodian, trustee, receiver, liquidator
or other similar official for the Borrower or any such Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting any of the foregoing; or

 

(h)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any of its Subsidiaries or its debts, or any
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or (ii) the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower or any of its Subsidiaries or for a substantial part
of its assets, and in any such case, such proceeding or petition shall remain
undismissed for a period of 60 days or an order or decree approving or ordering
any of the foregoing shall be entered; or

 

(i)          the Borrower or any of its Subsidiaries shall become unable to
generally pay, shall admit in writing its inability to generally pay, or shall
fail to pay, its debts as they become due; or

 

(j)          (i) an ERISA Event shall have occurred that, when taken together
with other ERISA Events that have occurred, would reasonably be expected to
result in liability to the Borrower and its Subsidiaries in an aggregate amount
exceeding $12,500,000, (ii) there is or arises an Unfunded Pension Liability
(not taking into account Plans with negative Unfunded Pension Liability) in an
aggregate amount exceeding $12,500,000, or (iii) there is or arises any
potential Withdrawal Liability in an aggregate amount exceeding $12,500,000; or

 

(k)          any final non-consensual judgment or order for the payment of money
(to the extent not covered by insurance as to which the insurer has been
notified of such judgment and has not denied coverage in writing) in excess of
$12,500,000 individually (or, together with any related non-consensual judgment
or order, in the aggregate) shall be rendered against the Borrower or any of its
Subsidiaries, and either (i) enforcement proceedings shall have been commenced
by any creditor upon such non-consensual judgment or order or (ii) such
non-consensual judgment or order remains unvacated, unbounded or unstayed for a
period of 30 consecutive days; or

 

 105 

 

  

(l)          any final non-monetary judgment or order shall be rendered against
the Borrower or any of its Subsidiaries that would reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect, and
there shall be a period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

 

(m)          a Change in Control shall occur or exist; or

 

(n)          all or any material portion or provision of the Guaranty and
Security Agreement, the ABDC Intercreditor Agreement, the Priming/Existing Lien
Intercreditor Agreement, or any other Loan Document shall for any reason (other
than (x) solely as a result of any action or inaction on the part of the
Administrative Agent or any Lender, or (y) in accordance with its terms) cease
to be valid and binding on, or enforceable against, any Loan Party, or any Loan
Party shall so state in writing, or any Loan Party shall seek to terminate its
obligation under the Guaranty and Security Agreement, the ABDC Intercreditor
Agreement, the Priming/Existing Lien Intercreditor Agreement, or any other Loan
Document (other than the release of any guaranty or collateral in accordance
with Section 9.11 or any other release in accordance with the terms of such
document or otherwise in accordance with the terms hereof); or

 

(o)          any Lien purported to be created under any Collateral Document
shall fail or cease to be, or shall be asserted by any Loan Party not to be, a
valid and perfected, and, except for Specified Permitted Liens, first priority
Lien on any Collateral (other than, in each case, solely as a result of any
action or inaction on the part of the Administrative Agent or any Lender); or

 

(p)          (i) the commencement by any Governmental Authority of any
proceeding or hearing relating to the criminal and/or civil violation of any
Governmental Payor Arrangement or License of the Borrower or any of its
Subsidiaries, to the extent such proceeding or hearing would reasonably be
expected to have a Material Adverse Effect; (ii) there shall have occurred the
involuntary termination of, or the receipt by the Borrower or any of its
Subsidiaries of notice of the involuntary termination of, or the occurrence of
any event or condition which would, with the passage of time or the giving of
notice or both, constitute an event of default under or permit the involuntary
termination of, any Governmental Payor Arrangement, Third Party Payor
Arrangement, License, or Company Accreditation of the Borrower or any of its
Subsidiaries, except for involuntary terminations that would not be expected to
have a Material Adverse Effect; or (iii) the imposition of any overpayment in an
amount in excess of $5,000,000 by any Governmental Authority or Third Party
Payor under any Healthcare Law or pursuant to any Governmental Payor Arrangement
or Third Party Payor Arrangement, as applicable; or

 

(q)          the Borrower or any of its Subsidiaries or any of their respective
directors or officers is criminally convicted under any law or Requirement of
Law that would reasonably be expected to lead to (i) a forfeiture of a material
portion of Collateral or (ii) exclusion from participation in any federal or
state health care program, including Medicare or Medicaid, and such exclusion
would reasonably be expected to result in a Material Adverse Effect; or

 

(r)          [Reserved]; or

 

(s)          (i) there shall occur any “Event of Default” under, and as defined
in, the Priming Credit Agreement which continues beyond any applicable grace
period provided therefor and as a result thereof, the Priming Lenders cause or
declare the Priming Obligations to become immediately due and payable prior to
the stated maturity thereof; or (ii) there shall occur any “Event of Default”
under, and as defined in, the Priming Credit Agreement resulting from any Loan
Party’s failure to make payment of any principal in respect of the Priming
Obligations when due at the final maturity thereof;

 

 106 

 

 

then, and in every such event (other than an event with respect to the Borrower
described in subsection (g) or (h) of this Section) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and (iv)
exercise any other remedies available at law or in equity; provided that, if an
Event of Default specified in either subsection (g) or (h) shall occur, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon, and all fees and all other
Obligations shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; provided further that any remedies exercised in respect of any
Event of Default under subsection (d)(ii) shall be subject to the terms thereof.

 

Section 8.2           Application of Proceeds from Collateral.   All proceeds
from each sale of, or other realization upon, all or any part of the Collateral
by any Secured Party after an Event of Default arises shall be applied as
follows:

 

(a)          first, to the reimbursable expenses of the Administrative Agent
incurred in connection with such sale or other realization upon the Collateral,
until the same shall have been paid in full;

 

(b)          second, to the fees and other reimbursable expenses of the
Administrative Agent, the Swingline Lender and the Issuing Bank then due and
payable pursuant to any of the Loan Documents, until the same shall have been
paid in full;

 

(c)          third, to all reimbursable expenses, if any, of the Lenders then
due and payable pursuant to any of the Loan Documents, until the same shall have
been paid in full;

 

(d)          fourth, to the fees and interest then due and payable under the
terms of this Agreement, until the same shall have been paid in full;

 

(e)          fifth, to the aggregate outstanding principal amount of the Loans,
the LC Exposure, the Bank Product Obligations and the Net Mark-to-Market
Exposure of the Hedging Obligations that constitute Obligations, until the same
shall have been paid in full, allocated pro rata among the Secured Parties based
on their respective pro rata shares of the aggregate amount of such Loans, LC
Exposure, Bank Product Obligations and Net Mark-to-Market Exposure of such
Hedging Obligations; provided, however, that no amount received from any
Guarantor (including any proceeds of any sale of, or other realization upon, all
or any part of the Collateral owned by such Guarantor) shall be applied to any
Excluded Swap Obligation of such Guarantor;

 

(f)          sixth, to additional cash collateral for the aggregate amount of
all outstanding Letters of Credit until the aggregate amount of all cash
collateral held by the Administrative Agent pursuant to this Agreement is not
less than 105% of the LC Exposure after giving effect to the foregoing clause
fifth to the extent that the amount in the LC Cash Collateral Account is less
than 105% of the LC Exposure; and

 

 107 

 

  

(g)          seventh, to the extent any proceeds remain, to the Borrower or as
otherwise provided by a court of competent jurisdiction.

 

All amounts allocated pursuant to the foregoing clauses third through fifth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares; provided that all amounts allocated to that
portion of the LC Exposure comprised of the aggregate undrawn amount of all
outstanding Letters of Credit pursuant to clauses fifth and sixth shall be
distributed to the Administrative Agent, rather than to the Lenders, and held by
the Administrative Agent in an account in the name of the Administrative Agent
for the benefit of the Issuing Bank and the Lenders as cash collateral for the
LC Exposure, such account to be administered in accordance with Section 2.22(k).
All cash collateral for LC Exposure shall be applied to satisfy drawings under
the Letters of Credit as they occur and otherwise applied in accordance with
Section 2.22(k).

 

Notwithstanding the foregoing, Bank Product Obligations and Hedging Obligations
shall be excluded from the application described above if the Administrative
Agent has not received written notice thereof (to the extent required by the
terms hereof), together with such supporting documentation as the Administrative
Agent may request, from the Bank Product Provider or the Lender-Related Hedge
Provider, as the case may be. Each Bank Product Provider or Lender-Related Hedge
Provider that has given the notice contemplated by the preceding sentence shall,
by such notice, be deemed to have acknowledged and accepted the appointment of
the Administrative Agent pursuant to the terms of Article IX hereof for itself
and its Affiliates as if a “Lender” party hereto.

 

ARTICLE IX

THE ADMINISTRATIVE AGENT

 

Section 9.1           Appointment of the Administrative Agent.

 

(a)          Each Lender irrevocably appoints SunTrust Bank as the
Administrative Agent and authorizes it to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent under this
Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto. The Administrative Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
set forth in this Article shall apply to any such sub-agent, attorney-in-fact or
Related Party and shall apply to their respective activities in connection with
the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent. Without limiting the generality of the
foregoing, each Secured Party acknowledges that it has received a copy of the
Priming/Existing Lien Intercreditor Agreement, consents to and authorizes
Agent’s execution and delivery thereof on behalf of such Secured Party and
agrees to be bound by the terms and provisions thereof, including any purchase
option contained therein.

 

 108 

 

  

(b)          The Issuing Bank shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith until
such time and except for so long as the Administrative Agent may agree at the
request of the Required Lenders to act for the Issuing Bank with respect
thereto; provided that the Issuing Bank shall have all the benefits and
immunities (i) provided to the Administrative Agent in this Article with respect
to any acts taken or omissions suffered by the Issuing Bank in connection with
Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article
included the Issuing Bank with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to the Issuing Bank.

 

Section 9.2           Nature of Duties of the Administrative Agent.   The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except those discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it, its sub-agents or its attorneys-in-fact with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.2) or in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.

 

Section 9.3           Lack of Reliance on the Administrative Agent.   Each of
the Lenders, the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Issuing
Bank or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders, the Swingline Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking any action under or based on this Agreement,
any related agreement or any document furnished hereunder or thereunder.

 

 109 

 

  

Section 9.4           Certain Rights of the Administrative Agent.   If the
Administrative Agent shall request instructions from the Required Lenders with
respect to any action or actions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall be entitled to refrain from
such act or taking such act unless and until it shall have received instructions
from such Lenders, and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.

 

Section 9.5           Reliance by the Administrative Agent.   The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.

 

Section 9.6           The Administrative Agent in its Individual Capacity.   The
bank serving as the Administrative Agent shall have the same rights and powers
under this Agreement and any other Loan Document in its capacity as a Lender as
any other Lender and may exercise or refrain from exercising the same as though
it were not the Administrative Agent; and the terms “Lenders”, “Required
Lenders”, “Required Revolving Lenders”, or any similar terms shall, unless the
context clearly otherwise indicates, include the Administrative Agent in its
individual capacity. The bank acting as the Administrative Agent and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Borrower or any Subsidiary or Affiliate of the
Borrower as if it were not the Administrative Agent hereunder.

 

Section 9.7           Successor Administrative Agent.

 

(a)          The Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent,
subject to approval by the Borrower provided that no Default or Event of Default
shall exist at such time. If no successor Administrative Agent shall have been
so appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be organized under the laws of the United
States or any state thereof or maintain an office in the United States.

 

(b)          Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If, within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section, no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring or
removed Administrative Agent and its representatives and agents in respect of
any actions taken or not taken by any of them while it was serving as the
Administrative Agent.

 

 110 

 

  

(c)          In addition to the foregoing, if a Lender becomes, and during the
period it remains, a Defaulting Lender, and if any Default has arisen from a
failure of the Borrower to comply with Section 2.26(b), then the Issuing Bank
and the Swingline Lender may, upon prior written notice to the Borrower and the
Administrative Agent, resign as Issuing Bank or as Swingline Lender, as the case
may be, effective at the close of business Atlanta, Georgia time on a date
specified in such notice (which date may not be less than five (5) Business Days
after the date of such notice).

 

Section 9.8           Withholding Tax.   To the extent required by any
applicable law, the Administrative Agent may withhold from any interest payment
to any Lender an amount equivalent to any applicable withholding tax. If the
Internal Revenue Service or any authority of the United States or any other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or was not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstances
that rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason), such Lender shall indemnify the Administrative Agent
(to the extent that the Administrative Agent has not already been reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so) fully
for all amounts paid, directly or indirectly, by the Administrative Agent as tax
or otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

 

Section 9.9           The Administrative Agent May File Proofs of Claim.

 

(a)          In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

 

(i)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans or Revolving Credit Exposure
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Bank and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Bank and the Administrative Agent and its agents and
counsel and all other amounts due the Lenders, the Issuing Bank and the
Administrative Agent under Section 10.3) allowed in such judicial proceeding;
and

 

(ii)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.

 

(b)          Any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and the Issuing Bank to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
10.3.

 

 111 

 

  

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

Section 9.10         Authorization to Execute Other Loan Documents.   Each
Lender hereby authorizes the Administrative Agent to execute on behalf of all
Lenders all Loan Documents (including, without limitation, the Priming/Existing
Lien Intercreditor Agreement, the Collateral Documents and any subordination
agreements) other than this Agreement.

 

Section 9.11         Collateral and Guaranty Matters.   The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion:

 

(a)          to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) (x) upon the termination of all
Revolving Commitments, the Cash Collateralization of all reimbursement
obligations with respect to Letters of Credit in an amount equal to 105% of the
aggregate LC Exposure of all Lenders, and the payment in full of all Obligations
(other than Hedging Obligations owed by any Loan Party to any Lender-Related
Hedge Provider, Bank Product Obligations and indemnities and other contingent
obligations not then due and payable and as to which no claim has been made) or
(y) with respect to any Lien on cash collateral held in the LC Cash Collateral
Account, concurrently with, and in the amount of, any direct wiring thereof
being made by the Administrative Agent to the cash collateral account applicable
to any replacement letter of credit pursuant to Section 2.22(k) with respect to
any Lien on cash collateral held in the LC Cash Collateral Account, concurrently
with, and in the amount of, any direct wiring thereof being made by the
Administrative Agent into the applicable cash collateral accounts pursuant to
Section 2.22(k), (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or (iii) if
approved, authorized or ratified in writing in accordance with Section 10.2; and

 

(b)          to release any Loan Party from its obligations under the applicable
Collateral Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Loan Party from its
obligations under the applicable Collateral Documents pursuant to this Section.
In each case as specified in this Section, the Administrative Agent is
authorized, at the Borrower’s expense, to execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the Liens granted under the
applicable Collateral Documents, or to release such Loan Party from its
obligations under the applicable Collateral Documents, in each case in
accordance with the terms of the Loan Documents and this Section.

 

Section 9.12         Syndication Agent.   Each Lender hereby designates
Jefferies as Syndication Agent and agrees that the Syndication Agent shall have
no duties or obligations under any Loan Documents to any Lender or any Loan
Party.

 

 112 

 

  

Section 9.13         Right to Realize on Collateral and Enforce
Guarantee.   Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Borrower, the Administrative Agent and each Lender hereby
agree that (i) no Lender shall have any right individually to realize upon any
of the Collateral or to enforce the Collateral Documents, it being understood
and agreed that all powers, rights and remedies hereunder and under the
Collateral Documents may be exercised solely by the Administrative Agent, and
(ii) in the event of a foreclosure by the Administrative Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the
Administrative Agent or any Lender may be the purchaser or licensor of any or
all of such Collateral at any such sale or other disposition and the
Administrative Agent, as agent for and representative of the Lenders (but not
any Lender or Lenders in its or their respective individual capacities unless
the Required Lenders shall otherwise agree in writing), shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such public sale, to use
and apply any of the Obligations as a credit on account of the purchase price
for any collateral payable by the Administrative Agent at such sale or other
disposition.

 

Section 9.14         Secured Bank Product Obligations and Hedging
Obligations.   No Bank Product Provider or Lender-Related Hedge Provider that
obtains the benefits of Section 8.2, the Collateral Documents or any Collateral
by virtue of the provisions hereof or of any other Loan Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Bank Product Obligations and Hedging Obligations unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Bank Product Provider or Lender-Related Hedge Provider, as the
case may be.

 

Section 9.15         ABDC INTERCREDITOR AGREEMENT.   EACH LENDER (A) AGREES THAT
IT WILL BE BOUND BY, AND WILL TAKE NO ACTIONS CONTRARY TO, THE PROVISIONS OF THE
ABDC INTERCREDITOR AGREEMENT, (B) AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE
AGENT TO ENTER INTO THE ABDC INTERCREDITOR AGREEMENT AS ADMINISTRATIVE AGENT ON
BEHALF OF SUCH LENDER, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS)
REQUIRED (OR DEEMED ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF THE ABDC
INTERCREDITOR AGREEMENT, AND (C) ACKNOWLEDGES THAT A COPY OF THE ABDC
INTERCREDITOR AGREEMENT WAS MADE AVAILABLE TO SUCH LENDER AND THAT SUCH LENDER
REVIEWED THE ABDC INTERCREDITOR AGREEMENT. NOT IN LIMITATION OF THE FOREGOING,
EACH LENDER HEREBY AGREES THAT THE ADMINISTRATIVE AGENT SHALL EXERCISE ALL
RIGHTS AND REMEDIES UNDER THE ABDC INTERCREDITOR AGREEMENT ON BEHALF OF SUCH
LENDER.

 

Section 9.16         PRIMING/EXISTING LIEN INTERCREDITOR AGREEMENT.   EACH
LENDER (A) AGREES THAT IT WILL BE BOUND BY, AND WILL TAKE NO ACTIONS CONTRARY
TO, THE PROVISIONS OF THE PRIMING/EXISTING LIEN INTERCREDITOR AGREEMENT, (B)
AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT TO ENTER INTO THE
PRIMING/EXISTING LIEN INTERCREDITOR AGREEMENT AS ADMINISTRATIVE AGENT ON BEHALF
OF SUCH LENDER, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR
DEEMED ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF THE PRIMING/EXISTING
LIEN INTERCREDITOR AGREEMENT, AND (C) ACKNOWLEDGES THAT A COPY OF THE
PRIMING/EXISTING LIEN INTERCREDITOR AGREEMENT WAS MADE AVAILABLE TO SUCH LENDER
AND THAT SUCH LENDER REVIEWED THE PRIMING/EXISTING LIEN INTERCREDITOR AGREEMENT.
EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS OF THE PRIMING/EXISTING
LIEN INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NEITHER
THE ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES MAKES ANY REPRESENTATION TO
ANY LENDER AS TO THE SUFFICIENCY OR THE ADVISABILITY OF THE PROVISIONS CONTAINED
THEREIN. NOT IN LIMITATION OF THE FOREGOING, EACH LENDER HEREBY AGREES THAT THE
ADMINISTRATIVE AGENT SHALL EXERCISE ALL RIGHTS AND REMEDIES UNDER THE
PRIMING/EXISTING LIEN INTERCREDITOR AGREEMENT ON BEHALF OF SUCH LENDER AND IN
THE EVENT OF AN INCONSISTENCY BETWEEN THIS AGREEMENT AND THE TERMS OF THE
PRIMING/EXISTING LIEN INTERCREDITOR AGREEMENT, THE TERMS OF THE PRIMING/EXISTING
LIEN INTERCREDITOR AGREEMENT SHALL GOVERN. THE FOREGOING PROVISIONS ARE INTENDED
AS AN INDUCEMENT TO THE LENDERS UNDER THE PRIMING CREDIT AGREEMENT TO EXTEND
CREDIT AND SUCH LENDERS ARE THE INTENDED THIRD PARTY BENEFICIARIES OF SUCH
PROVISIONS AND THE PROVISIONS OF THE PRIMING/EXISTING LIEN INTERCREDITOR
AGREEMENT.

 

 

 113 

 

  

ARTICLE X

MISCELLANEOUS

 

Section 10.1         Notices.

 

(a)          Written Notices.

 

(i)          Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

To the Borrower: BioScrip, Inc.   1600 Broadway, Suite 700   Denver, CO 80202  
Attn: Jeffrey M. Kreger, Senior Vice President, Chief Financial Officer &
Treasurer   Telecopy Number: (720) 468-4040     With a copy to (for Information
purposes only): Dechert LLP   1095 Avenue of the Americas   New York, New York
10036   Attention: Scott M. Zimmerman   Telecopy Number: (212) 698-3599     To
the Administrative Agent: SunTrust Bank   Mail Code FL-Orlando-2052   200 S.
Orange Avenue, 5th Floor   Orlando, FL 32801   Attention: Juan De
Jesus-Caballero   Telecopy Number: (407) 835-1276

 

 114 

 

 

 

With a copy to (for Information purposes only): SunTrust Bank   Agency Services
  303 Peachtree Street, N.E. / 25th Floor   Atlanta, Georgia 30308   Attention:
Doug Weltz   Telecopy Number: (404) 221-2001       With a copy to:       King &
Spalding LLP   1185 Avenue of the Americas   New York, NY 10036   Attention:
Michael C. Rupe   Telecopy Number: (212) 556-2222       and       King &
Spalding LLP   1185 Avenue of the Americas   New York, NY 10036   Attention:
Ellen M. Snare   Telecopy Number: (212) 556-2222     To any other Lender: the
address set forth in the Administrative Questionnaire executed by such Lender

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall be effective upon actual receipt by the relevant
Person or, if delivered by overnight courier service, upon the first Business
Day after the date deposited with such courier service for overnight (next-day)
delivery or, if sent by telecopy, upon transmittal in legible form by facsimile
machine or, if mailed, upon the third Business Day after the date deposited into
the mail or, if delivered by hand, upon delivery; provided that notices
delivered to the Administrative Agent, the Issuing Bank or the Swingline Lender
shall not be effective until actually received by such Person at its address
specified in this Section.

 

(ii)         Any agreement of the Administrative Agent, the Issuing Bank or any
Lender herein to receive certain notices by telephone or facsimile is solely for
the convenience and at the request of the Borrower. The Administrative Agent,
the Issuing Bank and each Lender shall be entitled to rely on the authority of
any Person purporting to be a Person authorized by the Borrower to give such
notice and the Administrative Agent, the Issuing Bank and the Lenders shall not
have any liability to the Borrower or other Person on account of any action
taken or not taken by the Administrative Agent, the Issuing Bank or any Lender
in reliance upon such telephonic or facsimile notice. The obligation of the
Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent,
the Issuing Bank or any Lender to receive written confirmation of any telephonic
or facsimile notice or the receipt by the Administrative Agent, the Issuing Bank
or any Lender of a confirmation which is at variance with the terms understood
by the Administrative Agent, the Issuing Bank and such Lender to be contained in
any such telephonic or facsimile notice.

 

 115 

 

  

(b)          Electronic Communications.

 

(i)          Notices and other communications to the Lenders and the Issuing
Bank hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender or the Issuing Bank pursuant to Article II unless
such Lender, the Issuing Bank, as applicable, and the Administrative Agent have
agreed to receive notices under any Section thereof by electronic communication
and have agreed to the procedures governing such communications. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

(ii)         Unless the Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

Section 10.2         Waiver; Amendments.

 

(a)          No failure or delay by the Administrative Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder or under any other Loan
Document, and no course of dealing between the Borrower and the Administrative
Agent or any Lender, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power hereunder
or thereunder. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies provided by law. No waiver of
any provision of this Agreement or of any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by subsection (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or the issuance of a Letter of Credit shall not be construed as a waiver
of any Default or Event of Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default or Event of Default at the time.

 

(b)          No amendment or waiver of any provision of this Agreement or of the
other Loan Documents (other than the Fee Letters), nor consent to any departure
by the Borrower therefrom, shall in any event be effective unless the same shall
be in writing and signed by the Borrower and the Required Lenders, or the
Borrower and the Administrative Agent with the consent of the Required Lenders,
and then such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that,
in addition to the consent of the Required Lenders, no amendment, waiver or
consent shall:

 

 116 

 

  

(i)          increase the Commitment of any Lender without the written consent
of such Lender;

 

(ii)         reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby (except that any
amendment or modification of defined terms used in the financial covenant set
forth in Article VI or waiver of post-default rates of interests shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (ii));

 

(iii)        postpone or extend the date fixed for any payment of any principal
of, or interest on, any Loan or LC Disbursement or any fees hereunder or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
for the termination or reduction of any Commitment, without the written consent
of each Lender affected thereby (it being understood that a waiver of any
condition precedent or the waiver of any Default, Event of Default or mandatory
prepayment shall not constitute a postponement, extension or increase of any
Loan or Commitment hereunder);

 

(iv)        change Section 8.2 without the written consent of each Lender
affected thereby;

 

(v)         change Section 2.21(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender;

 

(vi)        change any of the provisions of this subsection (b) or the
definition of “Required Lenders” or “Required Revolving Lenders” or any other
provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender;

 

(vii)       except in connection with a transaction otherwise not prohibited by
this Agreement or any other Loan Document, release all or substantially all of
the value of any Guarantee guarantying any of the Obligations, or release all or
substantially all of the guarantors, or limit the liability of such guarantors,
under any guaranty agreement guaranteeing any of the Obligations, in each case,
without the written consent of each Lender;

 

(viii)      release all or substantially all of the Collateral securing the
Obligations, without the written consent of each Lender; or

 

(ix)         change the Aggregate Revolving Commitment reduction and repayment
provisions in Section 2.12(d) or Section 7.17 without a vote of 100% of the
Revolving Credit Lenders.

 

provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights, duties or obligations of the Administrative
Agent, the Swingline Lender or the Issuing Bank without the prior written
consent of such Person.

 

 117 

 

  

Notwithstanding anything to the contrary herein, (A) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended, and amounts payable to such Lender hereunder may not be permanently
reduced, without the consent of such Lender (other than reductions in fees and
interest in which such reduction does not disproportionately affect such
Lender), (B) this Agreement may be amended and restated without the consent of
any Lender (but with the consent of the Borrower and the Administrative Agent)
if, upon giving effect to such amendment and restatement, such Lender shall no
longer be a party to this Agreement (as so amended and restated), the
Commitments of such Lender shall have terminated (but such Lender shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 10.3), such
Lender shall have no other commitment or other obligation hereunder and such
Lender shall have been paid in full all principal, interest and other amounts
owing to it or accrued for its account under this Agreement, (C) only Required
Revolving Lenders and, as applicable, the Issuing Bank, may waive any condition
set forth in Section 3.3, with respect to any Revolving Borrowing or issuance,
amendment, renewal or extension of a Letter of Credit, and (D) only the consent
of the Required Revolving Lenders shall be necessary to (and only the Required
Revolving Lenders shall have the ability to) amend or waive the terms and
provisions of Article VI, Section 2.22(k), Section 7.17, Section 8.1(d)(ii)
(solely with respect to Section 2.22(k)) and Section 8.1(d)(iii) (in each case
of the foregoing, including any defined terms solely as they relate thereto).

 

(c)          Notwithstanding any other provisions of this Agreement to the
contrary, the Borrower may, by written notice to the Administrative Agent from
time to time, make one or more offers to all Term B Loan Lenders or all
Revolving Credit Lenders, as applicable, to make one or more Permitted
Amendments pursuant to procedures reasonably specified by the Administrative
Agent and reasonably acceptable to the Borrower. Such notice shall set forth (i)
the terms and conditions of the requested Permitted Amendments and (ii) the date
on which responses from the applicable Lenders in respect of such Permitted
Amendment are required to be received (which shall not be less than three (3)
Business Days after the date of such notice). Only those Lenders that consent to
such Permitted Amendment (the “Accepting Lenders”) will have the maturity of
their applicable Loans and Commitments extended and be entitled to receive any
increase in the Applicable Margin and any fees (including Prepayment Premiums or
fees), in each case, as provided therein (and notwithstanding any provision of
Sections 10.2(a), 2.21(b) and 2.21(c)). The Borrower and each Accepting Lender
shall execute and deliver to the Administrative Agent such documentation as the
Administrative Agent shall reasonably specify to evidence the acceptance of the
Permitted Amendments and the terms and conditions thereof. For the avoidance of
doubt, the repayment in full of all Loans and other amounts owing to each of the
non-Accepting Lenders on the Revolving Commitment Termination Date and/or the
Maturity Date, as applicable, shall not be affected by the terms of any
Permitted Amendment and whether or not any Lender becomes an Accepting Lender
shall be determined by each such Lender in its sole and absolute discretion. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Permitted Amendment. Notwithstanding any provisions of Section 10.2(a),
each of the parties hereto hereby agrees that, upon the effectiveness of any
Permitted Amendment, this Agreement shall be deemed amended, as may be necessary
or appropriate, to effect the terms and provisions of the Permitted Amendment
with respect to the Loans and Commitments of the Accepting Lenders (including
any amendments necessary to treat the Loans and Commitments of the Accepting
Lenders in a manner consistent with the other Loans and Commitments under this
Agreement). Notwithstanding the foregoing, no Permitted Amendment shall become
effective under this Section 10.2(c) unless the Administrative Agent shall have
consented thereto and, to the extent so reasonably requested by the
Administrative Agent, shall have received legal opinions, board resolutions and
other organizational authorizations and officer’s certificates consistent with
those delivered pursuant to Section 3.1 of this Agreement.

 

 118 

 



 

Section 10.3         Expenses; Indemnification.

 

(a)          The Borrower shall pay (i) all reasonable and documented costs and
expenses of the Administrative Agent, the Lead Arrangers and their respective
Affiliates in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers thereof (whether or not the transactions
contemplated in this Agreement or any other Loan Document shall be consummated),
and the due diligence relating thereto (including, with respect to the
Administrative Agent, STRH and their Affiliates only, the reasonable and
documented fees, disbursements, and expenses of one outside counsel (and any
required special or local counsel)), (ii) all reasonable and documented expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all documented costs and expenses incurred by the Administrative Agent,
any Lead Arranger, the Issuing Bank, the Swingline Lender, or any Lender
(including the documented fees, disbursements, and expenses of one outside
counsel to each such party (and any required special or local counsel to each
such party)) in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made or any Letters of Credit issued hereunder,
including all such documented costs and expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

(b)          The Borrower shall indemnify the Administrative Agent, each Lead
Arranger, each Lender, the Swingline Lender and the Issuing Bank, and each
Related Party of any of the foregoing Persons (each such Person and Related
Party being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and expenses (including
the fees, disbursements, and expenses of any counsel for any Indemnitee), and
shall reimburse each Indemnitee upon demand for any legal or other expenses
incurred in connection with investigating or defending any of the following,
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any other Loan Party or any of their Subsidiaries or
Affiliates arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) the
CarePoint Acquisition, the CarePoint Acquisition Agreement, or the consummation
of any transactions contemplated thereby or in connection therewith, (iv) any
actual or alleged presence or Release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (v) any actual or prospective suit, claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party or by the Borrower’s equity holders, Affiliates
or creditors, and regardless of whether any Indemnitee or the Borrower is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or other
expenses are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from (A) the bad faith, gross
negligence or willful misconduct of such Indemnitee or (B) a material breach by
such Indemnitee of any of its undertakings, obligations or commitments under
this Agreement or any other Loan Document. No Indemnitee shall be responsible or
liable for any damages arising from the use by others of any information or
other materials obtained through Syndtrak, Intralinks, any other Internet or
intranet website, or any other electronic, telecommunications or other
information transmission systems, except to the extent that such damages are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from (A) the bad faith, gross negligence or willful
misconduct of such Indemnitee or (B) a material breach by such Indemnitee of any
of its undertakings, obligations or commitments under this Agreement or any
other Loan Document.

 

 119 

 

  

(c)          Without duplication of Section 2.20, the Borrower shall pay, and
hold the Administrative Agent, the Issuing Bank and each of the Lenders harmless
from and against, any and all present and future Other Taxes, and save the
Administrative Agent, the Issuing Bank and each Lender harmless from and against
any and all liabilities with respect to or resulting from any delay or omission
to pay such Other Taxes.

 

(d)          To the extent that the Borrower fails to pay any amount required to
be paid to the Administrative Agent, the Issuing Bank or the Swingline Lender
under subsection (a), (b) or (c) hereof, each Lender severally agrees to pay to
the Administrative Agent, the Issuing Bank or the Swingline Lender, as the case
may be, such Lender’s pro rata share (in accordance with its Revolving
Commitment (or Revolving Credit Exposure, as applicable) and Term B Loan
determined as of the time that the unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified payment, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, the
Issuing Bank or the Swingline Lender in its capacity as such.

 

(e)          To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential, exemplary or punitive damages
(as opposed to actual or direct damages) arising out of, in connection with or
as a result of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated therein, any Loan
or any Letter of Credit or the use of proceeds thereof.

 

(f)          All amounts due under this Section shall be payable promptly after
written demand therefor.

 

Section 10.4         Successors and Assigns.

 

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)          Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments, Loans and other Revolving Credit Exposure at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)          Minimum Amounts.

 

(A)         in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments, Loans and other Revolving Credit Exposure at the
time owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

 120 

 

  

(B)         in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
and Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the outstanding principal balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $1,000,000 with respect to Revolving Loans and, $5,000,000 with
respect to Term B Loans and in minimum increments of $1,000,000, unless each of
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

(ii)         Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned, except that this subsection (b)(ii)
shall not prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Commitments on a non-pro rata basis.

 

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

(A)         the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of such Lender or an Approved Fund of such Lender;
provided, that (1) the Borrower shall be deemed to have consented to any such
assignment unless it objects thereto by written notice to the Administrative
Agent within five (5) Business Days after having received notice thereof and (2)
any consent of the Borrower otherwise required hereunder shall not be required
in conjunction with the initial syndication of the Loans; provided, further,
that any refusal by the Borrower to consent to an assignment to a Disqualified
Institution shall not be deemed unreasonable;

 

(B)         the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required unless such assignment is to
a Lender, an Affiliate of such Lender or an Approved Fund of such Lender;
provided, that any refusal by the Administrative Agent to consent to an
assignment to a Priming Lender shall not be deemed unreasonable; and

 

(C)         the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Commitments.

 

(iv)        Assignment and Assumption. The parties to each assignment shall
deliver to the Administrative Agent (A) a duly executed Assignment and
Assumption, (B) a processing and recordation fee of $3,500, (C) an
Administrative Questionnaire unless the assignee is already a Lender and (D) the
documents required under Section 2.20(f), and the Administrative Agent shall
record such assignment in the Register.

 

 121 

 

  

(v)         No Assignment to the certain Persons. No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries,
(B) any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) so long as no Event of Default is in
existence, any Disqualified Institution.

 

(vi)        No Assignment to Natural Persons. No such assignment shall be made
to a natural person.

 

(vii)       Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

(viii)      Assignments Prior to the DDTL Date. Any other term or provision of
this Agreement to the contrary notwithstanding, in connection with any
assignment of rights and obligations of any Term B Loan Lender prior to the DDTL
Date, such assignment shall consist of such Term B Loan Lender’s rights and
obligations under the Initial Term B Loans and the DDTL Commitment on a pro rata
basis.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section. If the consent of the Borrower to an assignment
is required hereunder (including a consent to an assignment which does not meet
the minimum assignment thresholds specified above), the Borrower shall be deemed
to have given its consent unless it shall object thereto by written notice to
the Administrative Agent within five (5) Business Days after notice thereof has
actually been delivered by the assigning Lender (through the Administrative
Agent) to the Borrower.

 

 122 

 

  

(c)          The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Atlanta, Georgia
a copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal and interest amount of the Loans and Revolving Credit Exposure
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). Information contained in the Register with respect to any Lender
shall be available for inspection by such Lender at any reasonable time and from
time to time upon reasonable prior notice; information contained in the Register
shall also be available for inspection by the Borrower at any reasonable time
and from time to time upon reasonable prior notice. In establishing and
maintaining the Register, the Administrative Agent shall serve as the Borrower’s
agent solely with respect to the actions described in this Section, and the
Borrower hereby agrees that, to the extent SunTrust Bank serves in such
capacity, SunTrust Bank and its officers, directors, employees, agents,
sub-agents and affiliates shall constitute “Indemnitees”.

 

(d)          Any Lender may at any time, without the consent of, or notice to,
the Borrower, the Administrative Agent, the Swingline Lender or the Issuing
Bank, sell participations to any Person (other than a natural person, the
Borrower, any of the Borrower’s Affiliates or Subsidiaries, or any Competitor)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Bank, the
Swingline Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of such Lender;
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder; (iii) postpone
the date fixed for any payment of any principal of, or interest on, any Loan or
LC Disbursement or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment; (iv) change Section 2.21(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby; (v) change any of
the provisions of Section 10.2(b) or the definition of “Required Lenders” or
“Required Revolving Lenders” or any other provision hereof specifying the number
or percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder; (vi) release
all or substantially all of the guarantors, or limit the liability of such
guarantors, under any guaranty agreement guaranteeing any of the Obligations; or
(vii) release all or substantially all collateral (if any) securing any of the
Obligations. Subject to subsection (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.18, 2.19, and
2.20 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section; provided that such
Participant agrees to be subject to Section 2.24 as though it were a Lender. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.7 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.21 as though it were a Lender.

 

 123 

 

  

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register in the United States on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”). The entries
in the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. The Borrower and the Administrative
Agent shall have inspection rights to such Participant Register (upon reasonable
prior notice to the applicable Lender) solely for purposes of demonstrating that
such Loans or other obligations under the Loan Documents are in “registered
form” for purposes of the Code.

 

(e)          A Participant shall not be entitled to receive any greater payment
under Sections 2.18 and 2.20 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant shall not be entitled to the benefits of
Section 2.20 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.20(e) and (f) as though it were a Lender.

 

(f)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

Section 10.5         Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)          This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be construed
in accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof of the State of New York.

 

(b)          The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York, and of the Supreme Court
of the State of New York sitting in New York county, and of any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
District Court or New York state court or, to the extent permitted by applicable
law, such appellate court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrower or its properties in the courts
of any jurisdiction.

 

(c)          The Borrower irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in subsection (b) of this Section and brought in
any court referred to in subsection (b) of this Section. Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

 124 

 

  

(d)          Each party to this Agreement irrevocably consents to the service of
process in the manner provided for notices in Section 10.1. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.

 

Section 10.6         WAIVER OF JURY TRIAL.   EACH PARTY HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.7         Right of Set-off.   In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, each Lender and the Issuing Bank shall have the right, at any time or
from time to time upon the occurrence and during the continuance of an Event of
Default, without prior notice to the Borrower, any such notice being expressly
waived by the Borrower to the extent permitted by applicable law, to set off and
apply against all deposits (general or special, time or demand, provisional or
final) of the Borrower at any time held or other obligations at any time owing
by such Lender and the Issuing Bank to or for the credit or the account of the
Borrower against any and all Obligations held by such Lender or the Issuing
Bank, as the case may be, irrespective of whether such Lender or the Issuing
Bank shall have made demand hereunder and although such Obligations may be
unmatured; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.26(b) and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender and the Issuing Bank agrees promptly to notify the Administrative
Agent and the Borrower after any such set-off and any application made by such
Lender or the Issuing Bank, as the case may be; provided that the failure to
give such notice shall not affect the validity of such set-off and application.
Each Lender and the Issuing Bank agrees to apply all amounts collected from any
such set-off to the Obligations before applying such amounts to any other
Indebtedness or other obligations owed by the Borrower and any of its
Subsidiaries to such Lender or the Issuing Bank.

 

Section 10.8         Counterparts; Integration.   This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. This Agreement, the Fee Letters, the
other Loan Documents, and any separate letter agreements relating to any fees
payable to the Administrative Agent and its Affiliates constitute the entire
agreement among the parties hereto and thereto and their affiliates regarding
the subject matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters. Delivery of an
executed counterpart to this Agreement or any other Loan Document by facsimile
transmission or by electronic mail in pdf format shall be as effective as
delivery of a manually executed counterpart hereof.

 

 125 

 

  

Section 10.9         Survival.   All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates, reports, notices
or other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.18, 2.19, 2.20, and 10.3 and Article IX shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

 

Section 10.10         Severability.   Any provision of this Agreement or any
other Loan Document held to be illegal, invalid or unenforceable in any
jurisdiction, shall, as to such jurisdiction, be ineffective to the extent of
such illegality, invalidity or unenforceability without affecting the legality,
validity or enforceability of the remaining provisions hereof or thereof; and
the illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 10.11         Confidentiality.   Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to take normal and reasonable precautions to
maintain the confidentiality of any information relating to the Borrower or any
of its Subsidiaries or any of their respective businesses, to the extent
designated in writing as confidential and provided to it by the Borrower or any
of its Subsidiaries, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by the Borrower or any of its Subsidiaries, except that such
information may be disclosed (i) to any Related Party of the Administrative
Agent, the Issuing Bank or any such Lender including, without limitation,
accountants, legal counsel and other advisors, (ii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iii) to the extent requested by any regulatory agency or authority purporting
to have jurisdiction over it (including any self-regulatory authority such as
the National Association of Insurance Commissioners), (iv) to the extent that
such information becomes publicly available other than as a result of a breach
of this Section, or which becomes available to the Administrative Agent, the
Issuing Bank, any Lender or any Related Party of any of the foregoing on a
non-confidential basis from a source other than the Borrower or any of its
Subsidiaries, (v) in connection with the exercise of any remedy hereunder or
under any other Loan Documents or any suit, action or proceeding relating to
this Agreement or any other Loan Documents or the enforcement of rights
hereunder or thereunder, (vi) subject to execution by such Person of an
agreement containing provisions substantially the same as those of this Section,
to (A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or (B)
any actual or prospective party (or its Related Parties) to any swap or
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder, (vii)
to any rating agency, (viii) to the CUSIP Service Bureau or any similar
organization, or (ix) with the consent of the Borrower. Any Person required to
maintain the confidentiality of any information as provided for in this Section
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information. In the
event of any conflict between the terms of this Section and those of any other
Contractual Obligation entered into with any Loan Party (whether or not a Loan
Document), the terms of this Section shall govern.

 

 126 

 

  

Section 10.12         Interest Rate Limitation.   Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which may be treated as
interest on such Loan under applicable law (collectively, the “Charges”), shall
exceed the maximum lawful rate of interest (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by a Lender holding such
Loan in accordance with applicable law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment (to the extent permitted by applicable law), shall have
been received by such Lender.

 

Section 10.13         Waiver of Effect of Corporate Seal.   The Borrower
represents and warrants that neither it nor any other Loan Party is required to
affix its corporate seal to this Agreement or any other Loan Document pursuant
to any Requirement of Law, agrees that this Agreement is delivered by the
Borrower under seal and waives any shortening of the statute of limitations that
may result from not affixing the corporate seal to this Agreement or such other
Loan Documents.

 

Section 10.14         Patriot Act.   The Administrative Agent and each Lender
hereby notifies the Loan Parties that, pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act.

 

Section 10.15         No Advisory or Fiduciary Responsibility.

 

(a)          In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees and acknowledges its Affiliates’ understanding that (i)
(A) the services regarding this Agreement provided by the Administrative Agent
and/or the Lenders are arm’s-length commercial transactions between the
Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent and the Lenders, on the other hand, (B) each
of the Borrower and the other Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate, and (C) the Borrower and each other Loan Party is capable of
evaluating and understanding, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent and the Lenders is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower, any other Loan Party or any of
their respective Affiliates, or any other Person, and (B) neither the
Administrative Agent nor any Lender has any obligation to the Borrower, any
other Loan Party or any of their Affiliates with respect to the transaction
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and each of the Administrative Agent and the
Lenders has no obligation to disclose any of such interests to the Borrower, any
other Loan Party or any of their respective Affiliates.  To the fullest extent
permitted by law, each of the Borrower and the other Loan Parties hereby waives
and releases any claims that it may have against the Administrative Agent or any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

 

 127 

 

  

(b)          The Borrower agrees that the relationship between the
Administrative Agent and the Borrower and between each Lender and the Borrower
is that of creditor and debtor and not that of partners or joint venturers. This
Agreement does not constitute a partnership agreement or any other association
between the Administrative Agent and the Borrower or between any Lender and the
Borrower. The Borrower acknowledges that the Administrative Agent and each
Lender has acted at all times only as a creditor to the Borrower within the
normal and usual scope of the activities normally undertaken by a creditor and
in no event has the Administrative Agent or any Lender attempted to exercise any
control over the Borrower or its business or affairs. The Borrower further
acknowledges that the Administrative Agent and each Lender has not taken or
failed to take any action under or in connection with its respective rights
under the Credit Agreement or any of the other Loan Documents that in any way,
or to any extent, has interfered with or adversely affected the Borrower's
ownership of Collateral.

 

Section 10.16         Priming/Existing Lien Intercreditor
Agreement.   Notwithstanding anything herein to the contrary, the lien and
security interest granted to Administrative Agent or any other Secured Parties
pursuant to or in connection with the Loan Documents and the exercise of any
right or remedy by thereby or thereunder are subject to the provisions of the
Priming/Existing Lien Intercreditor Agreement. In the event of any conflict
between the terms of the Priming/Existing Lien Intercreditor Agreement and this
Agreement, the terms of the Priming/Existing Lien Intercreditor Agreement shall
govern and control. Notwithstanding the foregoing, each Loan Party expressly
acknowledges and agrees that the Priming/Existing Lien Intercreditor Agreement
is solely for the benefit of the parties thereto, and that notwithstanding the
fact that the exercise of certain of Administrative Agent’s and the Lenders’
rights under this Agreement or any other Loan Document may be subject to the
Priming/Existing Lien Intercreditor Agreement, no action taken or not taken by
Administrative Agent or any other Lender in accordance with the terms of the
Priming/Existing Lien Intercreditor Agreement shall constitute, or be deemed to
constitute, a waiver by Administrative Agent or any other Lender of any rights
such Person has with respect to any Loan Party under this Agreement or any other
Loan Document.

 

 

Section 10.17         Priming Agent as Bailee.   Notwithstanding any other
provision hereof or of any other Loan Document, at all times prior to the
“Discharge of Priming Obligations” (as defined in the Priming/Existing Lien
Intercreditor Agreement) and so long as the Priming Loan Documents shall require
the delivery of possession or control to the Priming Agent, or shall require the
granting of a first priority Lien on Collateral in favor of the Priming Agent,
any covenant hereunder or thereunder requiring the delivery of possession or
control to the Administrative Agent of Collateral shall be deemed to have been
satisfied if, prior to the “Discharge of Priming Obligations” (other than
“Excess Priming Obligations”) (as such terms are defined in the Priming/Existing
Lien Intercreditor Agreement), and the termination of this Agreement and all
commitments to lend hereunder, such possession or control shall have been
delivered to or given in favor of the Priming Agent (or its agents or bailees),
as provided in the Priming/Existing Lien Intercreditor Agreement, or such first
priority lien on such Collateral shall have been granted to the Priming Agent
and a second priority lien on such Collateral shall have been granted to the
Administrative Agent, in each case, subject to Permitted Encumbrances and
Specified Permitted Liens. To the extent any such possessory Collateral shall be
delivered to or be controlled by the Administrative Agent (or its agents or
bailees), subject to the terms of the Priming/Existing Lien Intercreditor
Agreement and solely for the purpose of perfecting the security interest granted
in such possessory Collateral, the Administrative Agent agrees to hold any such
possessory Collateral as a gratuitous bailee for the benefit of the Priming
Agent. The representations and warranties of the Loan Parties contained in the
Loan Documents representing or warranting that the Lien in favor of the
Administrative Agent under any Loan Document is a first priority lien shall be
deemed to be modified mutatis mutandis to take into account the foregoing
provisions of this paragraph and the agreements set forth in the
Priming/Existing Lien Intercreditor Agreement.

 

 128 

 

  

Section 10.18         Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

(remainder of page left intentionally blank)



 

 129 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  BIOSCRIP, INC.         By:

/s/ Jeffrey M. Kreger

    Name: Jeffrey M. Kreger     Title: Senior Vice President,
 Chief Financial Officer and Treasurer

  

 

 

 



  SUNTRUST BANK   as the Administrative Agent, as the Issuing Bank, as the
Swingline Lender and as a Lender         By: /s/ Juan De Jesus-Caballero    
Name: Juan De Jesus-Caballero     Title: SVP

 

 

 

  

  JEFFERIES FINANCE LLC,   as a Lender         By:       Name:     Title:

 

 

 

 

  

  MORGAN STANLEY BANK, N.A.,   as a Lender         By:       Name:     Title:

  

 

 

  

      as a Lender         By:       Name:     Title:

 

 

 

 

  

SCHEDULE I

 

Commitment Amounts

 

Lender  Revolving
Commitment Amount   Initial Term B Loan
Commitment Amount   DDTL Commitment
Amount  SunTrust Bank  $35,000,000.00   $250,000,000.00   $150,000,000.00 
Jefferies Finance LLC  $20,000,000.00   $0.00   $0.00  Morgan Stanley Bank,
N.A.  $20,000,000.00   $0.00   $0.00  TOTALS  $75,000,000.00   $250,000,000.00  
$150,000,000.00 

 

 

 

 

EXECUTION VERSION

 

EXHIBIT B

 

Supplemental Schedules to the Credit Agreement

 

 

 

 

EXECUTION VERSION

 

Schedule 1.1

 

Existing Letters of Credit

 

 

Applicant  LC Number  Purpose  Beneficiary  Expiry Date  Amount   Date of
Issuance/Latest
 Amendment BioScrip, Inc.  F856644  Worker's Compensation  The Travelers
Indemnity Company  7/31/2017  $900,000   8/1/2013 BioScrip, Inc.  F856660 
Worker's Compensation  The Travelers Indemnity Company  7/31/2017  $2,325,000  
8/6/2015 BioScrip, Inc.  F856646  Worker's Compensation  Arch Specialty
Insurance Company  7/31/2017  $625,000   8/1/2013 BioScrip, Inc.  F856648 
Worker's Compensation  American Casualty Company  7/31/2017  $90,000   8/22/2014
BioScrip, Inc.  F856645  Worker's Compensation  Zurich American Insurance
Company  7/31/2017  $100,000   6/8/2016 BioScrip, Inc.  F856647  Worker's
Compensation  Liberty Mutual  7/31/2017  $49,351   4/28/2016 BioScrip, Inc. 
70000453  Fleet Management  Donlen Corporation  5/3/2017  $120,000   8/4/2016
BioScrip, Inc.  70000161  Fleet Management  Gelco Corporation (GE Fleet) 
1/17/2017  $100,000   8/18/2015 BioScrip, Inc.  70001727  Lease  LBA Realty 
6/30/2018  $340,000   5/11/2016

 

 2 

 

 

EXECUTION VERSION

 

Schedule 4.23(a)

 

Company Reimbursement Approval Compliance

 

None.

 

 3 

 

 

EXHIBIT C

 

Priming/Existing Lien Intercreditor Agreement

 

 

 

 

EXHIBIT D

 

ABDC Intercreditor Agreement

 

 

